OMB APPROVAL OMB Number:3235-0582 Expires:March 31, 2018 Estimated average burden hours per response7.2 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-22680 Ultimus Managers Trust (Exact name of registrant as specified in charter) 225 Pictoria Drive, Suite 450 Cincinnati, Ohio (Address of principal executive offices) (Zip code) Frank L. Newbauer, Esq. Ultimus Fund Solutions, LLC 225 Pictoria Drive, Suite 450 Cincinnati Ohio 45246 (Name and address of agent for service) Registrant's telephone number, including area code:(513) 587-3400 Date of fiscal year end:May 31, February 28 & November 30_ Date of reporting period:July 1, 2014 - June 30, 2015 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. PROXY VOTING RECORD. Disclose the following information for each matter relating to a portfolio security considered at any shareholder meeting held during the period covered by the report and with respect to which the registrant was entitled to vote: (a) The name of the issuer of the portfolio security; (b) The exchange ticker symbol of the portfolio security; (c) The Council on Uniform Securities Identification Procedures ("CUSIP") number for the portfolio security; (d) The shareholder meeting date; (e) A brief identification of the matter voted on; (f) Whether the matter was proposed by the issuer or by a security holder; (g) Whether the registrant cast its vote on the matter; (h) How the registrant cast its vote (e.g., for or against proposal, or abstain; for or withhold regarding election of directors); and (i) Whether the registrant cast its vote for or against management. SIGNATURES [See General Instruction F] Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Ultimus Managers Trust By (Signature and Title)* /s/ David R. Carson David R. Carson, President Date August 31, 2015 By (Signature and Title)* /s/ Nitin N. Kumbhani Nitin N. Kumbhani, Principal Executive Officer (APEXcm Small/Mid-Cap Growth Fund Date August 31, 2015 By (Signature and Title)* /s/ William S. Sloneker William S. Sloneker, Principal Executive Officer (Cincinnati Asset Management Funds: Broad Market Strategic Income Fund) Date August 31, 2015 By (Signature and Title)* /s/ Andrew G. Dassori Andrew G. Dassori, Principal Executive Officer (Wavelength Interest Rate Neutral Fund) Date August 31, 2015 By (Signature and Title)* /s/ Andrew B. Wellington Andrew B. Wellington, Principal Executive Officer (Lyrical U.S. Value Equity Fund) Date August 31, 2015 By (Signature and Title)* /s/ Nicholas Chermayeff Nicholas Chermayeff, Principal Executive Officer (Barrow All-Cap Core Fund and Barrow All-Cap Long/Short Fund) Date August 31, 2015 By (Signature and Title)* /s/ Henry M. T. Jones Henry M. T. Jones, Principal Executive Officer (Blue Current Global Dividend Fund) Date August 31, 2015 By (Signature and Title)* /s/ Stephen P. Lack Stephen P. Lack, Principal Executive Officer (Galapagos Partners Select Equity Fund) Date August 31, 2015 By (Signature and Title)* /s/ David R. Carson David R. Carson, Principal Executive Officer (Ryan Labs Core Bond Fund) Date August 31, 2015 By (Signature and Title)* /s/ Benjamin H. Thomas Benjamin H. Thomas, Principal Executive Officer (Waycross Long/Short Equity Fund) Date August 31, 2015 * Print the name and title of each signing officer under his or her signature. EXHIBIT A CINCINNATI ASSET MANAGEMENT FUNDS: BROAD MARKET STRATEGIC INCOME FUND - (CAMBX) Proxy Voting Record July 1, 2014 – June 30, 2015 The Fund held no securities entitled to vote at a meeting of shareholders during the reporting period (July 1, 2014 through June 30, 2015). RYAN LABS CORE BOND FUND - (RLCBX) Proxy Voting Record Inception December 29, 2014 - June 30, 2015 The Fund held no securities entitled to vote at a meeting of shareholders during the reporting period (December 29, 2014 through June 30, 2015). WAYCROSS LONG/SHORT EQUITY FUND - (WAYEX) Proxy Voting Record Inception April 29, 2015 – June 30, 2015 The Fund held no securities entitled to vote at a meeting of shareholders during the reporting period (April 29, 2015 through June 30, 2015). APEXcm SMALL/MID-CAP GROWTH FUND Proxy Voting Records July 1, 2014 - June 30, 2015 Issuer Name Ticker Symbol CUSIP Shareholder Meeting Date Brief Identification of Matters Voted On Proposed by Issuer or Security Holder? Did the Fund Vote? How Did the Fund Cast its Vote? For, Against, Abstain Did the Fund Vote For or Against Management? EnerSys ENS 29275Y102 7/31/2014 Election of Directors: Issuer Yes Ghasemi Against Against Lehman For For Marlo For For Ratification of Appointment of Independent Registered Public Accounting Firm. Issuer Yes Against Against Advisory Vote to Approve Named Executive Officer Compensation. Issuer Yes For For Advisory Vote on Frequency of Future Advisory Votes on the Compensation of the Named Executive Officers. Issuer 1 Year 1 Year For Jazz Pharmaceuticals PLC JAZZ G50871105 7/31/2014 Election of Directors: Issuer Yes Cozadd Against Against McSharry For For Winningham For For Ratification of Auditors. Issuer Yes For For Authorization of Jazz Pharmaceuticals and/or any Subsidiary to make market purchase of Jazz PLC's ordinary shares. Issuer Yes For For Say on Pay Issuer Yes For For Finisar Corporation FNSR 31787A507 9/2/2014 Election of Directors: Issuer Yes Gertel For For Pardun For For Ratification of Appointment of Independent Registered Public Accounting Firm. Issuer Yes Against Against Non-Binding Advisory Vote to Approve Compensation of the Named Executive Officers. Issuer Yes For For Approval of the Amendment & Restatement of the 2005 Stock Incentive Plan. Issuer Yes For For Approval of the Amendment & Restatement of the 2009 Employee Stock Purchase Plan. Issuer Yes For For NetScout Systems, Inc. NTCT 64115T104 9/9/2014 Election of Director: Hadzima, Jr. Issuer Yes For For Ratification of Selection of Independent Registered Public Accounting Firm. Issuer Yes Against Against Advisory Vote on Executive Compensation. Issuer Yes For For B/E Aerospace, Inc. BEAV 9/10/2014 Election of Directors: Issuer Yes Khoury Against Against Schofield For For Advisory Vote on Executive Compensation. Issuer Yes For For Ratification of Appointment of Independent Registered Public Accounting Firm. Issuer Yes For For Global Payments Inc. GPN 37940X102 11/19/2014 Election of Directors Issuer Yes Sloan For For Bruno For For Trapp For For Wilkins For For Advisory Vote to Approve of the Compensation of the Named Executive Officers. Issuer Yes For For Ratification of Reappointment of Auditors. Issuer Yes Against Against Keryx Biopharmaceuticals, Inc. KERX 11/17/2014 Approval of an Amendment to the 2013 Incentive Plan. Issuer Yes For For Albemarle Corporation ALB 11/14/2014 Approve the Issuance of Shares of Albemarle Common Stock. Issuer Yes For For Albemarle Adjournment Proposal. Issuer Yes For For Towers Watson & Co. TW 11/13/2014 Election of Directors: Issuer Yes Haley Against Against Ganzi For For Heisz For For O'Neill For For Rabbitt For For Ray For For Thomas For For Zeller For For Ratification of selection of Independent Registered Public Accounting Firm. Issuer Yes For For Advisory Vote on Compensation of the Named Executive Officers. Issuer Yes For For WuXi Pharmatech (Cayman) Inc. WX 11/11/2014 Election of Directors: Issuer Yes Liu For For Seah For For Keller For For Whiting Petroleum Corporation WLL 12/3/2014 Share Issuance Proposal Issuer Yes For For Adjournment Issuer Yes For For Parexel International Corporation PRXL 12/4/2014 Election of Directors Issuer Yes Fortune For For Zane For For Advisory (Non-Binding) Vote on Executive Compensation. Issuer Yes For For Ratification of Auditors. Issuer Yes Against Against Dolby Laboratories, Inc. DLB 25659T107 2/3/2015 Election of Directors: Issuer Yes Yeaman For For Gotcher Against Against Chau For For Dolby For For Donatiello, Jr. For For Jasper For For Segars For For Siboni For For Tevanian, Jr. For For The Amendment and Restatement of Dolby Laboratories Inc. 2005 Stock Plan. Issuer Yes Against Against An Advisory Vote to Approve the Compensation of the Company's Named Executive Officers. Issuer Yes For For Ratification of the Appointment of KPMG LLP as the Independent Registered Public Accounting Firm. Issuer Yes Against Against Enanta Pharmaceuticals, Inc. ENTA 29251M106 2/19/2015 Election of Directors Issuer Yes Golumbeski, Ph.D. For For Vance For For Ratification of the Appointment of PricewaterhouseCoopers LLP as Independent Registered Public Accounting Firm. Issuer Yes For For Nordson Corporation NDSN 2/24/2015 Election of Directors: Issuer Yes George, Jr. For For Hilton For For Jaehnert For For Ratify the Appointment of Ernst & Young LLP as the Independent Registered Public Accounting Firm. Issuer Yes Against Against Advisory Vote to Approve Named Executive Officer Compensation. Issuer Yes For For PetSmart, Inc. PETM 3/6/2015 Approval of the Agreement and Plan of Merger. Issuer Yes For For Advisory Vote on Named Executive Officer Merger-Related Compensation. Issuer Yes For For Adjournment. Issuer Yes For For F5 Networks, Inc. FFIV 3/12/2015 Election of Directors: Issuer Yes McAdam For For Higginson For For Ames For For Bevier For For Chadwick For For Dreyer For For Approve the 2014 Incentive Plan as Amended and Restated. Issuer Yes For For Approve the 2011 Employee Stock Purchase Plan as Amended and Restated. Issuer Yes For For Ratification of Appoinrment of Independent Auditor. Issuer Yes Against Against Advisory Vote to Approve Named Executive Officer Compensation. Issuer Yes For For Ciena Corporation CIEN 3/26/2015 Election of Directors: Issuer Yes Claflin For For Gallagher For For Nevens For For Ratification of Independent Auditors. Issuer Yes Against Against Advisory Vote on Executive Compensation. Issuer Yes Against Against Advent Software, Inc. ADVS 4/14/2015 Approval of the Agreement & Plan of Merger. Issuer Yes For For Adjournment. Issuer Yes For For Non-Binding Advisory Vote on Merger-Related Executive Compensation Agreements. Issuer Yes For For Interactive Brokers group, Inc. IBKR 45841N107 4/23/2015 Election of Directors: Issuer Yes Peterffy Against Against Nemser Against Against Galik For For Brody For For Harris For For Stoll For For Wagner For For Gates For For Advisory (Non-binding) Vote to Approve Executive Compensation. Issuer Yes For For Ratification of Appointment of Independent Auditor. Issuer Yes Against Against Centene Corporation CNC 15135B101 4/28/2015 Election of Directors: Issuer Yes Ditmore For For Eppinger For For Steward For For Advisory Vote on Executive Compensation. Issuer Yes Against Against Ratification of Auditors. Issuer Yes Against Against Ratification of an Amendment to Company's By-Laws to include a Forum Selection Clause. Issuer Yes For For Valmont Industries, Inc. VMI 4/28/2015 Election of Directors: Issuer Yes Neary Against Against Stinson For For Advisory Vote on Executive Compensation. Issuer Yes Against Against Ratification of the Appointment of Independent Auditor. Issuer Yes Against Against Total System Services, Inc. TSS 4/28/2015 Election of Directors: Issuer Yes Blanchard For For Cloninger III For For Driver, Jr. For For Garrard, Jr. For For Harris For For Isaac For For Lampton For For McDaniel For For Page For For Tomlinson For For Turner For For Ussery For For Woods For For Yancey For For Ratification of Auditors. Issuer Yes Against Against Advisory Vote on Executive Compensation. Issuer Yes For For Entegris, Inc. ENTG 29362U104 4/30/2015 Election of Directors: Issuer Yes Bradley For For Burkett For For Burns For For Christman For For Gentilcore For For Lederer For For Loy For For Olson For For Sullivan For For Ratification of the Appointment of Independent Auditor. Issuer Yes Against Against Advisory Vote to Approve Named Executive Officer Compensation. Issuer Yes For For Re-Approval of the Performance Criteria and Limitations for Awards under the Amended & Restated Incentive Plan. Issuer Yes For For Approval of the Performance Criteria and Limitations for Awards under the 2010 Stock Plan, as Amended. Issuer Yes For For Polaris Industries, Inc. PII 4/30/2015 Election of Directors: Issuer Yes Clayton For For Farr For For Wiehof For For Approval of the Amended & Restated 2007 Omnibus Incentive Plan. Issuer Yes Against Against Ratification of Auditors. Issuer Yes Against Against Advisory Vote on Executive Compensation. Issuer Yes For For Autoliv, Inc. ALV 5/5/2015 Election of Directors: Issuer Yes Evans For For Kepler For For Liu For For Lorch For For Sakamoto For For Ziebart For For Advisory Vote to Approve Named Executive Officer Compensation. Issuer Yes For For Ratification of the Appointment of Independent Auditor. Issuer Yes Against Against Infinera Corporation INFN 45667G103 5/7/2015 Election of Directors: Issuer Yes Dolce, Jr. For For Milbury For For Welch, Ph.D. For For Ratification of the Appointment of Independent Auditor. Issuer Yes Against Against Advisory Vote to Approve Named Executive Officer Compensation. Issuer Yes For For FEI Company FEIC 30241L109 5/7/2015 Election of Directors: Issuer Yes Bahrami For For Huijser For For Kania For For Kelly For For Lobbezoo For For Nachtsheim For For Richardson For For Wills For For Amendment to 1995 Stock Incentive Plan to increase the Number of Shares for Issuance by 250,000 Shares. Issuer Yes For For Amendment to Employee Share Purchase Plan to increase the Number of Shares for Issuance by 250,000 shares. Issuer Yes For For Ratification of Auditor. Issuer Yes For For Advisory Vote on Executive Compensation. Issuer Yes For For Heartland Payment Systems, Inc. HPY 42235N108 5/8/2015 Election of Directors: Issuer Yes Carr Against Against Breakiron-Evans For For Hollin For For Niehaus For For Ostro, Ph.D. For For Palmer For For Vague For For Ratification of Auditors. Issuer Yes Against Against Advisory Vote on Executive Compensation. Issuer Yes For For Approval of the Second Amended & Restated 2008 Equity Incentive Plan. Issuer Yes For For Tableau Software Inc. DATA 87336U105 5/11/2015 Election of Directors: Issuer Yes Baskett For For Bosworth For For Hanrahan For For Advisory Vote on Executive Compensation. Issuer Yes For For Advisory Vote on the Frequency of Executive Compensation. Issuer Yes 1 Year For Ratification of Auditors. Issuer Yes For For First Republic Bank FRC 33616C100 5/12/2015 Election of Directors: Issuer Yes Herbert, II Against Against Dewilde For For Barrack, Jr. For For Fahrenkopf, Jr. For For Gibbs For For Groysberg For For Hernandez For For Joyner For For Levy For For Lindell For For Niederauer For For Parker For For Approval of the Amendments to the 2010 Omnibus Award Plan. Issuer Yes Against Against Ratification of Independent Auditors. Issuer Yes For For Advisory Vote on Executive Compensation. Issuer Yes For For Rovi Corporation ROVI 5/13/2015 Election of Directors: Issuer Yes Carson For For Earhart For For Lucas For For Ludwick For For Meyer For For O'Shaughnessy For For Ratification of Auditor. Issuer Yes For For Advisory Vote on Executive Compensation. Issuer Yes For For Insulet Corporation PODD 45784P101 5/13/2015 Election of Directors: Issuer Yes Fallon, MD For For Scannell For For Advisory Vote to Approve Named Executive Officer Compensation. Issuer Yes Against Against Amendment & Restatement of the Second Amended & Restated 2007 Stock Option and Incentive Plan. Issuer Yes For For Ratification of the Appointment of Independent Auditor. Issuer Yes Against Against Wabtec Corporation WAB 5/13/2015 Election of Directors: Issuer Yes Hehir For For Howell For For Vande Steeg For For Advisory Vote on Executive Compensation. Issuer Yes For For Ratification of Auditors. Issuer Yes Against Against Align Technology Inc. ALGN 5/13/2015 Election of Directors: Issuer Yes Lacob For For Larkin, Jr. For For Morrow For For Nagel, Ph.D. For For Prescott For For Saia For For Santora For For Thaler For For Ratification of Auditors. Issuer Yes Against Against Advisory Vote on Executive Compensation. Issuer Yes For For Kapstone Paper & Packaging KS 48562P103 5/14/2015 Election of Directors: Issuer Yes Corporation Furer For For Paull For For Reznik For For Stone Against Against Ratification of the Appointment of Independent Auditor. Issuer Yes Against Against Advisory Vote to approve Named Executive Officer Compensation. Issuer Yes For For Wyndham Worldwide Corporation WYN 98310W108 5/14/2015 Election of Directors: Issuer Yes Holmes Against Against Biblowit For For Buckman For For Herrera For For Mulroney For For Richards For For Wargotz For For Advisory Vote on Executive Compensation. Issuer Yes Against Against Ratification of Auditors. Issuer Yes Against Against Re-Approval of the Material Terms of Performance Goals under the 2006 Equity & Incentive Plan for Purposes of Section 162(M) of the IRC. Issuer Yes For For HD Supply Holdings, Inc. HDS 40416M105 5/14/2015 Election of Directors: Issuer Yes Atkins For For Edgerley For For Rubright For For Ratification of Auditors. Issuer Yes For For Shareholder Proposal Regarding Greenhouse Gas Emissions. Shareholder Yes Against For Manhattan Associates, Inc. MANH 5/14/2015 Election of Director: Raghavan Issuer Yes For For Advisory Vote on Compensation of the Named Executive Officers. Issuer Yes For For Ratification of Auditors. Issuer Yes Against Against Power Integrations, Inc. POWI 5/15/2015 Election of Directors: Issuer Yes Balakrishnan For For Bickell For For Brathwaite For For George For For Iyer For For Kvamme For For Sharp For For Advisory Vote on Executive Compensation. Issuer Yes Against Against Ratification of Auditors. Issuer Yes Against Against CBRE Group, Inc. CBG 12504L109 5/15/2015 Election of Directors: Issuer Yes Blum For For Boze For For Feeny For For Freeman For For Kantor For For Malek For For Sulentic For For Tyson For For Wilson For For Wirta For For Ratification of the Appointment of Independent Auditor. Issuer Yes For For Advisory Vote to Approve Named Executive Officer Compensation. Issuer Yes For For Approve Amendment to Executive Incentive Plan. Issuer Yes For For Dillard's, Inc. DDS 5/16/2015 Election of Directors: Issuer Yes Mori For For Rutledge For For Watts For For White For For Ratification of Auditors. Issuer Yes For For Approval of Amendments to the 2005 Non-Employee Director Restricted Stock Plan to Extend its term until 2025. Issuer Yes For For Shareholder Proposal on Sustainability Reporting. Shareholder Yes Against Against Carrizo Oil & Gas, Inc. CRZO 5/19/2015 Election of Directors: Issuer Yes Johnson IV For For Webster Against Against Carter, Jr. For For Fulton For For Parker For For Ramsey For For Wojtek For For Advisory Vote to Approve Named Executive Officer Compensation. Issuer Yes Against Against Ratification of the Appointment of Independent Auditor. Issuer Yes For For Avis Budget Group Inc. CAR 5/19/2015 Election of Directors: Issuer Yes Nelson Against Against Cathcart For For Choksi For For Coleman For For Fox For For Hardy, Jr. For For Krominga For For Mestre For For Salerno For For Sweeney For For Ratification of Auditors. Issuer Yes Against Against Advisory Vote on Executive Compensation. Issuer Yes For For Universal Health Services, Inc. UHS 5/20/2015 Approval of the Third Amended & Restated 2005 Stock Incentive Plan. Issuer Yes For For Approval of the Third Amended & Restated 2010 Employees' Restricted Stock Purchase Plan. Issuer Yes For For Re-Approval of the Material Terms of the Performance Goals under the 2010 Executive Incentive Plan. Issuer Yes For For Ratification of Auditor. Issuer Yes Against Against Stockholder Proposal to consider a Recapitalization Plan to provide That All of the Company's Outstanding Stock Have One Vote per Share. Shareholder Yes Against Against Foot Locker, Inc. FL 5/20/2015 Election of Directors: Issuer Yes Clark For For Feldman For For Gilbert, Jr. For For Johnson Ratification of the Appointment of Independent Auditor. Issuer Yes Against Against Advisory Vote to Approve Named Executive Officer Compensation. Issuer Yes For For Tandem Diabetes Care, Inc. TNDM 5/20/2015 Election of Directors: Issuer Yes Allen For For Cahill For For Smith For For Ratification of Auditors. Issuer Yes For For Proto Labs, Inc. PRLB 5/20/2015 Election of Directors: Issuer Yes Lukis Against Against Holt For For Gawlick For For Goodman For For Kohrs For For Smith For For Wehrwein For For Ratification of Auditors. Issuer Yes For For Advisory Vote on Executive Compensation. Issuer Yes For For Approval of the Amendment to the Third Amended and Restated Articles of Incorporation. Issuer Yes For For Gentex Corporation GNTX 5/21/2015 Election of Directors: Issuer Yes Bauer Against Against Goode For For Hoekstra For For Hollars For For Mulder For For Newton For For Schaum For For Sotok For For Wallace For For Ratification of the Appointment of Independent Auditor. Issuer Yes Against Against Advisory Vote to Approve Named Executive Officer Compensation. Issuer Yes For For Second Amendment To The Second Restricted Stock Plan. Issuer Yes For For Proposal to Approve The Amendment To The Company's 2013 Employee Stock Purchase Plan. Issuer Yes For For Robert Half International, Inc. RHI 5/21/2015 Election of Directors: Issuer Yes Berwick, Jr. For For Mesmer, Jr. Against Against Novogradac For For Pace For For Richman For For Waddell For For Ratification of Auditor. Issuer Yes Against Against Advisory Vote on Executive Compensation. Issuer Yes For For Core Laboratories N.V. CLB N22717107 5/21/2015 Election of Directors: Issuer Yes Bergmark For For Van Kempen For For Ratification of Appointment of Pricewaterhouse-Coopers Coopers as the Independent Registered Public Accounting Firm for 2015. Issuer Yes For For Advisory Vote to Approve Named Executive Officer Compensation. Issuer Yes For For Confirmation & Adoption of Annual Accounts. Issuer Yes For For Cancellation of Repurchased Shares Held at 12:01 CET on May 21, 2015. Issuer Yes For For Extension & Renewal of Existing Authority to Repurchase Shares. Issuer Yes For For Extension of Authority to Issue Shares of Core Laboratories N.V. until November 21, 2016. Issuer Yes For For Extension of Authority of Supervisory Board to Limit or Eliminate Preemptive Rights until November 21, 2016. Issuer Yes For For Approval of the Appointment of KPMG as the Independent Registered Public Accounting Firm for 2016. Issuer Yes For For Old Dominion Freight Line, Inc. ODFL 5/21/2015 Election of Directors: Issuer Yes E. Congdon Against Against D. Congdon For For Breitbach For For J. Congdon, Jr. For For Culp, III For For Kasarda For For Suggs For For Wray For For Advisory Vote on Executive Compensation. Issuer Yes For For Ratification of Auditors. Issuer Yes Against Against Silgan Holdings Inc. SLGN 5/26/2015 Election of Directors: Issuer Yes Allott Against Against Jordan For For Lapekas For For Approval of the Amended & Restated 2004 Stock Incentive Plan & Reapproval of the Material Terms Of the Performance Goals Under the Amended & Restated 2004 Stock Incentive Plan. Issuer Yes Against Against Ratification of the Appointment of Independent Auditor. Issuer Yes Against Against Advisory Vote to Approve Named Executive Officer Compensation. Issuer Yes For For Medidata Solutions, Inc. MDSO 58471A105 5/27/2015 Election of Directors: Issuer Yes Sherif Against Against de Vries For For Dominguez For For Kurtz For For Mcculloch For For Shapiro For For Taylor For For Advisory Vote to Approve Named Executive Officer Compensation. Issuer Yes For For Ratification of the Appointment of Independent Auditor. Issuer Yes For For Gartner, inc. IT 5/28/2015 Election of Directors: Issuer Yes Bingle For For Bressler For For Cesan For For Dykstra For For Fuchs For For Grabe For For Hall For For Pagliuca For For Smith For For Advisory Vote on Executive Compensation. Issuer Yes For For Ratification of Auditor. Issuer Yes Against Against Dexcom, Inc. DXCM 5/28/2015 Election of Directors: Issuer Yes Gregg Against Against Sayer For For Augustinos For For Ratification of the Appointment of Independent Auditor. Issuer Yes Against Against Advisory Vote to Approve Named Executive Officer Compensation. Issuer Yes For For Approval of the 2015 Equity Incentive Plan. Issuer Yes For For Approval of the 2015 Employee Stock Purchase Plan. Issuer Yes For For Williams-Sonoma, Inc. WSM 5/29/2015 Election of Directors: Issuer Yes Alber For For Connolly For For Bellamy For For Bravo CBE For For Dillon For For Greener For For Hall For For Simmons For For Twohill For For Amendment & Restatement of the 2001 Long-Term Incentive Plan. Issuer Yes Against Against Advisory Vote on Executive Compensation. Issuer Yes Against Against Ratification of Auditor. Issuer Yes Against Against IMAX Corporation IMAX 45245E109 6/1/2015 Election of Directors: Issuer Yes Braun For For Demirian For For Gelfond For For Leebron For For Lynne For For Macmillan For For Pompadur For For Throop For For Wechsler Ratification of Auditors. Issuer Yes Against Against Advisory Vote on the Executive Compensation. Issuer Yes Against Against Whiting Petroleum Corporation WLL 6/2/2015 Election of Directors: Issuer Yes Volker Against Against Hahne For For Advisory Vote on Executive Compensation. Issuer Yes Against Against Ratification of Auditor. Issuer Yes Against Against MarketAxess Holdings Inc. MKTX 57060D108 6/4/2015 Election of Directors: Issuer Yes McVey Against Against Begleiter For For Casper For For Chwick For For Cruger For For Gomach For For Hernandez For For Hersch For For Steinhardt For For Sullivan For For Ratification of the Appointment of Independent Auditor. Issuer Yes Against Against Advisory Vote to Approve Named Executive Officer Compensation. Issuer Yes For For Momenta Pharmaceuticals, Inc. MNTA 60877T100 6/9/2015 Election of Directors: Issuer Yes Clarke For For Sulat For For Wheeler For For Ratification of Auditors. Issuer Yes Against Against Advisory Vote on Executive Compensation. Issuer Yes For For Amendment & Restatement of the 2013 Incentive Award Plan. Issuer Yes For For FireEye, Inc. FEYE 31816Q101 6/11/2015 Election of Directors: Issuer Yes Aziz For For DeWalt Against Against Ratification of Auditor. Issuer Yes For For Constellium N.V. CSTM N22035104 6/11/2015 Remuneration of Non-Executive Board Members. Issuer Yes For For Adoption of the Annual Accounts. Issuer Yes For For Approval of the Release from Liability of Executive Board. Issuer Yes For For Approval of the Release from Liability of Non-Executive Board. Issuer Yes For For Approval of the Acquisition of the Company's Own Shares. Issuer Yes For For Election of Directors: Issuer Yes Maugis For For Nord For For Paschke For For Brandjes For For Guillemot For For Hartman For For Ormerod For For Walker For For Ratification of the Appointment of Independent Auditor. Issuer Yes For For Cancellation of Ordinary Shares Class B. Issuer Yes For For Amendment to Articles of Association. Issuer Yes For For Splunk Inc. SPLK 6/11/2015 Election of Directors: Issuer Yes Newberry For For Smith For For Sullivan Against Against Ratification of Auditor. Issuer Yes For For Advisory Vote on Executive Compensation. Issuer Yes For For Mercadolibre, Inc. MELI 58733R102 6/12/2015 Election of Directors: Issuer Yes Galperin For For Malka For For Olivan For For Sallouti For For Advisory Vote on Executive Compensation. Issuer Yes For For Ratification of Independent Auditors. Issuer Yes For For Signet Jewellers Limited SIG G81276100 6/12/2015 Election of Directors: Issuer Yes Stitzer For For Drosos For For Hilpert For For Light For For McCluskey For For Parrs For For Plaskett For For Stack For For Ulasewicz For For Walls For For Ratification of Independent Auditors. Issuer Yes Against Against Advisory Vote on Executive Compensation. Issuer Yes For For Keryx Biopharmaceuticals, Inc. KERX 6/16/2015 Election of Directors: Issuer Yes Cameron For For Feczko, M.D. For For Fowler, Jr. For For Kaye For For Madison For For Regan For For Tarnok For For Ratification of Auditor. Issuer Yes For For Advisory Vote on Executive Compensation. Issuer Yes Against Against Expedia, Inc. EXPE 30212P303 6/16/2015 Election of Directors: Issuer Yes Battle For For Coe Against Against Diller Against Against Dolgen For For Jacobson For For Kaufman For For Kern For For Khosrowshahi For For Malone For For Tazon For For Approval of the Third Amended & Restated 2005 Stock and Annual Incentive Plan. Issuer Yes For For Ratification of the Appointment of Independent Auditor. Issuer Yes Against Against Medivation, Inc. MDVN 58501N101 6/16/2015 Election of Directors: Issuer Yes Blickenstaff For For Falberg For For Hung, M.D. For For Machado For For Svoronos Against Against Vernon For For Yarno For For Ratification of Auditor. Issuer Yes Against Against Advisory Vote on Executive Compensation. Issuer Yes For For Approval of an Amendment & Restatement of the Amended & Restated 2004 Equity Incentive Award Plan. Issuer Yes For For Approval of Increase in Number of Authorized Shares of Common Stock. Issuer Yes For For Fortinet Inc. FTNT 34959E109 6/19/2015 Election of Directors: Issuer Yes Ken Xie Against Against Lu For For Ratification of Auditors. Issuer Yes For For Advisory Vote on Executive Compensation. Issuer Yes For For Agios Pharmaceuticals, Inc. AGIO 00847X104 6/23/2015 Election of Directors: Issuer Yes Cole, MD For For Foster-Cheek For For Maraganore Ph.D. For For Ratification of Independent Auditors. Issuer Yes Against Against Informatica Corporation INFA 45666Q102 6/23/2015 Approval of the Agreement & Plan of Merger. Issuer Yes For For Adjournment. Issuer Yes For For Advisory, Non-Binding Vote on Merger-Related Executive Compensation Agreements. Issuer Yes For For IAC/InterActiveCorp IACI 44919P508 6/24/2015 Election of Directors: Issuer Yes Bronfman, Jr. For For Clinton For For Rycker For For Diller Against Against Eisner For For Hammer For For Kaufman For For Lourd For For Rosenblatt For For Spoon For For Von Furstenburg For For Zannino For For Ratification of the Appointment of Independent Auditor. Issuer Yes Against Against NetScout Systems, Inc. NTCT 64115T104 6/25/2015 Approval of the Merger. Issuer Yes For For Adjourment. Issuer Yes For For Verint Systems Inc. VRNT 92343X100 6/25/2015 Election of Directors: Issuer Yes Bodner For For Demarines For For Egan For For Myers For For Nottenburg For For Safir For For Shanks For For Ratification of Auditors. Issuer Yes Against Against Approval of the 2015 Long-Term Stock Incentive Plan. Issuer Yes For For Advisory Vote to Approve Named Executive Officer Compensation. Issuer Yes Against Against United Therapeutics Corporation UTHR 91307C102 6/26/2015 Election of Directors: Issuer Yes Klein For For Kurzweil For For Rothblatt Against Against Sullivan For For Advisory Vote on Executive Compensation. Issuer Yes Against Against Approval of the 2015 Stock Incentive Plan. Issuer Yes Against Against Ratification of Independent Auditors. Issuer Yes Against Against Isis Pharmaceuticals, Inc. ISIS 6/30/2015 Election of Directors: Issuer Yes Castleman For For Muto For For Amendment to the 2011 Equity Incentive Plan. Issuer Yes For For Amendment to the Amended and Restated 2002 Non-Employee Directors' Stock Option Plan. Issuer Yes For For Advisory Vote on Executive Compensation. Issuer Yes For For Ratification of Independent Auditors. Issuer Yes For For BARROW VALUE OPPORTUNITY FUND PROXY VOTING RECORDS: July 1, 2014 - June 30, 2015 Issuer Name Ticker CUSIP Shareholder Meeting Date Brief Identification of the Matter Voted On Proposed by Issuer or Security Holder? Did the Fund Vote? How Did the Fund Cast Its Vote? For, Against, Abstain Did the Fund Vote For or Against Management? SCHWEITZER-MAUDUIT SWM 4/23/2015 ELECTION OF DIRECTORS: CALDABAUGH, FINN, ROGERS Issuer Yes FOR FOR APPROVAL OF THE 2015 LONG-TERM INCENTIVE PLAN Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR FERRO CORPORATION FOE 4/24/2015 ELECTION OF DIRECTORS: HIPPLE, HYLAND, HWANG, KONG, PISTELL, THOMAS Issuer Yes FOR FOR MGMT PROPOSAL REGARDING A CHANGE TO MINIMUM SIZE OF THE BOARD Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM Issuer Yes FOR FOR APPROVAL, OF THE COMPENSATION FOR NAMED EXECUTIVE OFFICERS Issuer Yes FOR FOR NAUTILUS, INC. NLS 63910B102 4/28/2015 ELECTION OF DIRECTORS: BADIE, CAZENAVE, HORN, JOHNSON III, SAUNDERS, SIEGERT Issuer Yes FOR FOR APPROVAL OF THE 2015 LONG-TERM INCENTIVE PLAN Issuer Yes FOR FOR APPROVAL OF EMPLOYEE STOCK PURCHASE PLAN Issuer Yes FOR FOR ADOPT AN ADVISORY RESOLUTION APPROVING EXECUTIVE COMPENSATION Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM Issuer Yes FOR FOR DOUGLAS DYNAMICS, INC. PLOW 25960R105 4/29/2015 ELECTION OF DIRECTORS: PACKARD, KRUEGER, JANIK Issuer Yes FOR FOR APPROVAL, OF THE COMPENSATION FOR NAMED EXECUTIVE OFFICERS Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR SOUTHERN COPPER CORP. SCCO 84265V105 4/30/2015 ELECTION OF DIRECTORS: MOTA-VELASCO, ROCHA, GAMBOA, PEREZ, MORALES, MEJORADA, TOPETE, QUINTANILLA, BONILLA, CIFUENTES, GOUT, SACRISTAN Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR APPROVE NON-BINDING VOTE, EXECUTIVE COMPENSATION Issuer Yes FOR FOR VECTOR GROUP LTD. VGR 92240M108 4/30/2015 ELECTION OF DIRECTORS: LEBOW, LORBER, BERNSTEIN, ARKIN, BEINSTEIN, PODELL, SHARPE Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR HURON CONSULTING GROUP INC. HURN 5/1/2015 ELECTION OF DIRECTORS: MOODY, ZUMWALT Issuer Yes FOR FOR APPROVE COMPANY STOCK OWNERSHIP PARTICIPATION PROGRAM Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR OCCIDENTAL PETROLEUM CORPORATION OXY 5/1/2015 ELECTION OF DIRECTORS: ABRAHAM, ATKINS, BATCHELDER, CHAZEN, FEICK, FORAN, GUTIERREZ, KLESSE, POLADIAN, WALTER Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR APPROVAL OF THE 2015 LONG-TERM INCENTIVE PLAN Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR RECOVERY OF UNEARNED MANAGEMENT BONUSES Issuer Yes AGAINST FOR PROXY ACCESS Security Holder Yes AGAINST FOR METHANE EMISSIONS AND FLARING Security Holder Yes AGAINST FOR REVIEW LOBBYING AT FEDERAL, STATE, LOCAL LEVELS Security Holder Yes AGAINST FOR PILGRIMS PRIDE CORP. PPC 72147K108 5/1/2015 ELECTION OF DIRECTORS: TOMAZONI, BATISTA, BATISTA, LOVETTE, DE SOUZA, VASCONCELLOS JR, BELL, COOPER, MACALUSO Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR ALBEMARLE CORPORATION ALB 5/5/2015 ELECTION OF DIRECTORS: HERNANDEZ, KISSAM IV, MAINE, MASTERS, NOKES, O'BRIEN, PERRY, SHERMAN JR., STEINER, TAGGART, WOLFF Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR RE-APPROVE THE PERFORMANCE MEASURES UNDER THE 2, AS AMENDED AND RESTATED APRIL 20, 2010 Issuer Yes FOR FOR APPROVAL, OF THE COMPENSATION FOR NAMED EXECUTIVE OFFICERS Issuer Yes FOR FOR ENTERCOM COMMUNICATIONS CORP. ETM 5/5/2015 ELECTION OF DIRECTORS: BERKMAN, HOLLANDER, M. FIELD, J. FIELD, LANEVE Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR NVR, INC. NVR 62944T105 5/5/2015 ELECTION OF DIRECTORS: ANDREWS, DONAHUE, ECKERT, FESTA, GRIER, JOHNSON, MARTINEZ, MORAN, PREISER, ROSIER, SCHAR, WHETSELL Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR PROXY ACCESS Security Holder Yes AGAINST FOR COMPASS MINERALS INTERNATIONAL, INC. CMP 20451N101 5/6/2015 ELECTION OF DIRECTORS: D'ANTONI, ROTHWELL Issuer Yes FOR FOR APPROVAL OF THE 2015 LONG-TERM INCENTIVE PLAN Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR FMC TECHNOLOGIES, INC. FTI 30249U101 5/6/2015 ELECTION OF DIRECTORS: BOWLIN, CAZALOT, JR., FILHO, DEVINE, FARLEY, GREMP, HAMILTON, MELLBYE, NETHERLAND, OOSTERVEER, PATTAROZZI, RINGLER Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR LYONDELLBASELL INDUSTRIES LYB N53745100 5/6/2015 ELECTION OF DIRECTORS: BUCHANAN, COOPER, GOREN, GWIN, BROWN, KAPLAN Issuer Yes FOR FOR ADOPTION OF ANNUAL ACCOUNTS FOR 2014 Issuer Yes FOR FOR DISCHARGE FROM LIABILITY FOR MEMBERS OF THE MANAGEMENT AND SUPERVISORY BOARDS Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR APPOINTMENT OF PRICEWATERHOUSECOOPERS AS AUDITOR FOR DUTCH ANNUAL ACCOUNTS Issuer Yes FOR FOR RATIFICATION AND APPROVAL OF DIVIDENDS FOR 2014 Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR APPROVAL OF AUTHORITY FOR THE SUPERVISORY BOARD TO ISSUE SHARES OR GRANT RIGHTS TO ACQUIRE SHARES Issuer Yes FOR FOR APPROVAL OF AMENDMENT TO 2 Issuer Yes FOR FOR APPROVAL TO REPURCHASE UP TO 10% OF ISSUED SHARE CAPITAL Issuer Yes FOR FOR DUN & BRADSTREET CORP. DNB 26483E100 5/6/2015 ELECTION OF DIRECTORS: CARRIGAN, COUGHLIN, CROVITZ, FERNANDEZ, GARCIA, LAUTERBACH, MANNING, PETERSON, REINSDORF Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR APPROVAL OF EMPLOYEE STOCK PURCHASE PLAN Issuer Yes FOR FOR APPROVAL OF AMENDMENTS TO CERTIFICATE OF INCORPORATION AND BY-LAWS TO REDUCE THE AGGREGATE PERCENTAGE REQUIRED FOR HOLDERS OF COMMON STOCK TO CALL SPECIAL MEETINGS FROM 40% TO 25% Issuer Yes FOR FOR SHAREHOLDER PROPOSAL REQUESTING THE BOARD TO TAKE THE STEPS NECESSARY TO AMEND THE COMPANY'S GOVERNING DOCUMENTS TO GIVE HOLDERS IN THE AGGREGATE OF 10% OF THE OUTSTANDING COMMON STOCK THE POWER TO CALL A SPECIAL MEETING Security Holder Yes AGAINST FOR UNITED RENTALS, INC. URI 5/6/2015 ELECTION OF DIRECTORS: BRITELL, ALVAREZ, GRIFFIN, KNEELAND, MCALLISTER, MCAULEY, MCKINNEY, OZANNE, PAPASTAVROU, PASSERINI, ROOF, WIMBUSH Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR USANA HEALTH SCIENCES INC. USNA 90328M107 5/6/2015 ELECTION OF DIRECTORS: ANCIAUX, FULLER, MCCLAIN, POELMAN, WENTZ Issuer Yes FOR FOR APPROVE 2 Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR CHEMTURA CORPORATION CHMT 5/7/2015 ELECTION OF DIRECTORS: BENJAMIN, BERNLOHR, CATALANO, CROWNOVER, DOVER, FOSTER, ROGERSON, WULFF, Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR RE-APPROVE THE PERFORMANCE GOALS UNDER THE 2 Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR CVS HEALTH CORPORATION CVS 5/7/2015 ELECTION OF DIRECTORS: BRACKEN, BROWN II, DECOUDREAUX, DEPARLE, DORMAN, FINUCANE, MERLO, MILLON, SWIFT, WELDON, WHITE Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR APPROVE THE PERFORMANCE CRITERIA UNDER THE 2 Issuer Yes FOR FOR SHAREHOLDER PROPOSAL REGARDING CONGRUENCY OF CORPORATE VALUES AND POLITICAL CONTRIBUTIONS Security Holder Yes AGAINST FOR DOVER CORPORATION DOV 5/7/2015 ELECTION OF DIRECTORS: CREMIN, ERGAS, FRANCIS, GRAHAM, JOHNSTON, LIVINGSTON, LOCHRIDGE, RETHORE, STUBBS, TODD, WAGNER, WINSTON Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR SHAREHOLDER ACTION BY WRITTEN CONSENT WITHOUT A MEETING, IF PROPERLY PRESENTED Security Holder Yes AGAINST FOR HEALTHSOUTH CORP. HLS 5/7/2015 ELECTION OF DIRECTORS: CHIDSEY, CORRELL, CURL, ELSON, GRINNEY, HERMAN, HIGDON, JR., KATZ, MAUPIN, JR., SHAW JR. Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR APPROVE AN AMENDMENT TO THE BYLAWS NAMING THE DELAWARE COURT OF CHANCERY AS THE EXCLUSIVE FORUM FOR CERTAIN TYPES OF LEGAL ACTIONS Issuer Yes FOR FOR CAMERON INTERNATIONAL CORPORATION CAM 13342B105 5/8/2015 ELECTION OF DIRECTORS: EBERHART, FLUOR, FOSHEE, LANDIM, MOORE, PATRICK, PROBERT, REINHARDSEN, ROWE, SMOLIK, WILKINSON Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR NATIONAL CINEMEDIA, INC. NCMI 5/8/2015 ELECTION OF DIRECTORS: HAAS, LANNING, LESINSKI, MADISON Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR OCEANEERING INTERNATIONAL, INC. OII 5/8/2015 ELECTION OF DIRECTORS: HUFF, MCEVOY, WEBSTER Issuer Yes FOR FOR APPROVE AMENDED AND RESTATED 2 Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR TUPPERWARE BRANDS CORP. TUP 5/8/2015 ELECTION OF DIRECTORS: BERTINI, CAMERON, CLONINGER III, GOINGS, LEE, MARTINEZ, MONTEIRO DE CASTRO, MURRAY, PARKER, ROCHE, SZOSTAK Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR APPROVE THE PERFORMANCE CRITERIA UNDER THE 2 Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR PITNEY BOWES INC. PBI 5/11/2015 ELECTION OF DIRECTORS: ALVARADO, BUSQUET, FRADIN, FUCHS, HUTCHESON, LAUTENBACH, MENASCE, ROTH, SHEDLARZ, SNOW JR. Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR DEPOMED, INC. DEPO 5/12/2015 ELECTION OF DIRECTORS: STAPLE, ANIDO JR PH.D, DAWES, LAVIGNE JR., SAKS M.D., SCHOENECK, ZENOFF Issuer Yes FOR FOR APPROVE AMENDMENT TO AMENDED AND RESTATED ARTICLES OF INCORPORATION TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF COMMON STOCK BY 100,000,000 SHARES Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR GREEN PLAINS INC. GPRE 5/12/2015 ELECTION OF DIRECTORS: BECKER, MANUEL, PETERSON, TREUER Issuer Yes FOR FOR OIL STATES INTERNATIONAL, INC. OIS 5/12/2015 ELECTION OF DIRECTORS: NELSON, ROSENTHAL, VAN KLEEF Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR OWENS-ILLINOIS, INC. OI 5/12/2015 ELECTION OF DIRECTORS: COLTER, HARDIE, HELLMAN, KELLY, MCMACKIN JR., MURRAY, NAIR, ROBERTS, STROUCKEN, A.WILLIAMS, K.WILLIAMS, YOUNG Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR APPROVE THE AMENDMENT, RESTATEMENT AND CONTINUATION OF 2, Issuer Yes FOR FOR SCRIPPS NETWORKS INTERACTIVE, INC. SNI 5/12/2015 ELECTION OF DIRECTORS: MOHN, PAUMGARTEN, SAGANSKY, TYSOE Issuer Yes FOR FOR HOLLYFRONTIER CORP. HFC 5/13/2015 ELECTION OF DIRECTORS: BECH, ECHOLS, HARDAGE, JENNINGS, KOSTELNIK, LEE, MYERS, ROSE, VALENTA Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR APPROVAL OF AMENDMENT SET FORTH……(SEE PROXY STATEMENT FOR FULL PROPOSAL) Issuer Yes FOR FOR APPROVAL OF AMENDMENT SET FORTH……(SEE PROXY STATEMENT FOR FULL PROPOSAL) Issuer Yes FOR FOR SHAREHOLDER ACTION BY WRITTEN CONSENT WITHOUT A MEETING, IF PROPERLY PRESENTED Security Holder Yes AGAINST FOR LABORATORY CORP. LH 50540R409 5/13/2015 ELECTION OF DIRECTORS: ANDERSON, BELINGARD, GILLILAND M.D., KING, KONG M.D., MITTELSTAEDT JR., NEUPERT, SCHECHTER, WILLIAMS M.D. Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR MINERALS TECHNOLOGIES INC. MTX 5/13/2015 ELECTION OF DIRECTORS: CLARK, CARMOLA, ROBINSON Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR APPROVE THE 2 Issuer Yes FOR FOR NATIONAL OILWELL VARCO INC. NOV 5/13/2015 ELECTION OF DIRECTORS: WILLIAMS, ARMSTRONG, BEAUCHAMP, DONADIO, GUILL, HARRISON, JARVIS, MATTSON, SMISEK Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR COMPUTER PROGRAMS & SYSTEMS INC. CPSI 5/14/2015 ELECTION OF DIRECTORS: JOHNSON, MULHERIN III, SEIFERT II Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR EDWARDS LIFESCIENCES CORPORATION EW 28176E108 5/14/2015 ELECTION OF DIRECTORS: CARDIS, GALLAHUE, MCNEIL, MUSSALLEM, VALERIANI Issuer Yes FOR FOR APPROVAL OF 2 Issuer Yes FOR FOR AMENDMENT AND RESTATEMENT OF THE LONG-TERM INCENTIVE COMPENSATION PROGRAM Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM Issuer Yes FOR FOR SHAREHOLDER ACTION BY WRITTEN CONSENT WITHOUT A MEETING, IF PROPERLY PRESENTED Security Holder Yes AGAINST FOR NAVIGANT CONSULTING INC. NCI 63935N107 5/14/2015 ELECTION OF DIRECTORS: DEAN, GLASSMAN, HOWARD, JAMES, SKINNER, THOMPSON, TIPSORD, ZWIRN Issuer Yes FOR FOR PROPOSAL TO ADOPT AN AMENDMENT TO 2012 LONG-TERM INCENTIVE PLAN TO INCREASE THE NUMBER OF SHARES AVAILABLE FOR ISSUANCE, REAPPROVE THE PERFORMANCE MEASURES UNDER THE AMENDED 2012 LONG-TERM INCENTIVE PLAN FOR PURPOSES OF SECTION 162(M) OF THE IRS OF 1986, AS AMENDED, AND MAKE OTHER ADMINISTRATIVE CHANGES Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR CF INDUSTRIES HOLDINGS, INC. CF 5/15/2015 ELECTION OF DIRECTORS: ARZBAECHER, DAVISSON, FURBACHER, HAGGE, JOHNSON, KUHBACH, SCHMITT, WAGLER, WILL Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR PROXY ACCESS Security Holder Yes AGAINST FOR SHAREHOLDER ACTION BY WRITTEN CONSENT WITHOUT A MEETING, IF PROPERLY PRESENTED Security Holder Yes AGAINST FOR DORMAN PRODUCTS, INC. DORM 5/15/2015 ELECTION OF DIRECTORS: BERMAN, LEDERER, LEVIN, RILEY, BARTON Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR QUEST DIAGNOSTICS INC. DGX 74834L100 5/15/2015 ELECTION OF DIRECTORS: BRITELL, GREGG, LEIDEN M.D., MAIN, RING, STANZIONE, WILENSKY, ZIEGLER Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR APPROVAL OF AMENDMENTS TO AMENDED AND RESTATED EMPLOYEE LONG-TERM INCENTIVE PLAN Issuer Yes FOR FOR SHAREHOLDER ACTION BY WRITTEN CONSENT WITHOUT A MEETING, IF PROPERLY PRESENTED Security Holder Yes AGAINST FOR VECTRUS, INC. VEC 92242T101 5/15/2015 ELECTION OF DIRECTORS: BOSTON, HUNZEKER, WIDMAN Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR DETERMINE WHETHER A SHAREHOLDER VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS SHOULD OCCUR ONE, TWO OR THREE YEARS Issuer Yes 1 YEAR FOR WESTLAKE CHEMICAL CORP. WLK 5/15/2015 ELECTION OF DIRECTORS: CHAO, NORTHCUTT, RILEY JR. Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR CHEMED CORPORATION CHE 16359R103 5/18/2015 ELECTION OF DIRECTORS: MCNAMARA, GEMUNDER, GRACE, HUTTON, KREBS, LINDELL, RICE, SAUNDERS, WALSH III, WOOD Issuer Yes FOR FOR APPROVAL AND ADOPTION OF 2 Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR OMNICOM GROUP INC. OMC 5/18/2015 ELECTION OF DIRECTORS: WREN, CRAWFORD, BATKIN, CHOKSI, CLARK, COLEMAN JR., COOK, DENISON, HENNING, MURPHY, PURCELL, RICE, ROUBOS Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR SHAREHOLDER PROPOSAL REGARDING ANNUAL DISCLOSURE OF EEO-1 DATA Security Holder Yes AGAINST FOR SHAREHOLDER PROPOSAL REGARDING INDEPENDENT BOARD CHAIRMAN Security Holder Yes AGAINST FOR B & G FOODS, INC. BGS 05508R106 5/19/2015 ELECTION OF DIRECTORS: BRUNTS, CANTWELL, MARCY, MULLEN, PALMER, POE, SHERRILL, WENNER Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM Issuer Yes FOR FOR CARBO CERAMICS INC. CRR 5/19/2015 ELECTION OF DIRECTORS: CORNELIUS, DEATON, JENNINGS, KOLSTAD, LENTZ JR., LIMBACHER, MORRIS, RUBIN Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR DINEEQUITY, INC. DIN 5/19/2015 ELECTION OF DIRECTORS: DAHL, JOYCE, ROSE Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR GAP INC. GPS 5/19/2015 ELECTION OF DIRECTORS: DE SOLE, J.FISHER, S.FISHER, GOREN, MARTIN, MONTOYA, PECK, SHATTUCK III, TSANG, WARRIOR Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2016 Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR APPROVE THE AMENDMENT AND RESTATEMENT OF EXECUTIVE MANAGEMENT INCENTIVE COMPENSATION AWARD PLAN Issuer Yes FOR FOR INTERVAL LEISURE GROUP, INC. IILG 46113M108 5/19/2015 ELECTION OF DIRECTORS: NASH, FLOWERS, FREED, HOLLINGSWORTH, HOWARD, KORMAN, KUHN, MARBERT, MCINERNEY, MURPHY JR., STEIN Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR ALTRIA GROUP INC. MO 02209S103 5/20/2015 ELECTION OF DIRECTORS: BALILES, BARRINGTON, CASTEEN III, DEVITRE, FARRELL II, JONES, KELLY-ENNIS, KIELY III, MCQUADE, MUNOZ, SAKKAB Issuer Yes FOR FOR APPROVAL OF THE 2 Issuer Yes FOR FOR APPROVAL OF 2-EMPLOYEE DIRECTORS Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR POLICY ON MIGRANT LABOR IN THE TOBACCO SUPPLY CHAIN Security Holder Yes AGAINST FOR PREPARATION OF HEALTH EFFECT AND CESSATION MATERIALS FOR POOR AND LESS FORMALLY EDUCATED TOBACCO CONSUMERS Security Holder Yes AGAINST FOR REPORT ON ACTIONS TAKEN TO REDUCE THE RISK OF GREEN TOBACCO SICKNESS Security Holder Yes AGAINST FOR AMSURG CORPORATION AMSG 03232P405 5/20/2015 ELECTION OF DIRECTORS: CIGARRAN, GAWALUCK, MILLER, POPP JR. M.D. Issuer Yes FOR FOR APPROVAL OF AN AMENDMENT TO OUR SECOND AMENDED AND RESTATED CHARTER, AS AMENDED, TO INCREASE OUR AUTHORIZED SHARES OF CAPITAL STOCK FROM 75,000,,000,000, TO INCREASE THE AUTHORIZED SHARES OF COMMON STOCK, NO PAR VALUE, FROM 70,000,,000, Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM Issuer Yes FOR FOR FOOT LOCKER INC. FL 5/20/2015 ELECTION OF DIRECTORS: CLARK, FELDMAN, GILBERT JR., JOHNSON Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR FOSSIL GROUP, INC. FOSL 34988V106 5/20/2015 ELECTION OF DIRECTORS: AGATHER, BOYER, CHIASSON, KARTSOTIS, NEAL, NEALON, QUICK, RAGUSA, SHROFF, SKINNER, ZIMMERMAN Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR PROPOSAL TO APPROVE 2 Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM Issuer Yes FOR FOR HALLIBURTON COMPANY HAL 5/20/2015 ELECTION OF DIRECTORS: KHAYYAL, BENNETT, BOYD, CARROLL, DICCIANI, GERBER, GRUBISICH, LESAR, MALONE, MARTIN, MILLER, REED Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR PROPOSAL TO AMEND AND RESTATE COMPANY STOCK AND INCENTIVE PLAN Issuer Yes FOR FOR PROPOSAL TO AMEND AND RESTATE EMPLOYEE STOCK PURCHASE PLAN Issuer Yes FOR FOR NORTHROP GRUMMAN CORP. NOC 5/20/2015 ELECTION OF DIRECTORS: BUSH, BROWN, FAZIO, FELSINGER, GORDON, HERNANDEZ, KLEINER, KRAPEK, MYERS, ROUGHEAD, SCHOEWE, TURLEY Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR PROPOSAL TO AMEND 2011 LONG-TERM INCENTIVE STOCK PLAN Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR SHAREHOLDER PROPOSAL REGARDING INDEPENDENT BOARD CHAIRMAN Security Holder Yes AGAINST FOR ROSS STORES, INC. ROST 5/20/2015 ELECTION OF DIRECTORS: BALMUTH, BJORKLUND, BUSH, FERBER, GARRETT, MILLIGAN, ORBAN, O'SULLIVAN, PEIROS, QUESNEL, RENTLER Issuer Yes FOR FOR APPROVE AN AMENDMENT TO CERTIFICATE OF INCORPORATION TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF COMMON STOCK FROM 600,000,,000,000,000 SHARES Issuer Yes FOR FOR APPROVE AN AMENDMENT TO EMPLOYEE STOCK PURCHASE PLAN TO INCREASE THE SHARE RESERVE BY 2,500,000 SHARES Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM Issuer Yes FOR FOR DR PEPPER SNAPPLE GROUP, INC. DPS 26138E109 5/21/2015 ELECTION OF DIRECTORS: ALEXANDER, CARRILLO, PATSLEY, ROCHE, ROGERS, SANDERS, SHIVE, SZOSTAK, YOUNG Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR APPROVE ADVISORY RESOLUTION REGARDING EXECUTIVE COMPENSATION: RESOLVED, THAT THE COMPENSATION PAID TO THE NAMED EXECUTIVE OFFICERS WITH RESPECT TO 2014, AS DISCLOSED PURSUANT TO THE COMPENSATION DISCLOSURES RULES AND REGULATIONS OF THE SEC, INCLUDING THE COMPENSATION DISCUSSION AND ANALYSIS, COMPENSATION TABLES AND THE NARRATIVE DISCUSSION, IS HEREBY APPROVED Issuer Yes FOR FOR SHAREHOLDER PROPOSAL REGARDING COMPREHENSIVE STRATEGY FOR RECYCLING OF BEVERAGE CONTAINERS Security Holder Yes AGAINST FOR SHAREHOLDER PROPOSAL REGARDING SUGAR SUPPLY CHAIN RISKS Security Holder Yes AGAINST FOR ENGILITY HOLDINGS INC. EGL 29285W104 5/21/2015 ELECTION OF DIRECTORS: DUGLE, REAM, SMERAGLINOLO Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR EXPEDITORS INT'L OF WASHINGTON, INC. EXPD 5/21/2015 ELECTION OF DIRECTORS: WRIGHT, EMMERT, KOURKOUMELIS, MALONE, MCCUNE, MEISENBACH, MUSSER, PELLETIER, WANG, YOSHITANI Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR APPROVE 2 Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM Issuer Yes FOR FOR ADVISORY VOTE TO APPROVE COMPANY-SPONSORED PROXY ACCESS FRAMEWORK Issuer Yes FOR FOR PROXY ACCESS Security Holder Yes AGAINST FOR SHAREHOLDER PROPOSAL: PERFORMANCE-BASED EXECUTIVE EQUITY AWARDS Security Holder Yes AGAINST FOR SHAREHOLDER PROPOSAL: NO ACCELERATED VESTING OF EQUITY AWARDS Security Holder Yes AGAINST FOR SHAREHOLDER PROPOSAL: RETAIN SIGNIFICANT STOCK FROM EQUITY COMPENSATION Security Holder Yes AGAINST FOR SHAREHOLDER PROPOSAL: RECOVERY OF UNEARNED MANAGEMENT BONUSES Security Holder Yes AGAINST FOR GENTEX CORPORATION GNTX 5/21/2015 ELECTION OF DIRECTORS: BAUER, GOODE, HOEKSTRA, HOLLARS, MULDER, NEWTON, SCHAUM, SOTOK, WALLACE Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR APPROVE SECOND AMENDMENT TO SECOND RESTRICTED STOCK PLAN Issuer Yes FOR FOR APPROVE THE AMENDMENT TO 2 Issuer Yes FOR FOR GNC HOLDINGS INC. GNC 36191G107 5/21/2015 ELECTION OF DIRECTORS: ARCHBOLD, BERGER, FELDMAN, HINES, LANE, MALLOTT, MORAN, O'HARA, WALLACE Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR APPROVAL OF THE ADOPTION OF AMENDED AND RESTATED 2 Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR CATO CORP. CATO 5/21/2015 ELECTION OF DIRECTORS: CATO, MECKLEY, PATRICK Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM Issuer Yes FOR FOR INTERPUBLIC GROUP OF COMPANIES, INC. IPG 5/21/2015 ELECTION OF DIRECTORS: CARTER-MILLER, ELLINGER, GREENIAUS, GUILFOILE, HUDSON, KERR, S.MILLER, F.MILLER, ROTH, THOMAS Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR INNOPHOS HOLDINGS, INC IPHS 45774N108 5/22/2015 ELECTION OF DIRECTORS: CAPPELINE, CAVAZOS, GRESS, MYRICK, OSAR, STEITZ, ZALLIE Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR RE-APPROVE THE PERFORMANCE GOALS UNDER THH EXECUTIVE, MANAGEMENT AND SALES INCENTIVE PLAN, AS AMENDED Issuer Yes FOR FOR RE-APPROVE THE PERFORMANCE GOALS UNDER THE 2009 LONG-TERM INCENTIVE PLAN Issuer Yes FOR FOR SELECT COMFORT CORP. SCSS 81616X103 5/22/2015 ELECTION OF DIRECTORS: ALEGRE, GULIS JR., LAUDERBACK Issuer Yes FOR FOR PROPOSAL TO RE-APPROVE THE PERFERMANCE GOALS INCLUDED IN THE AMENDED AND RESTATED 2 Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM Issuer Yes FOR FOR IF QUORUM IS NOT PRESENT OR REPRESENTED AT THE ANNUAL MEETING, TO APPROVE ANY MOTION PROPOSED BY THE CHAIRMAN OF THE BOARD TO ADJOURN THE ANNUAL MEETING UNTIL A QUORUM SHALL BE PRESENT OR REPRESENTED Issuer Yes FOR FOR STEVE MADDEN LTD. SHOO 5/22/2015 ELECTION OF DIRECTORS: ROSENFELD, LYNCH, MADDEN, MIGLIORINI, RANDALL, SACHDEV, SCHWARTZ, SMITH Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR EXXON MOBIL CORPORATION XOM 30231G102 5/27/2015 ELECTION OF DIRECTORS: BOSKIN, BRABECK-LETMATHE, BURNS, FAULKNER, FISHMAN, FORE, FRAZIER, OBERHELMAN, PALMISANO, REINEMUND, TILLERSON, WELDON Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR INDEPENDENT CHAIRMAN Security Holder Yes AGAINST FOR PROXY ACCESS Security Holder Yes AGAINST FOR CLIMATE EXPERT ON BOARD Security Holder Yes AGAINST FOR BOARD QUOTA FOR WOMEN Security Holder Yes AGAINST FOR REPORT ON COMPENSATION FOR WOMEN Security Holder Yes AGAINST FOR REPORT ON LOBBYING Security Holder Yes AGAINST FOR GREENHOUSE GAS EMISSIONS GOALS Security Holder Yes AGAINST FOR REPORT ON HYDRAULIC FRACTURING Security Holder Yes AGAINST FOR THE ENSIGN GROUP, INC. ENSG 29358P101 5/27/2015 ELECTION OF DIRECTORS: CHRISTENSEN, SHAW Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR SHAREHOLDER PROPOSAL: REGARDING SUSTAINABILITY REPORT Security Holder Yes AGAINST FOR ENTRAVISION COMMUNICATIONS CORPORATION EVC 29382R107 5/28/2015 ELECTION OF DIRECTORS: ULLOA, ZEVNIK, TORRES, VASQUEZ, BUENABENTA, DIAZ DENNIS, VON WUTHENAU Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR HIBBETT SPORTS, INC. HIBB 5/28/2015 ELECTION OF DIRECTORS: AGGERS, FINLEY, ROSENTHAL, YOTHER Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR APPROVAL OF 2 Issuer Yes FOR FOR APPROVAL OF 2 Issuer Yes FOR FOR APPROVAL OF 2 Issuer Yes FOR FOR RAYTHEON CO. RTN 5/28/2015 ELECTION OF DIRECTORS: ATKINSON, CARTWRIGHT, CLARK, HADLEY, KENNEDY, LONG, OLIVER, RUETTGERS, SKATES, SPIVEY Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR APPROVAL OF 2 Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM Issuer Yes FOR FOR SHAREHOLDER PROPOSAL REGARDING LOBBYING ACTIVITIES Security Holder Yes AGAINST FOR SHAREHOLDER PROPOSAL REGARDING POLITICAL EXPENDITURES Security Holder Yes AGAINST FOR SHAREHOLDER PROPOSAL REGARDING INDEPENDENT BOARD CHAIRMAN Security Holder Yes AGAINST FOR VERA BRADLEY, INC. VRA 92335C106 5/28/2015 ELECTION OF DIRECTORS: HALL, MILLER, SCHMULTS Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM Issuer Yes FOR FOR RE-APPROVE THE PERFORMANCE GOALS IN THE 2 Issuer Yes FOR FOR WESCO INTERNATIONAL, INC. WCC 95082P105 5/28/2015 ELECTION OF DIRECTORS: ENGEL, RAYMUND, UTTER Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR BUCKLE INC. BKE 5/29/2015 ELECTION OF DIRECTORS: HIRSCHFELD, NELSON, RHOADS, SHADA, CAMPBELL, FAIRFIELD, HOBERMAN, PEETZ, HUSS Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM Issuer Yes FOR FOR APPROVE 2 Issuer Yes FOR FOR AMEND 2 Issuer Yes FOR FOR KAISER ALUMINUM CORP. KALU 6/2/2015 ELECTION OF DIRECTORS: FOSTER, HASSEY, HOPP Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR APPROVAL OF AMENDED AND RESTATED 2 Issuer Yes FOR FOR APPROVAL OF AMENDMENT TO AMENDED AND RESTATED CERTIFICATE OF INCORPORATION Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR REX AMERICAN RESOURCES CORPORATION REX 6/2/2015 ELECTION OF DIRECTORS: ROSE, TOMCHIN, DAVIDOFF, KRESS, ELCAN, HARRIS, ALPHONSO, FISHER, HASTERT Issuer Yes FOR FOR APPROVAL OF 2 Issuer Yes FOR FOR WESTERN REFINING INC. WNR 6/2/2015 ELECTION OF DIRECTORS: BARTH, CORNELIUS, FOSTER, FRANCIS, HASSLER, HOGAN, WEAVER Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR APPROVAL OF AMENDED AND RESTATED 2 Issuer Yes FOR FOR ANIKA THERAPEUTICS, INC. ANIK 6/3/2015 ELECTION OF DIRECTORS: BOWER, LARSEN, THOMPSON Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR FTI CONSULTING INC. FCN 6/3/2015 ELECTION OF DIRECTORS: BACON, BARTLETT, COSTAMAGNA, CROWNOVER, ELLIS, FANANDAKIS, GUNBY, HOLTHAUS Issuer Yes FOR FOR APPROVE THE AMENDED AND RESTATED 2 Issuer Yes FOR FOR APPROVE PERFORMANCE GOALS UNDER THE AMENDED AND RESTATED 2 Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR VAALCO ENERGY, INC. EGY 91851C201 6/3/2015 ELECTION OF DIRECTORS: GUIDRY, BRAZELTON, CHAPOTON, FAWTHROP, JENNINGS, MYERS JR. Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR IPC HEALTHCARE, INC. IPCM 44984A105 6/4/2015 ELECTION OF DIRECTORS: BROOKS, GROSSMAN, TAYLOR Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR TIME INC. TIME 6/5/2015 ELECTION OF DIRECTORS: RIPP, BELL, FAHEY JR., FERNANDEZ, FITZSIMMONS, HOLDEN, KOPLOVITZ, MACDONALD, ROLFE, STRINGER Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR SELECT FREQUENCY OF THE ADVISORY VOTE ON EXECUTIVE COMPENSATION ON AN ADVISORY BASIS Issuer Yes 1 YEAR FOR RE-APPROVE THE 2 Issuer Yes FOR FOR FRANCESCAS HOLDINGS CORPORATION FRAN 6/9/2015 ELECTION OF DIRECTORS: O'LEARY, TOULANTIS, BENDER Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR APPROVAL OF 2 Issuer Yes FOR FOR RPX CORPORATION RPXC 74972G103 6/9/2015 ELECTION OF DIRECTORS: DANGEARD Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR DSW INC. DSW 23334L102 6/10/2015 ELECTION OF DIRECTORS: SCHOTTENSTEIN, MACDONALD Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR EXPRESS INC. EXPR 30219E103 6/10/2015 ELECTION OF DIRECTORS: DEVINE III, KORNBERG, MANGUM Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR GENERAC HOLDINGS INC. GNRC 6/10/2015 ELECTION OF DIRECTORS: DIXON, RAMON Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR INSPERITY INC. NSP 45778Q107 6/10/2015 ELECTION OF DIRECTORS: KAUFMAN, SARVADI, SORENSEN, YOUNG Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR STARZ STRZA 85571Q102 6/10/2015 ELECTION OF DIRECTORS: HELLER, SAGANSKY, TANABE Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR OUTERWALL INC. OUTR 6/11/2015 ELECTION OF DIRECTORS: CHAN, LANDSBAUM Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR PINNACLE FOODS INC. PF 72348P104 6/11/2015 ELECTION OF DIRECTORS: FANDOZZI, GIORDANO Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR DAVITA HEALTHCARE PARTNERS, INC. DVA 23918K108 6/16/2015 ELECTION OF DIRECTORS: ARWAY, BERG, DAVIDSON, DIAZ, GRAUER, NEHRA, ROPER, THIRY, VALINE Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR PROXY ACCESS Security Holder Yes AGAINST FOR CVR ENERGY INC. CVI 12662P108 6/17/2015 ELECTION OF DIRECTORS: ALEXANDER, CHO, ICHAN, LANGHAM, LIPINSKI, MATHER, MONGILLO, ROBERTO, STROCK Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR GLOBUS MEDICAL INC. GMED 6/17/2015 ELECTION OF DIRECTORS: DAVIDAR, LIPTAK Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR TIME WARNER, INC. TWX 6/19/2015 ELECTION OF DIRECTORS: BARKSDALE, BARR, BEWKES, BOLLENBACH, CLARK, DOPFNER, EINHORN, GUTIERREZ, HASSAN, NOVACK, WACHTER, WRIGHT Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR SHAREHOLDER ON RIGHT TO ACT BY WRITTEN CONSENT Security Holder Yes AGAINST FOR SHAREHOLDER PROPOSAL ON TOBACCO DEPICTIONS IN FILMS Security Holder Yes AGAINST FOR SHAREHOLDER PROPOSAL ON GREENHOUSE GAS EMISSIONS REDUCTION TARGETS Security Holder Yes AGAINST FOR GAMESTOP CORP. GME 36467W109 6/23/2015 ELECTION OF DIRECTORS: DEMATTEO, KELLY JR., KIM, RAINES, SZCZEPANSKI, VRABECK, ZILAVY Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM Issuer Yes FOR FOR NU SKIN ENTERPRISES INC. NUS 67018T105 6/23/2015 ELECTION OF DIRECTORS: ANDERSEN, CAMPBELL, HUNT, LIPMAN, LUND, OFFEN, PISANO, WOODBURY Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR ARGAN, INC. AGX 04010E109 6/24/2015 ELECTION OF DIRECTORS: BOSSELMANN, CRUMPTON, FLANDER, GETSINGER, GRIFFIN JR., LEIMKUHLER, MITCHELL, QUINN, SHERRAS Issuer Yes FOR FOR APPROVAL OF AMENDMENT FOR 2,250,,000,000 SHARES Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR GP STRATEGIES CORPORATION GPX 36225V104 6/25/2015 ELECTION OF DIRECTORS: EISEN, GELLER, FRIEDBERG, GREENBERG, GURSKI, PFENNIGER, STRAIT Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR OTHER MATTER PROPERLY BROUGHT BEFORE THE MEETING OR ANY ADJOURNMENTS OR POSTPONEMENTS THEREOF. Issuer Yes FOR FOR LSB INDUSTRIES, INC. LXU 6/25/2015 ELECTION OF DIRECTORS: MASSIMO, MITTAG, GOLSEN, OGILVIE, ROEDEL, SANDERS JR., WHITE Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR AMN HEALTHCARE SERVICES INC. AHS 4/22/2015 ELECTION OF DIRECTORS: FOLETTA, HARRIS, JOHNS M.D., MARSH, SALKA, STERN, WEAVER, WHEAT Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR AVERY DENNISON CORPORATION AVY 4/23/2015 ELECTION OF DIRECTORS: ALFORD, ANDERSON, BARKER, HICKS, PYOTT, SCARBOROUGH, SIEWERT, STEWART, SULLIVAN Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR APPROVAL OF OUR AMENDED AND RESTATED BYLAWS TO, AMONG OTHER THINGS, DESIGNATE THE DELAWARE COURT OF CHANCERY AS THE EXCLUSIVE FORUM FOR ADJUDICATING CERTAIN STOCKHOLDER DISPUTES Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR BOISE CASCADE CO. BCC 09739D100 4/29/2015 ELECTION OF DIRECTORS: FLEMING, HOGANS, MCGOWAN Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR CALAVO GROWERS, INC. CVGW 4/22/2015 ELECTION OF DIRECTORS: COLE, BARNES, HELIN, SANDERS, BROWN, DIGREGORIO, VAN DER KAR, LEAVENS, THILLE, HUNT, CARBONE JR., EDWARDS, HOLLISTER Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR CELANESE CORPORATION CE 4/23/2015 ELECTION OF DIRECTORS: BARLETT, GALANTE, HOFFMEISTER Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR CROWN HOLDINGS, INC. CCK 4/23/2015 ELECTION OF DIRECTORS: BRITELL, CONWAY, DONALD, LITTLE, LOLIGER, MILLER, MULLER, RALPH, SWEITZER, TURNER, URKIEL Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR APPROVAL OF 2 Issuer Yes FOR FOR CUBIC CORPORATION CUB 2/24/2015 ELECTION OF DIRECTORS: ZABLE, BLAKLEY, FELDMANN, GUILES, NORRIS, SULLIVAN, WARNER JR. Issuer Yes FOR FOR APPROVE 2 Issuer Yes FOR FOR APPROVE EMPLOYEE STOCK PURCHASE PLAN Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR DEERE & COMPANY DE 2/25/2015 ELECTION OF DIRECTORS: ALLEN, BOWLES, COFFMAN, HOLLIDAY JR., JAIN, JOHANNS, JONES, MILBERG, MYERS, PAGE, PATRICK, SMITH Issuer Yes FOR FOR APPROVAL OF BYLAW AMENDMENT TO PERMIT STOCKHOLDERS TO CALL SPECIAL MEETINGS Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR AMENDMENT TO OMNIBUS EQUITY AND INCENTIVE PLAN Issuer Yes FOR FOR RE-APPROVE THE SHORT-TERM INCENTIVE BONUS PLAN Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR DELUXE CORP. DLX 4/29/2015 ELECTION OF DIRECTORS: BALDWIN, HAGGERTY, MCKISSACK, MCGRATH, METVINER, NACHTSHEIM, O'DWYER, REDDIN, REDGRAVE, SCHRAM Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR EMERSON ELECTRIC CO. EMR 2/3/2015 ELECTION OF DIRECTORS: GOLDEN, JOHNSON, KENDLE, TURLEY, BUSCH III Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR APPROVAL OF 2 Issuer Yes FOR FOR RE-APPROVAL OF PERFORMANCE MEASURES UNDER ANNUAL INCENTIVE PLAN Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM Issuer Yes FOR FOR SHAREHOLDER PROPOSAL REGARDING SUITABILITY REPORT Security Holder Yes AGAINST FOR SHAREHOLDER PROPOSAL REGARDING POLITICAL EXPENDITURES Security Holder Yes AGAINST FOR SHAREHOLDER PROPOSAL REGARDING LOBBYING ACTIVITIES Security Holder Yes AGAINST FOR ENERGIZER HOLDINGS, INC. ENR 29266R108 1/26/2015 ELECTION OF DIRECTORS: ARMSTRONG, MULCAHY Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR SHAREHOLDER PROPOSAL: PALM OIL SOURCING Security Holder Yes AGAINST FOR ENGILITY HOLDINGS INC. EGL 29285W104 2/23/2015 APPROVE THE MERGER OF ENGILITY HOLDINGS INC WITH AND INTO NEW EAST HOLDINGS INC WITH NEW ENGILITY AS THE SURVIVING COMPANY IN THE MERGER AND APPROVE THE AGREEMENT AND PLAN OF MERGER, DATED AS OF OCT 28, 2014 Issuer Yes FOR FOR TO PERMIT ENGILITY TO ADJOURN THE SPECIAL MEETING, IF NECESSARY OR ADVISABLE, FOR FURTHER SOLICITATION OF PROXIES IF THERE ARE NOT SUFFICIENT VOTES AT THE ORIGINALLY SCHEDULED TIME OF THE SPECIAL MEETING TO APPROVE THE ENGILITY MERGER AND THE MERGER AGREEMENT Issuer Yes FOR FOR TO APPROVE, BY NON-BINDING, ADVISORY VOTE, CERTAIN COMPENSATION ARRANGEMENTS FOR ENGILITY'S NAMED EXECUTIVE OFFICERS IN CONNECTION WITH THE MERGERS CONTEMPLATED BY THE MERGER AGREEMENT Issuer Yes FOR FOR FLUOR CORPORATION FLR 4/30/2015 ELECTION OF DIRECTORS: BARKER, BENNETT, BERKERY, FLUOR, MCWHINNEY, OLIVERA, PRUEHER, ROSE, SEATON, SULTAN, SWANN Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR SHAREHOLDER PROPOSAL REGARDING POLITICAL EXPENDITURES Security Holder Yes AGAINST FOR HALLIBURTON COMPANY HAL 3/27/2015 APPROVING THE ISSUANCE OF SHARES OF COMMON STOCK AS CONTEMPLATED BY THE AGREEMENT AND PLAN OF MERGER, DATED, AS OF NOV 16, 2, RED TIGER LLC AND BAKER HUGHES INC Issuer Yes FOR FOR PROPOSAL ADJOURNING THE SPECIAL MEETING, IF NECESSARY OR ADVISABLE, TO PERMIT FURTHER SOLICITATION OF PROXIES IN THE EVENT THERE ARE NOT SUFFICIENT VOTES AT THE TIME OF THE SPECIAL MEETING TO APPROVE THE ISSUANCE OF SHARES DESCRIBED IN THE FOREGOING PROPOSAL Issuer Yes FOR FOR HELMERICH & PAYNE, INC. HP 3/4/2015 ELECTION OF DIRECTORS: ARMSTRONG, FOUTCH, HELMERICH, LINDSAY, MARSHALL, PETRIE, ROBILLARD JR., ROONEY, RUST JR., ZEGLIS Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR HERBALIFE LTD. HLF G4412G101 4/23/2015 ELECTION OF DIRECTORS: CARDOSO, CHRISTODORO, COZZA, NELSON Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR APPROVE AMENDMENT TO AMENDED AND RESTATED MEMORANDUM AND ARTICLES OF ASSOCIATION TO PROVIDE FOR MAJORITY VOTING IN UNCONTESTED DIRECTOR ELECTIONS Issuer Yes FOR FOR INNOSPEC INC. IOSP 45768S105 5/6/2015 ELECTION OF DIRECTORS: BLACKMORE, PALLER Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR J & J SNACK FOODS CORP. JJSF 2/17/2015 ELECTION OF DIRECTORS: SHREIBER Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR JOHNSON & JOHNSON JNJ 4/23/2015 ELECTION OF DIRECTORS: COLEMAN, SCOTT DAVIS, E.L. DAVIS, GORSKY, LINDQUIST, MCCLELLAN, MULCAHY, PEREZ, PRINCE, WASHINGTON, WILLIAMS Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR SHAREHOLDER PROPOSAL REGARDING OVEREXTENDED DIRECTORS Security Holder Yes AGAINST FOR SHAREHOLDER PROPOSAL REGARDING CORPORATE VALUES AND POLITICAL CONTRIBUTIONS Security Holder Yes AGAINST FOR SHAREHOLDER PROPOSAL REGARDING INDEPENDENT BOARD CHAIRMAN Security Holder Yes AGAINST FOR JOY GLOBAL INC. JOY 3/10/2015 ELECTION OF DIRECTORS: DOHENY II, GERARD, GLIEBE, GREMP, HANSON, KLAPPA, LOYND, SIEGERT, TATE Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR KELLOGG COMPANY K 4/24/2015 ELECTION OF DIRECTORS: CARSON, DILLON, GUND, JENNESS, KNAUSS Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR SHAREHOLDER PROPOSAL IF PROPERLY PRESENTED AT THE MEETING, TO ADOPT SIMPLE MAJORITY VOTE Security Holder Yes AGAINST FOR KRAFT FOODS GROUP KRFT 50076Q106 5/5/2015 ELECTION OF DIRECTORS: BRU, CAHILL, COX, HART, HENRY, JACKSON, LUNDGREEN, MCDONALD, POPE, SMITH Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR SHAREHOLDER PROPOSAL RESOLUTION RELATED TO EGG-LAYING CHICKENS Security Holder Yes AGAINST FOR SHAREHOLDER PROPOSAL RESOLUTION RELATED TO DEFORESTATION REPORTING Security Holder Yes AGAINST FOR SHAREHOLDER PROPOSAL RESOLUTION RELATED TO PACKAGING REPORTING Security Holder Yes AGAINST FOR SHAREHOLDER PROPOSAL RESOLUTION RELATED TO SUSTAINABILITY REPORTING Security Holder Yes AGAINST FOR LANNETT COMPANY, INC. LCI 1/21/2015 ELECTION OF DIRECTORS:FARBER, BEDROSIAN, MAHER, DRABIK, TAVEIRA Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR LINDSAY CORPORATION LNN 1/26/2015 ELECTION OF DIRECTORS: BRUNNER, PAROD, WALTER Issuer Yes FOR FOR APPROVAL OF 2015 LONG-TERM INCENTIVE PLAN Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR MARATHON OIL CORP. MRO 4/29/2015 ELECTION OF DIRECTORS: BOYCE, BRONDEAU, DEATON, DONADIO, LADER, PHELPS, REILLEY, TILLMAN Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR PROXY ACCESS Security Holder Yes AGAINST FOR SHAREHOLDER PROPOSAL SEEKING REPORT REGARDGIN CLIMATE CHANGE RISK Security Holder Yes AGAINST FOR MARATHON PETROLEUM CORPORATION MPC 56585A102 4/29/2015 ELECTION OF DIRECTORS: DABERKO, JAMES, ROHR Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR SHAREHOLDER PROPOSAL SEEKING THE ADOPTION OF QUANTITATIVE GREENHOUSE GAS EMISSION REDUCTION GOALS AND ASSOCIATED REPORTS Security Holder Yes AGAINST FOR SELECT MEDICAL HOLDINGS CORP. SEM 81619Q105 4/27/2015 ELECTION OF DIRECTORS: DALTON JR., ORTENZIO, SCULLY Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR MEDNAX INC. MD 58502B106 5/7/2015 ELECTION OF DIRECTORS: ALVAREZ, BARKER, CARLO M.D., FERNANDEZ, GABOS, GOLDSCHMIDT M.D., KADRE, MEDEL M.D., SHALALA, SOSA Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR MOTORCAR PARTS OF AMERICA, INC. MPAA 3/19/2015 ELECTION OF DIRECTORS: JOFFE, MARKS, ADELSON, BORNEO, GAY, MILLER, MIRVIS Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR NEWMARKET CORPORATION NEU 4/23/2015 ELECTION OF DIRECTORS: COTHRAN, GAMBILL, GOTTWALD, HANLEY, ROGERS Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR OLIN CORPORATION OLN 4/23/2015 ELECTION OF DIRECTORS: BOGUS, SCHULZ, SMITH Issuer Yes FOR FOR APPROVAL OF AMENDED AND RESTATED INCENTIVE COMPENSATION PLAN AND PERFORMANCE MEASURES Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM Issuer Yes FOR FOR OSHKOSH CORPORATION OSK 2/3/2015 ELECTION OF DIRECTORS: DONNELLY, HAMILTON, HEMPEL, KENNE, NEWLIN, OMTVEDT, PALMER, SHIELY, SIM, SZEWS, WALLACE Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR OWENS & MINOR, INC. OMI 4/30/2015 ELECTION OF DIRECTORS: BERMAN, ESSIG, GERDELMAN, LEWIS, MARSH, MOORE JR., ROGERS, SIMMONS, SLEDD, SMITH, WHITTEMORE Issuer Yes FOR FOR APPROVE THE PROPOSED 2 Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR PACCAR INC. PCAR 4/21/2015 ELECTION OF DIRECTORS: PIGOTT, WILLIAMSON, ARMSTRONG Issuer Yes FOR FOR SHAREHOLDER PROPOSAL REGARDING ANNUAL ELECTION OF ALL DIRECTORS Security Holder Yes AGAINST FOR PROXY ACCESS Security Holder Yes AGAINST FOR PFIZER INC. PFE 4/23/2015 ELECTION OF DIRECTORS: AUSIELLO, CORNWELL, FERGUSSON, HOBBS, KILTS, NARAYEN, N.JOHNSON, READ, SANGER, SMITH, TESSIER-LAVIGNE Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR SHAREHOLDER PROPOSAL REGARDING LOBBYING ACTIVITIES Security Holder Yes AGAINST FOR PHILIP MORRIS INTERNATIONAL INC. PM 5/6/2015 ELECTION OF DIRECTORS: BROWN, CALANTZOPOULOS, CAMILLERI, GEISSLER, LI, MAKIHARA, MARCHIONNE, MORPARIA, NOTO, PAULSEN, POLET, WOLF Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR SHAREHOLDER PROPOSAL REGARDING LOBBYING ACTIVITIES Security Holder Yes AGAINST FOR SHAREHOLDER PROPOSAL REGARDING NON-EMPLOYMENT OF CERTAIN FARM WORKERS Security Holder Yes AGAINST FOR REYNOLDS AMERICAN INC. RAI 1/18/2015 APPROVAL OF THE ISSUANCE OF RAI COMMON STOCK TO LORILLARD, INC SHAREHOLDERS AS CONSIDERATION IN THE MERGER CONTEMPLATED BY THE AGREEMENT AND PLAN OF MERGER, DATE AS OF JULY 15, 2014, AMONG LORILLARD, INC, RAI AND LANTERN ACQUISITION CO., A SUBSIDIARY OF RAI Issuer Yes FOR FOR APPROVAL OF THE ISSUANCE OF RAI COMMON STOCK TO BRITISH AMERICAN TOBACCO P.L.C., DIRECTLY OR INDIRECTLY THROUGH ONE OR MORE OF ITS SUBSIDIARIES, PURSUANT TO THE SUBSCRIPTION AND SUPPORT AGREEMENT, DATED AS OF JULY 15, 2014, AMONG BAT, RAI AND BROWN & WILLIAMSON HOLDINGS INC. A SUBSIDIARY OF BAT Issuer Yes FOR FOR REYNOLDS AMERICAN INC. RAI 5/7/2015 ELECTION OF DIRECTORS: DALY, KOEPPEL, THORNBURGH, WAJNERT, OBERLANDER Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM Issuer Yes FOR FOR SHAREHOLDER PROPOSAL REGARDING GREEN TOBACCO SICKNESS Security Holder Yes AGAINST FOR SHAREHOLDER PROPOSAL ON SUPPRESSION OF FORCED LABOR Security Holder Yes AGAINST FOR ROCKWELL AUTOMATION, INC. ROK 2/3/2015 ELECTION OF DIRECTORS: ALEWINE, HOLLOMAN, ISTOCK, KINGSLEY, PAYNE Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR APPROVE A MAJORITY VOTE STANDARD FOR UNCONTESTED DIRECTOR ELECTIONS Issuer Yes FOR FOR RPC, INC. RES 4/28/2015 ELECTION OF DIRECTORS: ROLLINS, HUBBELL, PRINCE Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR SHAREHOLDER PROPOSAL REGARDING ISSUANCE OF SUSTAINABILITY REPORT Security Holder Yes AGAINST FOR SALLY BEAUTY HOLDINGS, INC. SBH 79546E104 1/29/2015 ELECTION OF DIRECTORS: BELL, GOLLIHER, MCMASTER, MULDER, RABIN, WINTERHALTER Issuer Yes FOR FOR RE-APPROVAL OF PERFORMANCE GOALS IN AMENDED AND RESTATED 2 Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR SANDERSON FARMS, INC. SAFM 2/12/2015 ELECTION OF DIRECTORS: BAKER III, BIERBUSSE, COCKRELL Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM Issuer Yes FOR FOR SCHLUMBERGER LIMITED SLB 4/8/2015 ELECTION OF DIRECTORS: L.S. CURRIE, KAMATH, DARKES, KIBSGAARD, KUDRYAVTSEV, MARKS, NOOYI, OLAYAN, REIF, SANDVOLD, SEYDOUX Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR APPROVE 2 Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR SEABOARD CORPORATION SEB 4/27/2015 ELECTION OF DIRECTORS: BRESKY, ADAMSEN, BAENA, SHIFMAN JR Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM Issuer Yes FOR FOR SHAREHOLDER PROPOSAL REGARDING PIG GESTATION Security Holder Yes AGAINST FOR SIRONA DENTAL SYSTEMS, INC. SIRO 82966C103 2/25/2015 ELECTION OF DIRECTORS: BEECKEN, KOWALOFF Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR APPROVE 2015 LONG-TERM INCENTIVE PLAN Issuer Yes FOR FOR SONOCO PRODUCTS COMPANY SON 4/15/2015 ELECTION OF DIRECTORS: DAVIES, DELOACH JR., LAWTON III, LINVILLE, NAGARAJAN, KYLE Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR SHAREHOLDER PROPOSAL TO ELECT EACH DIRECTOR ANNUALLY Security Holder Yes AGAINST FOR STURM RUGER & CO. RGR 5/5/2015 ELECTION OF DIRECTORS: COSENTINO JR., FIFER, JACOBI, O'CONNOR, ROSENTHAL, WHITAKER, WIDMAN Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR THE ADT CORPORATION ADT 00101J106 3/17/2015 ELECTION OF DIRECTORS: COLLIGAN, DALY, DONAHUE, DUTKOWSKY, GORDON, GURSAHANEY, HELLER, HYLE, HYLEN Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR BABCOCK & WILCOX COMPANY BWC 05615F102 5/1/2015 ELECTION OF DIRECTORS: BERTSCH, CHRISTOPHER, HANKS Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR THORATEC CORP. THOR 5/5/2015 ELECTION OF DIRECTORS: DIMICK, GROSSMAN, COLE, COLLIS, HAWKINS III, LAVIOLETTE, MARSH, SCHERMERHORN Issuer Yes FOR FOR APPROVAL OF THE AMENDMENT AND RESTATEMENT OF THE CORPORATION AMENDED AND RESTATED 2 Issuer Yes FOR FOR APPROVAL OF THE AMENDMENT AND RESTATEMENT OF THE CORPORATION 2 Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM Issuer Yes FOR FOR VALERO ENERGY CORPORATION VLO 91913Y100 4/30/2015 ELECTION OF DIRECTORS: CHOATE, GORDER, MAJORAS, NICKLES, PFEIFFER, PROFUSEK, PURCELL, WATERS, WEISENBURGER, WILKINS JR. Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR APPROVE 2 Issuer Yes FOR FOR SHAREHOLDER PROPOSAL REGARDING GREENHOUSE GAS EMISSIONS Security Holder Yes AGAINST FOR VALMONT INDUSTRIES INC. VMI 4/28/2015 ELECTION OF DIRECTORS: NEARY, STINSON Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR VCA INC. WOOF 4/16/2015 ELECTION OF DIRECTORS: BAUMER, REDDICK Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR APPROVE 2 Issuer Yes FOR FOR APPROVE 2 Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR PROXY ACCESS Security Holder Yes AGAINST FOR W.R. GRACE & CO. GRA 38388F108 5/7/2015 ELECTION OF DIRECTORS: CUMMINGS JR., FOX, HENRY, TOMKINS, GULYAS Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR ADVISORY VOTE ON THE FREQUENCY OF THE ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION Issuer Yes 1 YEAR 1 YEAR APPROVAL OF EXECUTIVE ANNUAL INCENTIVE COMPENSATION PLAN, INCLUDING THE MATERIAL TERMS OF THE PERFORMANCE MEASURES Issuer Yes FOR FOR WEIS MARKETS, INC. WMK 4/23/2015 ELECTION OF DIRECTORS: F.WEIS, H.WEIS, GRABER, LAUTH III, SILVERMAN, STEELE JR. Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM Issuer Yes FOR FOR SCOTTS MIRACLE GRO COPMANY SMG 01/28/15 ELECTION OF DIRECTORS: JOHNSON, KELLY JR., VINES Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM Issuer Yes FOR FOR PREMIER, INC. PINC 74051N102 12/05/14 ELECTION OF DIRECTORS: D'ARCY, DEAN, HART M.D., INCARNATI, YORDY Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR PROPOSAL TO APPROVE EMPLOYEE STOCK PURCHASE PLAN Issuer Yes FOR FOR RESOURCES CONNECTION, INC RECN 76122Q105 10/23/2014 ELECTION OF DIRECTORS: KISTINGER, SARKIS, SHIH Issuer Yes FOR FOR APPROVAL OF 2 Issuer Yes FOR FOR APPROVAL OF AN AMENDMENT TO EMPLOYEE STOCK PURCHASE PLAN Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR INTER PARFUMS, INC. IPAR 09/08/14 ELECTION OF DIRECTORS: MADAR, BENACIN, GREENBERG, SANTI, HEILBRONN, LEVY, BENSOUSSAN, CHOEL, DYENS Issuer Yes FOR AGAINST ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes ABSTAIN AGAINST PATTERSON COMPANIES, INC. PDCO 9/8/2014 ELECTION OF DIRECTORS: BUCK, FERAGEN, LIN, SCHRIMSHER, VINNEY Issuer Yes FOR FOR APPROVAL OF 2014 SHARESAVE PLAN Issuer Yes ABSTAIN AGAINST ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes ABSTAIN AGAINST RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes ABSTAIN AGAINST FUTUREFUEL CORP FF 36116M106 9/3/2014 ELECTION OF DIRECTORS: MIKLES, EVANS, MANHEIM Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM Issuer Yes ABSTAIN AGAINST ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes ABSTAIN AGAINST TRANSACT OTHER BUSINESS AS MAY PROPERLY COME BEFORE THE MEETING Issuer Yes ABSTAIN AGAINST SMITH & WESSON HOLDING CORPORATION SWHC 9/22/2014 ELECTION OF DIRECTORS: MONHEIT, SCOTT, GOLDEN, BRUST, DEBNEY, FURMAN, SALTZ, WADECKI Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes ABSTAIN AGAINST RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM Issuer Yes ABSTAIN AGAINST SHAREHOLDER PROPOSAL: REGARDING POLITICAL CONTRIBUTIONS Security Holder Yes ABSTAIN AGAINST H&R BLOCK, INC. HRB 9/11/2014 ELECTION OF DIRECTORS: BROWN, COBB, GERARD, LEWIS, REICH, ROHDE, SEIP, WOOD, WRIGHT Issuer Yes ABSTAIN AGAINST RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM Issuer Yes ABSTAIN AGAINST ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes ABSTAIN AGAINST APPROVAL OF AMENDED AND RESTATED EXECUTIVE PERFORMANCE PLAN Issuer Yes ABSTAIN AGAINST SHAREHOLDER PROPOSAL: REGARDING POLITICAL CONTRIBUTIONS Security Holder Yes ABSTAIN AGAINST LANCASTER COLONY CORPORATION LANC 11/17/2014 ELECTION OF DIRECTORS: FOX, GERLACH JR., OSTRYNIEC Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM Issuer Yes FOR FOR COACH, INC. COH 11/6/2014 ELECTION OF DIRECTORS: DENTON, KROPF, LOVEMAN, LUIS, MENEZES, NUTI, TILENIUS, ZEITLIN Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR APPROVAL OF THE AMENDED AND RESTATED 2 Issuer Yes FOR FOR THE CLOROX COMPANY CLX 11/19/2014 ELECTION OF DIRECTORS: BOGGAN JR., CARMONA, DORER, HARAD, KNAUSS, LEE, MATSCHULLLAT, NODDLE, REBOLLEDO, THOMAS-GRAHAM, TICKNOR Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM Issuer Yes FOR FOR ALBEMARLE CORPORATION ALB 11/14/2014 PROPOSAL TO APPROVE THE ISSUANCE OF SHARES OF ALBEMARLE CORPORATION COMMON STOCK TO SHAREHOLDERS OF ROCKWOOD HOLDINGS, INC. ON THE TERMS AND CONDITIONS SET OUT IN THE AGREEMENT AND PLAN OF MERGER DATED AS OF JULY 15, 2014, AS IT MAY BE AMENDED FROM TIME TO TIME, AMONG ALBEMARLE CORPORATION, ALBEMARLE HOLDINGS CORPORATION AND ROCKWOOD HOLDINGS, INC. Issuer Yes FOR FOR PROPOSAL TO ADJOURN THE SPECIAL MEETING, IF NECESSARY OR APPROPRIATE, INCLUDING TO PERMIT FURTHER SOLICATATION OF PROXIES IF THERE ARE NOT SUFFICIENT VOTES AT THE TIME OF THE SPECIAL MEETING TO APPROVE PROPOSAL 1 Issuer Yes FOR FOR NATIONAL BEVERAGE CORP FIZZ 10/3/2014 ELECTION OF DIRECTORS: CAPORELLA Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR THOR INDUSTRIES, INC. THO 12/9/2014 ELECTION OF DIRECTORS: KOSOWSKY, SUWINSKI, JONES Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR WD-40 COMPANY WDFC 12/9/2014 ELECTION OF DIRECTORS: BATEMAN, BEWLEY, COLLATO, CRIVELLO, LANG, RIDGE, SANDFORT, SCHMALE Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR THE GREENBRIER COMPANIES, INC GBX 1/17/2015 ELECTION OF DIRECTORS: FURMAN, SWINDELLS Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR APPROVAL OF AMENDMENTS TO THE AMENDED AND RESTATED STOCK INCENTIVE PLAN TO INCREASE THE ANNUAL DIRECTOR STOCK COMPENSATION UNDER THE 2 Issuer Yes FOR FOR APPROVAL OF 2 Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR SPECTRUM BRANDS HOLDINGS, INC SPB 84763R101 1/27/2015 ELECTION OF DIRECTORS: MAURA, POLISTINA, ROVIT Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR ICONIX BRAND GROUP, INC ICON 10/24/2014 ELECTION OF DIRECTORS: COLE, EMANUEL, COHEN, CUNEO, FRIEDMAN, MARCUM Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR CARDINAL HEALTH, INC CAH 14149Y108 11/5/2014 ELECTION OF DIRECTORS: ANDERSON, ARNOLD, BARRETT, COX, DARDEN, DOWNEY, HEMINGWAY HALL, JONES, KENNY, KING, NOTEBAERT Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR PROPOSAL TO APPROVE PERFORMANCE GOALS UNDER THE MANAGEMENT INCENTIVE PLAN Issuer Yes FOR FOR SHAREHOLDER PROPOSAL: REGARDING POLITICAL CONTRIBUTIONS Security Holder Yes AGAINST FOR MEDTRONIC, INC MDT 1/16/2015 ADOPT PLAN OF MERGER CONTAINED IN THE TRANSACTION AGREEMENT DATED AS OF JUNE 15, 2014, AMONG MEDTRONIC, INC., COVIDIEN PLC, MEDTRONIC HOLDINGS LIMITED (FORMERLY KNOWN AS KALANI I LIMIITED), MAKANI II LIMITED, AVIATION ACQUSITION CO., INC. AND AVIATION MERGER SUB, LLC AND APPROVE THE REVISED MEMORANDUM AND ARTICLES OF ASSOCIATION OF THE NEW MEDTRONIC Issuer Yes FOR FOR APPROVE THE REDUCTION OF THE SHARE PREMIUM ACCOUNTOF MEDTRONIC HOLDINGS LIMITED TO ALLOWS FOR THE CREATION OF DISTRIBUTABLE RESERVES OF MEDTRONIC HOLDINGS LIMITED Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION RELATING TO THE TRANSACTION Issuer Yes FOR FOR APPROVE ANY MOTION TO ADJOURN THE MEDTRONIC SPECIAL MEETING TO ANOTHER TIME OR PLACE IF NECESSARY OR APPROPRIATE (SEE PROXY FOR FULL DETAILS) Issuer Yes FOR FOR UNIFIRST CORPORATION UNF 1/13/2015 ELECTION OF DIRECTORS: CAMILLI, IANDOLI Issuer Yes FOR FOR APPROVAL OF AMENDED AND RESTATED 2 Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM Issuer Yes FOR FOR BARROW LONG/SHORT OPPORTUNITY FUND PROXY VOTING RECORDS July 1, 2014 - June 30, 2015 Issuer Name Ticker CUSIP Shareholder Meeting Date Brief Identification of the Matter Voted On Proposed by Issuer or Security Holder? Did the Fund Vote? How Did The Fund Cast Its Vote? For, Against, Abstain Did the Fund Vote For or Against Management? SCHWEITZER-MAUDUIT INTERNATIONAL INC. SWM 4/23/2015 ELECTION OF DIRECTORS: CALDABAUGH, FINN, ROGERS Issuer Yes FOR FOR APPROVAL OF THE 2015 LONG-TERM INCENTIVE PLAN Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR FERRO CORPORATION FOE 4/24/2015 ELECTION OF DIRECTORS: HIPPLE, HYLAND, HWANG, KONG, PISTELL, THOMAS Issuer Yes FOR FOR MGMT PROPOSAL REGARDING A CHANGE TO MINIMUM SIZE OF THE BOARD Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM Issuer Yes FOR FOR APPROVAL, OF THE COMPENSATION FOR NAMED EXECUTIVE OFFICERS Issuer Yes FOR FOR NAUTILUS, INC. NLS 63910B102 4/28/2015 ELECTION OF DIRECTORS: BADIE, CAZENAVE, HORN, JOHNSON III, SAUNDERS, SIEGERT Issuer Yes FOR FOR APPROVAL OF THE 2015 LONG-TERM INCENTIVE PLAN Issuer Yes FOR FOR APPROVAL OF EMPLOYEE STOCK PURCHASE PLAN Issuer Yes FOR FOR ADOPT AN ADVISORY RESOLUTION APPROVING EXECUTIVE COMPENSATION Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM Issuer Yes FOR FOR DOUGLAS DYNAMICS, INC. PLOW 25960R105 4/29/2015 ELECTION OF DIRECTORS: PACKARD, KRUEGER, JANIK Issuer Yes FOR FOR APPROVAL, OF THE COMPENSATION FOR NAMED EXECUTIVE OFFICERS Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR SOUTHERN COPPER CORP. SCCO 84265V105 4/30/2015 ELECTION OF DIRECTORS: MOTA-VELASCO, ROCHA, GAMBOA, PEREZ, MORALES, MEJORADA, TOPETE, QUINTANILLA, BONILLA, CIFUENTES, GOUT, SACRISTAN Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR APPROVE NON-BINDING VOTE, EXECUTIVE COMPENSATION Issuer Yes FOR FOR VECTOR GROUP LTD. VGR 92240M108 4/30/2015 ELECTION OF DIRECTORS: LEBOW, LORBER, BERNSTEIN, ARKIN, BEINSTEIN, PODELL, SHARPE Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR HURON CONSULTING GROUP INC. HURN 5/1/2015 ELECTION OF DIRECTORS: MOODY, ZUMWALT Issuer Yes FOR FOR APPROVE COMPANY STOCK OWNERSHIP PARTICIPATION PROGRAM Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR OCCIDENTAL PETROLEUM CORPORATION OXY 5/1/2015 ELECTION OF DIRECTORS: ABRAHAM, ATKINS, BATCHELDER, CHAZEN, FEICK, FORAN, GUTIERREZ, KLESSE, POLADIAN, WALTER Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR APPROVAL OF THE 2015 LONG-TERM INCENTIVE PLAN Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR RECOVERY OF UNEARNED MANAGEMENT BONUSES Issuer Yes AGAINST FOR PROXY ACCESS Security Holder Yes AGAINST FOR METHANE EMISSIONS AND FLARING Security Holder Yes AGAINST FOR REVIEW LOBBYING AT FEDERAL, STATE, LOCAL LEVELS Security Holder Yes AGAINST FOR PILGRIMS PRIDE CORP. PPC 72147K108 5/1/2015 ELECTION OF DIRECTORS: TOMAZONI, BATISTA, BATISTA, LOVETTE, DE SOUZA, VASCONCELLOS JR, BELL, COOPER, MACALUSO Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR ALBEMARLE CORPORATION ALB 5/5/2015 ELECTION OF DIRECTORS: HERNANDEZ, KISSAM IV, MAINE, MASTERS, NOKES, O'BRIEN, PERRY, SHERMAN JR., STEINER, TAGGART, WOLFF Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR RE-APPROVE THE PERFORMANCE MEASURES UNDER THE 2, AS AMENDED AND RESTATED APRIL 20, 2010 Issuer Yes FOR FOR APPROVAL, OF THE COMPENSATION FOR NAMED EXECUTIVE OFFICERS Issuer Yes FOR FOR ENTERCOM COMMUNICATIONS CORP. ETM 5/5/2015 ELECTION OF DIRECTORS: BERKMAN, HOLLANDER, M. FIELD, J. FIELD, LANEVE Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR NVR, INC. NVR 62944T105 5/5/2015 ELECTION OF DIRECTORS: ANDREWS, DONAHUE, ECKERT, FESTA, GRIER, JOHNSON, MARTINEZ, MORAN, PREISER, ROSIER, SCHAR, WHETSELL Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR PROXY ACCESS Security Holder Yes AGAINST FOR COMPASS MINERALS INTERNATIONAL, INC. CMP 20451N101 5/6/2015 ELECTION OF DIRECTORS: D'ANTONI, ROTHWELL Issuer Yes FOR FOR APPROVAL OF THE 2015 LONG-TERM INCENTIVE PLAN Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR FMC TECHNOLOGIES, INC. FTI 30249U101 5/6/2015 ELECTION OF DIRECTORS: BOWLIN, CAZALOT, JR., FILHO, DEVINE, FARLEY, GREMP, HAMILTON, MELLBYE, NETHERLAND, OOSTERVEER, PATTAROZZI, RINGLER Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR LYONDELLBASELL INDUSTRIES LYB N53745100 5/6/2015 ELECTION OF DIRECTORS: BUCHANAN, COOPER, GOREN, GWIN, BROWN, KAPLAN Issuer Yes FOR FOR ADOPTION OF ANNUAL ACCOUNTS FOR 2014 Issuer Yes FOR FOR DISCHARGE FROM LIABILITY FOR MEMBERS OF THE MANAGEMENT AND SUPERVISORY BOARDS Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR APPOINTMENT OF PRICEWATERHOUSECOOPERS AS AUDITOR FOR DUTCH ANNUAL ACCOUNTS Issuer Yes FOR FOR RATIFICATION AND APPROVAL OF DIVIDENDS FOR 2014 Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR APPROVAL OF AUTHORITY FOR THE SUPERVISORY BOARD TO ISSUE SHARES OR GRANT RIGHTS TO ACQUIRE SHARES Issuer Yes FOR FOR APPROVAL OF AMENDMENT TO 2 Issuer Yes FOR FOR APPROVAL TO REPURCHASE UP TO 10% OF ISSUED SHARE CAPITAL Issuer Yes FOR FOR DUN & BRADSTREET CORP. DNB 26483E100 5/6/2015 ELECTION OF DIRECTORS: CARRIGAN, COUGHLIN, CROVITZ, FERNANDEZ, GARCIA, LAUTERBACH, MANNING, PETERSON, REINSDORF Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR APPROVAL OF EMPLOYEE STOCK PURCHASE PLAN Issuer Yes FOR FOR APPROVAL OF AMENDMENTS TO CERTIFICATE OF INCORPORATION AND BY-LAWS TO REDUCE THE AGGREGATE PERCENTAGE REQUIRED FOR HOLDERS OF COMMON STOCK TO CALL SPECIAL MEETINGS FROM 40% TO 25% Issuer Yes FOR FOR SHAREHOLDER PROPOSAL REQUESTING THE BOARD TO TAKE THE STEPS NECESSARY TO AMEND THE COMPANY'S GOVERNING DOCUMENTS TO GIVE HOLDERS IN THE AGGREGATE OF 10% OF THE OUTSTANDING COMMON STOCK THE POWER TO CALL A SPECIAL MEETING Security Holder Yes AGAINST FOR UNITED RENTALS, INC. URI 5/6/2015 ELECTION OF DIRECTORS: BRITELL, ALVAREZ, GRIFFIN, KNEELAND, MCALLISTER, MCAULEY, MCKINNEY, OZANNE, PAPASTAVROU, PASSERINI, ROOF, WIMBUSH Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR USANA HEALTH SCIENCES USNA 90328M107 5/6/2015 ELECTION OF DIRECTORS: ANCIAUX, FULLER, MCCLAIN, POELMAN, WENTZ Issuer Yes FOR FOR APPROVE 2 Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR CHEMTURA CORPORATION CHMT 5/7/2015 ELECTION OF DIRECTORS: BENJAMIN, BERNLOHR, CATALANO, CROWNOVER, DOVER, FOSTER, ROGERSON, WULFF, Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR RE-APPROVE THE PERFORMANCE GOALS UNDER THE 2 Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR CVS HEALTH CORPORATION CVS 5/7/2015 ELECTION OF DIRECTORS: BRACKEN, BROWN II, DECOUDREAUX, DEPARLE, DORMAN, FINUCANE, MERLO, MILLON, SWIFT, WELDON, WHITE Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR APPROVE THE PERFORMANCE CRITERIA UNDER THE 2 Issuer Yes FOR FOR SHAREHOLDER PROPOSAL REGARDING CONGRUENCY OF CORPORATE VALUES AND POLITICAL CONTRIBUTIONS Security Holder Yes AGAINST FOR DOVER CORPORATION DOV 5/7/2015 ELECTION OF DIRECTORS: CREMIN, ERGAS, FRANCIS, GRAHAM, JOHNSTON, LIVINGSTON, LOCHRIDGE, RETHORE, STUBBS, TODD, WAGNER, WINSTON Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR SHAREHOLDER ACTION BY WRITTEN CONSENT WITHOUT A MEETING, IF PROPERLY PRESENTED Security Holder Yes AGAINST FOR HEALTHSOUTH CORP. HLS 5/7/2015 ELECTION OF DIRECTORS: CHIDSEY, CORRELL, CURL, ELSON, GRINNEY, HERMAN, HIGDON, JR., KATZ, MAUPIN, JR., SHAW JR. Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR APPROVE AN AMENDMENT TO THE BYLAWS NAMING THE DELAWARE COURT OF CHANCERY AS THE EXCLUSIVE FORUM FOR CERTAIN TYPES OF LEGAL ACTIONS Issuer Yes FOR FOR CAMERON INTERNATIONAL CORPORATION CAM 13342B105 5/8/2015 ELECTION OF DIRECTORS: EBERHART, FLUOR, FOSHEE, LANDIM, MOORE, PATRICK, PROBERT, REINHARDSEN, ROWE, SMOLIK, WILKINSON Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR NATIONAL CINEMEDIA, INC. NCMI 5/8/2015 ELECTION OF DIRECTORS: HAAS, LANNING, LESINSKI, MADISON Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR OCEANEERING INTERNATIONAL, INC. OII 5/8/2015 ELECTION OF DIRECTORS: HUFF, MCEVOY, WEBSTER Issuer Yes FOR FOR APPROVE AMENDED AND RESTATED 2 Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR TUPPERWARE BRANDS CORP. TUP 5/8/2015 ELECTION OF DIRECTORS: BERTINI, CAMERON, CLONINGER III, GOINGS, LEE, MARTINEZ, MONTEIRO DE CASTRO, MURRAY, PARKER, ROCHE, SZOSTAK Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR APPROVE THE PERFORMANCE CRITERIA UNDER THE 2 Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR PITNEY BOWES INC. PBI 5/11/2015 ELECTION OF DIRECTORS: ALVARADO, BUSQUET, FRADIN, FUCHS, HUTCHESON, LAUTENBACH, MENASCE, ROTH, SHEDLARZ, SNOW JR. Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR DEPOMED, INC. DEPO 5/12/2015 ELECTION OF DIRECTORS: STAPLE, ANIDO JR PH.D, DAWES, LAVIGNE JR., SAKS M.D., SCHOENECK, ZENOFF Issuer Yes FOR FOR APPROVE AMENDMENT TO AMENDED AND RESTATED ARTICLES OF INCORPORATION TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF COMMON STOCK BY 100,000,000 SHARES Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR GREEN PLAINS INC. GPRE 5/12/2015 ELECTION OF DIRECTORS: BECKER, MANUEL, PETERSON, TREUER Issuer Yes FOR FOR OIL STATES INTERNATIONAL, INC. OIS 5/12/2015 ELECTION OF DIRECTORS: NELSON, ROSENTHAL, VAN KLEEF Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR OWENS-ILLINOIS, INC. OI 5/12/2015 ELECTION OF DIRECTORS: COLTER, HARDIE, HELLMAN, KELLY, MCMACKIN JR., MURRAY, NAIR, ROBERTS, STROUCKEN, A. WILLIAMS, K. WILLIAMS, YOUNG Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR APPROVE THE AMENDMENT, RESTATEMENT AND CONTINUATION OF 2, Issuer Yes FOR FOR SCRIPPS NETWORKS INTERACTIVE, INC. SNI 5/12/2015 ELECTION OF DIRECTORS: MOHN, PAUMGARTEN, SAGANSKY, TYSOE Issuer Yes FOR FOR HOLLYFRONTIER CORP. HFC 5/13/2015 ELECTION OF DIRECTORS: BECH, ECHOLS, HARDAGE, JENNINGS, KOSTELNIK, LEE, MYERS, ROSE, VALENTA Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR APPROVAL OF AMENDMENT SET FORTH……(SEE PROXY STATEMENT FOR FULL PROPOSAL) Issuer Yes FOR FOR APPROVAL OF AMENDMENT SET FORTH……(SEE PROXY STATEMENT FOR FULL PROPOSAL) Issuer Yes FOR FOR SHAREHOLDER ACTION BY WRITTEN CONSENT WITHOUT A MEETING, IF PROPERLY PRESENTED Security Holder Yes AGAINST FOR LABORATORY CORP. LH 50540R409 5/13/2015 ELECTION OF DIRECTORS: ANDERSON, BELINGARD, GILLILAND M.D., KING, KONG M.D., MITTELSTAEDT JR., NEUPERT, SCHECHTER, WILLIAMS M.D. Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR ALON USA ENERGY, INC. ALJ 5/5/2015 ELECTION OF DIRECTORS: WIESSMAN, BIRAN, HADDOCK, VENTURA, MORRIS, PERY, SEGAL, I.COHEN, Y.COHEN, B.ITZHAK, BIRAN Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM Issuer Yes FOR FOR PHILLIPS 66 PSX 5/6/2015 ELECTION OF DIRECTORS: FERGUSON, MCGRAW III, TSCHINKEL Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR CONSIDER MANAGEMENT PROPOSAL REGARDING ANNUAL ELECTION OF DIRECTORS Issuer Yes FOR FOR SHAREHOLDER PROPOSAL REGARDING GREENHOUSE GAS REDUCTION GOALS Security Holder Yes AGAINST FOR NATIONAL OILWELL VARCO INC. NOV 5/13/2015 ELECTION OF DIRECTORS: WILLIAMS, ARMSTRONG, BEAUCHAMP, DONADIO, GUILL, HARRISON, JARVIS, MATTSON, SMISEK Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR COMPUTER PROGRAMS & SYSTEMS INC. CPSI 5/14/2015 ELECTION OF DIRECTORS: JOHNSON, MULHERIN III, SEIFERT II Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR EDWARDS LIFESCIENCES CORPORATION EW 28176E108 5/14/2015 ELECTION OF DIRECTORS: CARDIS, GALLAHUE, MCNEIL, MUSSALLEM, VALERIANI Issuer Yes FOR FOR APPROVAL OF 2 Issuer Yes FOR FOR AMENDMENT AND RESTATEMENT OF THE LONG-TERM INCENTIVE COMPENSATION PROGRAM Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM Issuer Yes FOR FOR SHAREHOLDER ACTION BY WRITTEN CONSENT WITHOUT A MEETING, IF PROPERLY PRESENTED Security Holder Yes AGAINST FOR NAVIGANT CONSULTING INC. NCI 63935N107 5/14/2015 ELECTION OF DIRECTORS: DEAN, GLASSMAN, HOWARD, JAMES, SKINNER, THOMPSON, TIPSORD, ZWIRN Issuer Yes FOR FOR PROPOSAL TO ADOPT AN AMENDMENT TO 2012 LONG-TERM INCENTIVE PLAN TO INCREASE THE NUMBER OF SHARES AVAILABLE FOR ISSUANCE, REAPPROVE THE PERFORMANCE MEASURES UNDER THE AMENDED 2012 LONG-TERM INCENTIVE PLAN FOR PURPOSES OF SECTION 162(M) OF THE IRS OF 1986, AS AMENDED, AND MAKE OTHER ADMINISTRATIVE CHANGES Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR CF INDUSTRIES HOLDINGS CF 5/15/2015 ELECTION OF DIRECTORS: ARZBAECHER, DAVISSON, FURBACHER, HAGGE, JOHNSON, KUHBACH, SCHMITT, WAGLER, WILL Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR PROXY ACCESS Security Holder Yes AGAINST FOR SHAREHOLDER ACTION BY WRITTEN CONSENT WITHOUT A MEETING, IF PROPERLY PRESENTED Security Holder Yes AGAINST FOR DORMAN PRODUCTS, INC. DORM 5/15/2015 ELECTION OF DIRECTORS: BERMAN, LEDERER, LEVIN, RILEY, BARTON Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR QUEST DIAGNOSTICS INC. DGX 74834L100 5/15/2015 ELECTION OF DIRECTORS: BRITELL, GREGG, LEIDEN M.D., MAIN, RING, STANZIONE, WILENSKY, ZIEGLER Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR APPROVAL OF AMENDMENTS TO AMENDED AND RESTATED EMPLOYEE LONG-TERM INCENTIVE PLAN Issuer Yes FOR FOR SHAREHOLDER ACTION BY WRITTEN CONSENT WITHOUT A MEETING, IF PROPERLY PRESENTED Security Holder Yes AGAINST FOR VECTRUS, INC. VEC 92242T101 5/15/2015 ELECTION OF DIRECTORS: BOSTON, HUNZEKER, WIDMAN Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR DETERMINE WHETHER A SHAREHOLDER VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS SHOULD OCCUR ONE, TWO OR THREE YEARS Issuer Yes 1 YEAR FOR WESTLAKE CHEMICAL CORP. WLK 5/15/2015 ELECTION OF DIRECTORS: CHAO, NORTHCUTT, RILEY JR. Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR CHEMED CORPORATION CHE 16359R103 5/18/2015 ELECTION OF DIRECTORS: MCNAMARA, GEMUNDER, GRACE, HUTTON, KREBS, LINDELL, RICE, SAUNDERS, WALSH III, WOOD Issuer Yes FOR FOR APPROVAL AND ADOPTION OF 2 Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR OMNICOM GROUP INC. OMC 5/18/2015 ELECTION OF DIRECTORS: WREN, CRAWFORD, BATKIN, CHOKSI, CLARK, COLEMAN JR., COOK, DENISON, HENNING, MURPHY, PURCELL, RICE, ROUBOS Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR SHAREHOLDER PROPOSAL REGARDING ANNUAL DISCLOSURE OF EEO-1 DATA Security Holder Yes AGAINST FOR SHAREHOLDER PROPOSAL REGARDING INDEPENDENT BOARD CHAIRMAN Security Holder Yes AGAINST FOR B & G FOODS, INC. BGS 05508R106 5/19/2015 ELECTION OF DIRECTORS: BRUNTS, CANTWELL, MARCY, MULLEN, PALMER, POE, SHERRILL, WENNER Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM Issuer Yes FOR FOR CARBO CERAMICS INC. CRR 5/19/2015 ELECTION OF DIRECTORS: CORNELIUS, DEATON, JENNINGS, KOLSTAD, LENTZ JR., LIMBACHER, MORRIS, RUBIN Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR DINEEQUITY, INC. DIN 5/19/2015 ELECTION OF DIRECTORS: DAHL, JOYCE, ROSE Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR GAP INC. GPS 5/19/2015 ELECTION OF DIRECTORS: DE SOLE, J.FISHER, S.FISHER, GOREN, MARTIN, MONTOYA, PECK, SHATTUCK III, TSANG, WARRIOR Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2016 Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR APPROVE THE AMENDMENT AND RESTATEMENT OF EXECUTIVE MANAGEMENT INCENTIVE COMPENSATION AWARD PLAN Issuer Yes FOR FOR INTERVAL LEISURE GROUP, INC. IILG 46113M108 5/19/2015 ELECTION OF DIRECTORS: NASH, FLOWERS, FREED, HOLLINGSWORTH, HOWARD, KORMAN, KUHN, MARBERT, MCINERNEY, MURPHY JR., STEIN Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR ALTRIA GROUP INC. MO 02209S103 5/20/2015 ELECTION OF DIRECTORS: BALILES, BARRINGTON, CASTEEN III, DEVITRE, FARRELL II, JONES, KELLY-ENNIS, KIELY III, MCQUADE, MUNOZ, SAKKAB Issuer Yes FOR FOR APPROVAL OF THE 2 Issuer Yes FOR FOR APPROVAL OF 2-EMPLOYEE DIRECTORS Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR POLICY ON MIGRANT LABOR IN THE TOBACCO SUPPLY CHAIN Security Holder Yes AGAINST FOR PREPARATION OF HEALTH EFFECT AND CESSATION MATERIALS FOR POOR AND LESS FORMALLY EDUCATED TOBACCO CONSUMERS Security Holder Yes AGAINST FOR REPORT ON ACTIONS TAKEN TO REDUCE THE RISK OF GREEN TOBACCO SICKNESS Security Holder Yes AGAINST FOR AMSURG CORPORATION AMSG 03232P405 5/20/2015 ELECTION OF DIRECTORS: CIGARRAN, GAWALUCK, MILLER, POPP JR. M.D. Issuer Yes FOR FOR APPROVAL OF AN AMENDMENT TO OUR SECOND AMENDED AND RESTATED CHARTER, AS AMENDED, TO INCREASE OUR AUTHORIZED SHARES OF CAPITAL STOCK FROM 75,000,,000,000, TO INCREASE THE AUTHORIZED SHARES OF COMMON STOCK, NO PAR VALUE, FROM 70,000,,000, Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM Issuer Yes FOR FOR FOOT LOCKER INC. FL 5/20/2015 ELECTION OF DIRECTORS: CLARK, FELDMAN, GILBERT JR., JOHNSON Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR FOSSIL GROUP, INC. FOSL 34988V106 5/20/2015 ELECTION OF DIRECTORS: AGATHER, BOYER, CHIASSON, KARTSOTIS, NEAL, NEALON, QUICK, RAGUSA, SHROFF, SKINNER, ZIMMERMAN Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR PROPOSAL TO APPROVE 2 Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM Issuer Yes FOR FOR HALLIBURTON COMPANY HAL 5/20/2015 ELECTION OF DIRECTORS: KHAYYAL, BENNETT, BOYD, CARROLL, DICCIANI, GERBER, GRUBISICH, LESAR, MALONE, MARTIN, MILLER, REED Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR PROPOSAL TO AMEND AND RESTATE COMPANY STOCK AND INCENTIVE PLAN Issuer Yes FOR FOR PROPOSAL TO AMEND AND RESTATE EMPLOYEE STOCK PURCHASE PLAN Issuer Yes FOR FOR NORTHROP GRUMMAN CORP. NOC 5/20/2015 ELECTION OF DIRECTORS: BUSH, BROWN, FAZIO, FELSINGER, GORDON, HERNANDEZ, KLEINER, KRAPEK, MYERS, ROUGHEAD, SCHOEWE, TURLEY Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR PROPOSAL TO AMEND 2011 LONG-TERM INCENTIVE STOCK PLAN Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR SHAREHOLDER PROPOSAL REGARDING INDEPENDENT BOARD CHAIRMAN Security Holder Yes AGAINST FOR ROSS STORES, INC. ROST 5/20/2015 ELECTION OF DIRECTORS: BALMUTH, BJORKLUND, BUSH, FERBER, GARRETT, MILLIGAN, ORBAN, O'SULLIVAN, PEIROS, QUESNEL, RENTLER Issuer Yes FOR FOR APPROVE AN AMENDMENT TO CERTIFICATE OF INCORPORATION TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF COMMON STOCK FROM 600,000,,000,000,000 SHARES Issuer Yes FOR FOR APPROVE AN AMENDMENT TO EMPLOYEE STOCK PURCHASE PLAN TO INCREASE THE SHARE RESERVE BY 2,500,000 SHARES Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM Issuer Yes FOR FOR DR PEPPER SNAPPLE GROUP, INC. DPS 26138E109 5/21/2015 ELECTION OF DIRECTORS: ALEXANDER, CARRILLO, PATSLEY, ROCHE, ROGERS, SANDERS, SHIVE, SZOSTAK, YOUNG Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR APPROVE ADVISORY RESOLUTION REGARDING EXECUTIVE COMPENSATION: RESOLVED, THAT THE COMPENSATION PAID TO THE NAMED EXECUTIVE OFFICERS WITH RESPECT TO 2014, AS DISCLOSED PURSUANT TO THE COMPENSATION DISCLOSURES RULES AND REGULATIONS OF THE SEC, INCLUDING THE COMPENSATION DISCUSSION AND ANALYSIS, COMPENSATION TABLES AND THE NARRATIVE DISCUSSION, IS HEREBY APPROVED Issuer Yes FOR FOR SHAREHOLDER PROPOSAL REGARDING COMPREHENSIVE STRATEGY FOR RECYCLING OF BEVERAGE CONTAINERS Security Holder Yes AGAINST FOR SHAREHOLDER PROPOSAL REGARDING SUGAR SUPPLY CHAIN RISKS Security Holder Yes AGAINST FOR ENGILITY HOLDINGS INC. EGL 29285W104 5/21/2015 ELECTION OF DIRECTORS: DUGLE, REAM, SMERAGLINOLO Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR EXPEDITORS INT'L OF WASHINGTON, INC. EXPD 5/21/2015 ELECTION OF DIRECTORS: WRIGHT, EMMERT, KOURKOUMELIS, MALONE, MCCUNE, MEISENBACH, MUSSER, PELLETIER, WANG, YOSHITANI Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR APPROVE 2 Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM Issuer Yes FOR FOR ADVISORY VOTE TO APPROVE COMPANY-SPONSORED PROXY ACCESS FRAMEWORK Issuer Yes FOR FOR PROXY ACCESS Security Holder Yes AGAINST FOR SHAREHOLDER PROPOSAL: PERFORMANCE-BASED EXECUTIVE EQUITY AWARDS Security Holder Yes AGAINST FOR SHAREHOLDER PROPOSAL: NO ACCELERATED VESTING OF EQUITY AWARDS Security Holder Yes AGAINST FOR SHAREHOLDER PROPOSAL: RETAIN SIGNIFICANT STOCK FROM EQUITY COMPENSATION Security Holder Yes AGAINST FOR SHAREHOLDER PROPOSAL: RECOVERY OF UNEARNED MANAGEMENT BONUSES Security Holder Yes AGAINST FOR GENTEX CORPORATION GNTX 5/21/2015 ELECTION OF DIRECTORS: BAUER, GOODE, HOEKSTRA, HOLLARS, MULDER, NEWTON, SCHAUM, SOTOK, WALLACE Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR APPROVE SECOND AMENDMENT TO SECOND RESTRICTED STOCK PLAN Issuer Yes FOR FOR APPROVE THE AMENDMENT TO 2 Issuer Yes FOR FOR GNC HOLDINGS INC. GNC 36191G107 5/21/2015 ELECTION OF DIRECTORS: ARCHBOLD, BERGER, FELDMAN, HINES, LANE, MALLOTT, MORAN, O'HARA, WALLACE Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR APPROVAL OF THE ADOPTION OF AMENDED AND RESTATED 2 Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR CATO CORP. CATO 5/21/2015 ELECTION OF DIRECTORS: CATO, MECKLEY, PATRICK Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM Issuer Yes FOR FOR INTERPUBLIC GROUP OF COMPANIES, INC. IPG 5/21/2015 ELECTION OF DIRECTORS: CARTER-MILLER, ELLINGER, GREENIAUS, GUILFOILE, HUDSON, KERR, S.MILLER, F.MILLER, ROTH, THOMAS Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR INNOPHOS HOLDINGS, INC. IPHS 45774N108 5/22/2015 ELECTION OF DIRECTORS: CAPPELINE, CAVAZOS, GRESS, MYRICK, OSAR, STEITZ, ZALLIE Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR RE-APPROVE THE PERFORMANCE GOALS UNDER THH EXECUTIVE, MANAGEMENT AND SALES INCENTIVE PLAN, AS AMENDED Issuer Yes FOR FOR RE-APPROVE THE PERFORMANCE GOALS UNDER THE 2009 LONG-TERM INCENTIVE PLAN Issuer Yes FOR FOR SELECT COMFORT CORP. SCSS 81616X103 5/22/2015 ELECTION OF DIRECTORS: ALEGRE, GULIS JR., LAUDERBACK Issuer Yes FOR FOR PROPOSAL TO RE-APPROVE THE PERFORMANCE GOALS INCLUDED IN THE AMENDED AND RESTATED 2 Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM Issuer Yes FOR FOR IF QUORUM IS NOT PRESENT OR REPRESENTED AT THE ANNUAL MEETING, TO APPROVE ANY MOTION PROPOSED BY THE CHAIRMAN OF THE BOARD TO ADJOURN THE ANNUAL MEETING UNTIL A QUORUM SHALL BE PRESENT OR REPRESENTED Issuer Yes FOR FOR STEVE MADDEN LTD. SHOO 5/22/2015 ELECTION OF DIRECTORS: ROSENFELD, LYNCH, MADDEN, MIGLIORINI, RANDALL, SACHDEV, SCHWARTZ, SMITH Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR EXXON MOBIL CORPORATION XOM 30231G102 5/27/2015 ELECTION OF DIRECTORS: BOSKIN, BRABECK-LETMATHE, BURNS, FAULKNER, FISHMAN, FORE, FRAZIER, OBERHELMAN, PALMISANO, REINEMUND, TILLERSON, WELDON Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR INDEPENDENT CHAIRMAN Security Holder Yes AGAINST FOR PROXY ACCESS Security Holder Yes AGAINST FOR CLIMATE EXPERT ON BOARD Security Holder Yes AGAINST FOR BOARD QUOTA FOR WOMEN Security Holder Yes AGAINST FOR REPORT ON COMPENSATION FOR WOMEN Security Holder Yes AGAINST FOR REPORT ON LOBBYING Security Holder Yes AGAINST FOR GREENHOUSE GAS EMISSIONS GOALS Security Holder Yes AGAINST FOR REPORT ON HYDRAULIC FRACTURING Security Holder Yes AGAINST FOR THE ENSIGN GROUP, INC. ENSG 29358P101 5/27/2015 ELECTION OF DIRECTORS: CHRISTENSEN, SHAW Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR SHAREHOLDER PROPOSAL: REGARDING SUSTAINABILITY REPORT Security Holder Yes AGAINST FOR ENTRAVISION COMMUNICATIONS CORPORATION EVC 29382R107 5/28/2015 ELECTION OF DIRECTORS: ULLOA, ZEVNIK, TORRES, VASQUEZ, BUENABENTA, DIAZ DENNIS, VON WUTHENAU Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR HIBBETT SPORTS, INC. HIBB 5/28/2015 ELECTION OF DIRECTORS: AGGERS, FINLEY, ROSENTHAL, YOTHER Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR APPROVAL OF 2 Issuer Yes FOR FOR APPROVAL OF 2 Issuer Yes FOR FOR APPROVAL OF 2 Issuer Yes FOR FOR RAYTHEON CO. RTN 5/28/2015 ELECTION OF DIRECTORS: ATKINSON, CARTWRIGHT, CLARK, HADLEY, KENNEDY, LONG, OLIVER, RUETTGERS, SKATES, SPIVEY Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR APPROVAL OF 2 Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM Issuer Yes FOR FOR SHAREHOLDER PROPOSAL REGARDING LOBBYING ACTIVITIES Security Holder Yes AGAINST FOR SHAREHOLDER PROPOSAL REGARDING POLITICAL EXPENDITURES Security Holder Yes AGAINST FOR SHAREHOLDER PROPOSAL REGARDING INDEPENDENT BOARD CHAIRMAN Security Holder Yes AGAINST FOR VERA BRADLEY, INC. VRA 92335C106 5/28/2015 ELECTION OF DIRECTORS: HALL, MILLER, SCHMULTS Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM Issuer Yes FOR FOR RE-APPROVE THE PERFORMANCE GOALS IN THE 2 Issuer Yes FOR FOR WESCO INTERNATIONAL, INC. WCC 95082P105 5/28/2015 ELECTION OF DIRECTORS: ENGEL, RAYMUND, UTTER Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR BUCKLE INC. BKE 5/29/2015 ELECTION OF DIRECTORS: HIRSCHFELD, NELSON, RHOADS, SHADA, CAMPBELL, FAIRFIELD, HOBERMAN, PEETZ, HUSS Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM Issuer Yes FOR FOR APPROVE 2 Issuer Yes FOR FOR AMEND 2 Issuer Yes FOR FOR KAISER ALUMINUM CORP. KALU 6/2/2015 ELECTION OF DIRECTORS: FOSTER, HASSEY, HOPP Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR APPROVAL OF AMENDED AND RESTATED 2 Issuer Yes FOR FOR APPROVAL OF AMENDMENT TO AMENDED AND RESTATED CERTIFICATE OF INCORPORATION Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR REX AMERICAN RESOURCES CORPORATION REX 6/2/2015 ELECTION OF DIRECTORS: ROSE, TOMCHIN, DAVIDOFF, KRESS, ELCAN, HARRIS, ALPHONSO, FISHER, HASTERT Issuer Yes FOR FOR APPROVAL OF 2 Issuer Yes FOR FOR WESTERN REFINING INC. WNR 6/2/2015 ELECTION OF DIRECTORS: BARTH, CORNELIUS, FOSTER, FRANCIS, HASSLER, HOGAN, WEAVER Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR APPROVAL OF AMENDED AND RESTATED 2 Issuer Yes FOR FOR ANIKA THERAPEUTICS, INC. ANIK 6/3/2015 ELECTION OF DIRECTORS: BOWER, LARSEN, THOMPSON Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR FTI CONSULTING INC. FCN 6/3/2015 ELECTION OF DIRECTORS: BACON, BARTLETT, COSTAMAGNA, CROWNOVER, ELLIS, FANANDAKIS, GUNBY, HOLTHAUS Issuer Yes FOR FOR APPROVE THE AMENDED AND RESTATED 2 Issuer Yes FOR FOR APPROVE PERFORMANCE GOALS UNDER THE AMENDED AND RESTATED 2 Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR VAALCO ENERGY, INC. EGY 91851C201 6/3/2015 ELECTION OF DIRECTORS: GUIDRY, BRAZELTON, CHAPOTON, FAWTHROP, JENNINGS, MYERS JR. Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR IPC HEALTHCARE, INC. IPCM 44984A105 6/4/2015 ELECTION OF DIRECTORS: BROOKS, GROSSMAN, TAYLOR Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR TIME INC. TIME 6/5/2015 ELECTION OF DIRECTORS: RIPP, BELL, FAHEY JR., FERNANDEZ, FITZSIMMONS, HOLDEN, KOPLOVITZ, MACDONALD, ROLFE, STRINGER Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR SELECT FREQUENCY OF THE ADVISORY VOTE ON EXECUTIVE COMPENSATION ON AN ADVISORY BASIS Issuer Yes 1 YEAR FOR RE-APPROVE THE 2 Issuer Yes FOR FOR FRANCESCAS HOLDINGS CORPORATION FRAN 6/9/2015 ELECTION OF DIRECTORS: O'LEARY, TOULANTIS, BENDER Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR APPROVAL OF 2 Issuer Yes FOR FOR RPX CORPORATION RPXC 74972G103 6/9/2015 ELECTION OF DIRECTORS: DANGEARD Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR DSW INC. DSW 23334L102 6/10/2015 ELECTION OF DIRECTORS: SCHOTTENSTEIN, MACDONALD Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR EXPRESS INC. EXPR 30219E103 6/10/2015 ELECTION OF DIRECTORS: DEVINE III, KORNBERG, MANGUM Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR GENERAC HOLDINGS INC. GNRC 6/10/2015 ELECTION OF DIRECTORS: DIXON, RAMON Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR INSPERITY INC. NSP 45778Q107 6/10/2015 ELECTION OF DIRECTORS: KAUFMAN, SARVADI, SORENSEN, YOUNG Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR STARZ STRZA 85571Q102 6/10/2015 ELECTION OF DIRECTORS: HELLER, SAGANSKY, TANABE Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR OUTERWALL INC. OUTR 6/11/2015 ELECTION OF DIRECTORS: CHAN, LANDSBAUM Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR PINNACLE FOODS INC. PF 72348P104 6/11/2015 ELECTION OF DIRECTORS: FANDOZZI, GIORDANO Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR DAVITA HEALTHCARE PARTNERS, INC. DVA 23918K108 6/16/2015 ELECTION OF DIRECTORS: ARWAY, BERG, DAVIDSON, DIAZ, GRAUER, NEHRA, ROPER, THIRY, VALINE Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR PROXY ACCESS Security Holder Yes AGAINST FOR CVR ENERGY INC. CVI 12662P108 6/17/2015 ELECTION OF DIRECTORS: ALEXANDER, CHO, ICHAN, LANGHAM, LIPINSKI, MATHER, MONGILLO, ROBERTO, STROCK Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR GLOBUS MEDICAL INC. GMED 6/17/2015 ELECTION OF DIRECTORS: DAVIDAR, LIPTAK Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR TIME WARNER INC. TWX 6/19/2015 ELECTION OF DIRECTORS: BARKSDALE, BARR, BEWKES, BOLLENBACH, CLARK, DOPFNER, EINHORN, GUTIERREZ, HASSAN, NOVACK, WACHTER, WRIGHT Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR SHAREHOLDER ON RIGHT TO ACT BY WRITTEN CONSENT Security Holder Yes AGAINST FOR SHAREHOLDER PROPOSAL ON TOBACCO DEPICTIONS IN FILMS Security Holder Yes AGAINST FOR SHAREHOLDER PROPOSAL ON GREENHOUSE GAS EMISSIONS REDUCTION TARGETS Security Holder Yes AGAINST FOR GAMESTOP CORP. GME 36467W109 6/23/2015 ELECTION OF DIRECTORS: DEMATTEO, KELLY JR., KIM, RAINES, SZCZEPANSKI, VRABECK, ZILAVY Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM Issuer Yes FOR FOR NU SKIN ENTERPRISES INC. NUS 67018T105 6/23/2015 ELECTION OF DIRECTORS: ANDERSEN, CAMPBELL, HUNT, LIPMAN, LUND, OFFEN, PISANO, WOODBURY Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR ARGAN, INC. AGX 04010E109 6/24/2015 ELECTION OF DIRECTORS: BOSSELMANN, CRUMPTON, FLANDER, GETSINGER, GRIFFIN JR., LEIMKUHLER, MITCHELL, QUINN, SHERRAS Issuer Yes FOR FOR APPROVAL OF AMENDMENT FOR 2,250,,000,000 SHARES Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR GP STRATEGIES CORPORATION GPX 36225V104 6/25/2015 ELECTION OF DIRECTORS: EISEN, GELLER, FRIEDBERG, GREENBERG, GURSKI, PFENNIGER, STRAIT Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR OTHER MATTER PROPERLY BROUGHT BEFORE THE MEETING OR ANY ADJOURNMENTS OR POSTPONEMENTS THEREOF. Issuer Yes FOR FOR LSB INDUSTRIES, INC. LXU 6/25/2015 ELECTION OF DIRECTORS: MASSIMO, MITTAG, GOLSEN, OGILVIE, ROEDEL, SANDERS JR., WHITE Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR AMN HEALTHCARE SERVICES INC. AHS 4/22/2015 ELECTION OF DIRECTORS: FOLETTA, HARRIS, JOHNS M.D., MARSH, SALKA, STERN, WEAVER, WHEAT Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR AVERY DENNISON CORPORATION AVY 4/23/2015 ELECTION OF DIRECTORS: ALFORD, ANDERSON, BARKER, HICKS, PYOTT, SCARBOROUGH, SIEWERT, STEWART, SULLIVAN Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR APPROVAL OF OUR AMENDED AND RESTATED BYLAWS TO, AMONG OTHER THINGS, DESIGNATE THE DELAWARE COURT OF CHANCERY AS THE EXCLUSIVE FORUM FOR ADJUDICATING CERTAIN STOCKHOLDER DISPUTES Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR BOISE CASCADE CO. BCC 09739D100 4/29/2015 ELECTION OF DIRECTORS: FLEMING, HOGANS, MCGOWAN Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR AMERISOURCEBERGEN CORPORATION ABC 03073E105 3/5/2015 ELECTION OF DIRECTORS: BARRA, COLLIS, CONANT, GOCHNAUER, GOZON, GREENBERG, HENNEY M.D., HYLE, LONG, MCGEE Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR SHAREHOLDER ACTION BY WRITTEN CONSENT Security Holder Yes AGAINST FOR CELANESE CORPORATION CE 4/23/2015 ELECTION OF DIRECTORS: BARLETT, GALANTE, HOFFMEISTER Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR CROWN HOLDINGS, INC. CCK 4/23/2015 ELECTION OF DIRECTORS: BRITELL, CONWAY, DONALD, LITTLE, LOLIGER, MILLER, MULLER, RALPH, SWEITZER, TURNER, URKIEL Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR APPROVAL OF 2 Issuer Yes FOR FOR CUBIC CORPORATION CUB 2/24/2015 ELECTION OF DIRECTORS: ZABLE, BLAKLEY, FELDMANN, GUILES, NORRIS, SULLIVAN, WARNER JR. Issuer Yes FOR FOR APPROVE 2 Issuer Yes FOR FOR APPROVE EMPLOYEE STOCK PURCHASE PLAN Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR DEERE & COMPANY DE 2/25/2015 ELECTION OF DIRECTORS: ALLEN, BOWLES, COFFMAN, HOLLIDAY JR., JAIN, JOHANNS, JONES, MILBERG, MYERS, PAGE, PATRICK, SMITH Issuer Yes FOR FOR APPROVAL OF BYLAW AMENDMENT TO PERMIT STOCKHOLDERS TO CALL SPECIAL MEETINGS Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR AMENDMENT TO OMNIBUS EQUITY AND INCENTIVE PLAN Issuer Yes FOR FOR RE-APPROVE THE SHORT-TERM INCENTIVE BONUS PLAN Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR DELUXE CORP. DLX 4/29/2015 ELECTION OF DIRECTORS: BALDWIN, HAGGERTY, MCKISSACK, MCGRATH, METVINER, NACHTSHEIM, O'DWYER, REDDIN, REDGRAVE, SCHRAM Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR EMERSON ELECTRIC CO. EMR 2/3/2015 ELECTION OF DIRECTORS: GOLDEN, JOHNSON, KENDLE, TURLEY, BUSCH III Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR APPROVAL OF 2 Issuer Yes FOR FOR RE-APPROVAL OF PERFORMANCE MEASURES UNDER ANNUAL INCENTIVE PLAN Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM Issuer Yes FOR FOR SHAREHOLDER PROPOSAL REGARDING SUITABILITY REPORT Security Holder Yes AGAINST FOR SHAREHOLDER PROPOSAL REGARDING POLITICAL EXPENDITURES Security Holder Yes AGAINST FOR SHAREHOLDER PROPOSAL REGARDING LOBBYING ACTIVITIES Security Holder Yes AGAINST FOR ENERGIZER HOLDINGS, INC. ENR 29266R108 1/26/2015 ELECTION OF DIRECTORS: ARMSTRONG, MULCAHY Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR SHAREHOLDER PROPOSAL: PALM OIL SOURCING Security Holder Yes AGAINST FOR ENGILITY HOLDINGS INC. EGL 29285W104 2/23/2015 APPROVE THE MERGER OF ENGILITY HOLDINGS INC WITH AND INTO NEW EAST HOLDINGS INC WITH NEW ENGILITY AS THE SURVIVING COMPANY IN THE MERGER AND APPROVE THE AGREEMENT AND PLAN OF MERGER, DATED AS OF OCT 28, 2014 Issuer Yes FOR FOR TO PERMIT ENGILITY TO ADJOURN THE SPECIAL MEETING, IF NECESSARY OR ADVISABLE, FOR FURTHER SOLICITATION OF PROXIES IF THERE ARE NOT SUFFICIENT VOTES AT THE ORIGINALLY SCHEDULED TIME OF THE SPECIAL MEETING TO APPROVE THE ENGILITY MERGER AND THE MERGER AGREEMENT Issuer Yes FOR FOR TO APPROVE, BY NON-BINDING, ADVISORY VOTE, CERTAIN COMPENSATION ARRANGEMENTS FOR ENGILITY'S NAMED EXECUTIVE OFFICERS IN CONNECTION WITH THE MERGERS CONTEMPLATED BY THE MERGER AGREEMENT Issuer Yes FOR FOR FLUOR CORPORATION FLR 4/30/2015 ELECTION OF DIRECTORS: BARKER, BENNETT, BERKERY, FLUOR, MCWHINNEY, OLIVERA, PRUEHER, ROSE, SEATON, SULTAN, SWANN Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR SHAREHOLDER PROPOSAL REGARDING POLITICAL EXPENDITURES Security Holder Yes AGAINST FOR HALLIBURTON COMPANY HAL 3/27/2015 APPROVING THE ISSUANCE OF SHARES OF COMMON STOCK AS CONTEMPLATED BY THE AGREEMENT AND PLAN OF MERGER, DATED, AS OF NOV 16, 2, RED TIGER LLC AND BAKER HUGHES INC Issuer Yes FOR FOR PROPOSAL ADJOURNING THE SPECIAL MEETING, IF NECESSARY OR ADVISABLE, TO PERMIT FURTHER SOLICITATION OF PROXIES IN THE EVENT THERE ARE NOT SUFFICIENT VOTES AT THE TIME OF THE SPECIAL MEETING TO APPROVE THE ISSUANCE OF SHARES DESCRIBED IN THE FOREGOING PROPOSAL Issuer Yes FOR FOR HELMERICH & PAYNE, INC. HP 3/4/2015 ELECTION OF DIRECTORS: ARMSTRONG, FOUTCH, HELMERICH, LINDSAY, MARSHALL, PETRIE, ROBILLARD JR., ROONEY, RUST JR., ZEGLIS Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR HERBALIFE LTD. HLF G4412G101 4/23/2015 ELECTION OF DIRECTORS: CARDOSO, CHRISTODORO, COZZA, NELSON Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR APPROVE AMENDMENT TO AMENDED AND RESTATED MEMORANDUM AND ARTICLES OF ASSOCIATION TO PROVIDE FOR MAJORITY VOTING IN UNCONTESTED DIRECTOR ELECTIONS Issuer Yes FOR FOR INNOSPEC INC. IOSP 45768S105 5/6/2015 ELECTION OF DIRECTORS: BLACKMORE, PALLER Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR J & J SNACK FOODS CORP. JJSF 2/17/2015 ELECTION OF DIRECTORS: SHREIBER Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR JOHNSON & JOHNSON JNJ 4/23/2015 ELECTION OF DIRECTORS: COLEMAN, SCOTT DAVIS, E.L. DAVIS, GORSKY, LINDQUIST, MCCLELLAN, MULCAHY, PEREZ, PRINCE, WASHINGTON, WILLIAMS Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR SHAREHOLDER PROPOSAL REGARDING OVEREXTENDED DIRECTORS Security Holder Yes AGAINST FOR SHAREHOLDER PROPOSAL REGARDING CORPORATE VALUES AND POLITICAL CONTRIBUTIONS Security Holder Yes AGAINST FOR SHAREHOLDER PROPOSAL REGARDING INDEPENDENT BOARD CHAIRMAN Security Holder Yes AGAINST FOR JOY GLOBAL INC. JOY 3/10/2015 ELECTION OF DIRECTORS: DOHENY II, GERARD, GLIEBE, GREMP, HANSON, KLAPPA, LOYND, SIEGERT, TATE Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR KELLOGG COMPANY K 4/24/2015 ELECTION OF DIRECTORS: CARSON, DILLON, GUND, JENNESS, KNAUSS Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR SHAREHOLDER PROPOSAL IF PROPERLY PRESENTED AT THE MEETING, TO ADOPT SIMPLE MAJORITY VOTE Security Holder Yes AGAINST FOR KRAFT FOODS GROUP KRFT 50076Q106 5/5/2015 ELECTION OF DIRECTORS: BRU, CAHILL, COX, HART, HENRY, JACKSON, LUNDGREEN, MCDONALD, POPE, SMITH Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR SHAREHOLDER PROPOSAL RESOLUTION RELATED TO EGG-LAYING CHICKENS Security Holder Yes AGAINST FOR SHAREHOLDER PROPOSAL RESOLUTION RELATED TO DEFORESTATION REPORTING Security Holder Yes AGAINST FOR SHAREHOLDER PROPOSAL RESOLUTION RELATED TO PACKAGING REPORTING Security Holder Yes AGAINST FOR SHAREHOLDER PROPOSAL RESOLUTION RELATED TO SUSTAINABILITY REPORTING Security Holder Yes AGAINST FOR LANNETT COMPANY, INC. LCI 1/21/2015 ELECTION OF DIRECTORS:FARBER, BEDROSIAN, MAHER, DRABIK, TAVEIRA Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR LINDSAY CORPORATION LNN 1/26/2015 ELECTION OF DIRECTORS: BRUNNER, PAROD, WALTER Issuer Yes FOR FOR APPROVAL OF 2015 LONG-TERM INCENTIVE PLAN Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR MARATHON OIL CORP. MRO 4/29/2015 ELECTION OF DIRECTORS: BOYCE, BRONDEAU, DEATON, DONADIO, LADER, PHELPS, REILLEY, TILLMAN Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR PROXY ACCESS Security Holder Yes AGAINST FOR SHAREHOLDER PROPOSAL SEEKING REPORT REGARDGIN CLIMATE CHANGE RISK Security Holder Yes AGAINST FOR MARATHON PETROLEUM CORPORATION MPC 56585A102 4/29/2015 ELECTION OF DIRECTORS: DABERKO, JAMES, ROHR Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR SHAREHOLDER PROPOSAL SEEKING THE ADOPTION OF QUANTITATIVE GREENHOUSE GAS EMISSION REDUCTION GOALS AND ASSOCIATED REPORTS Security Holder Yes AGAINST FOR SELECT MEDICAL HOLDINGS CORP. SEM 81619Q105 4/27/2015 ELECTION OF DIRECTORS: DALTON JR., ORTENZIO, SCULLY Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR MEDNAX INC. MD 58502B106 5/7/2015 ELECTION OF DIRECTORS: ALVAREZ, BARKER, CARLO M.D., FERNANDEZ, GABOS, GOLDSCHMIDT M.D., KADRE, MEDEL M.D., SHALALA, SOSA Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR MOTORCAR PARTS OF AMERICA, INC. MPAA 3/19/2015 ELECTION OF DIRECTORS: JOFFE, MARKS, ADELSON, BORNEO, GAY, MILLER, MIRVIS Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR NEWMARKET CORPORATION NEU 4/23/2015 ELECTION OF DIRECTORS: COTHRAN, GAMBILL, GOTTWALD, HANLEY, ROGERS Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR OLIN CORPORATION OLN 4/23/2015 ELECTION OF DIRECTORS: BOGUS, SCHULZ, SMITH Issuer Yes FOR FOR APPROVAL OF AMENDED AND RESTATED INCENTIVE COMPENSATION PLAN AND PERFORMANCE MEASURES Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM Issuer Yes FOR FOR OSHKOSH CORPORATION OSK 2/3/2015 ELECTION OF DIRECTORS: DONNELLY, HAMILTON, HEMPEL, KENNE, NEWLIN, OMTVEDT, PALMER, SHIELY, SIM, SZEWS, WALLACE Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR OWENS & MINOR, INC. OMI 4/30/2015 ELECTION OF DIRECTORS: BERMAN, ESSIG, GERDELMAN, LEWIS, MARSH, MOORE JR., ROGERS, SIMMONS, SLEDD, SMITH, WHITTEMORE Issuer Yes FOR FOR APPROVE THE PROPOSED 2 Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR PACCAR INC. PCAR 4/21/2015 ELECTION OF DIRECTORS: PIGOTT, WILLIAMSON, ARMSTRONG Issuer Yes FOR FOR SHAREHOLDER PROPOSAL REGARDING ANNUAL ELECTION OF ALL DIRECTORS Security Holder Yes AGAINST FOR PROXY ACCESS Security Holder Yes AGAINST FOR PFIZER INC. PFE 4/23/2015 ELECTION OF DIRECTORS: AUSIELLO, CORNWELL, FERGUSSON, HOBBS, KILTS, NARAYEN, N.JOHNSON, READ, SANGER, SMITH, TESSIER-LAVIGNE Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR SHAREHOLDER PROPOSAL REGARDING LOBBYING ACTIVITIES Security Holder Yes AGAINST FOR PHILIP MORRIS INTERNATIONAL INC. PM 5/6/2015 ELECTION OF DIRECTORS: BROWN, CALANTZOPOULOS, CAMILLERI, GEISSLER, LI, MAKIHARA, MARCHIONNE, MORPARIA, NOTO, PAULSEN, POLET, WOLF Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR SHAREHOLDER PROPOSAL REGARDING LOBBYING ACTIVITIES Security Holder Yes AGAINST FOR SHAREHOLDER PROPOSAL REGARDING NON-EMPLOYMENT OF CERTAIN FARM WORKERS Security Holder Yes AGAINST FOR REYNOLDS AMERICAN INC. RAI 1/18/2015 APPROVAL OF THE ISSUANCE OF RAI COMMON STOCK TO LORILLARD, INC SHAREHOLDERS AS CONSIDERATION IN THE MERGER CONTEMPLATED BY THE AGREEMENT AND PLAN OF MERGER, DATE AS OF JULY 15, 2014, AMONG LORILLARD, INC, RAI AND LANTERN ACQUISITION CO., A SUBSIDIARY OF RAI Issuer Yes FOR FOR APPROVAL OF THE ISSUANCE OF RAI COMMON STOCK TO BRITISH AMERICAN TOBACCO P.L.C., DIRECTLY OR INDIRECTLY THROUGH ONE OR MORE OF ITS SUBSIDIARIES, PURSUANT TO THE SUBSCRIPTION AND SUPPORT AGREEMENT, DATED AS OF JULY 15, 2014, AMONG BAT, RAI AND BROWN & WILLIAMSON HOLDINGS INC. A SUBSIDIARY OF BAT Issuer Yes FOR FOR REYNOLDS AMERICAN INC. RAI 5/7/2015 ELECTION OF DIRECTORS: DALY, KOEPPEL, THORNBURGH, WAJNERT, OBERLANDER Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM Issuer Yes FOR FOR SHAREHOLDER PROPOSAL REGARDING GREEN TOBACCO SICKNESS Security Holder Yes AGAINST FOR SHAREHOLDER PROPOSAL ON SUPPRESSION OF FORCED LABOR Security Holder Yes AGAINST FOR ROCKWELL AUTOMATION, INC. ROK 2/3/2015 ELECTION OF DIRECTORS: ALEWINE, HOLLOMAN, ISTOCK, KINGSLEY, PAYNE Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR APPROVE A MAJORITY VOTE STANDARD FOR UNCONTESTED DIRECTOR ELECTIONS Issuer Yes FOR FOR RPC, INC. RES 4/28/2015 ELECTION OF DIRECTORS: ROLLINS, HUBBELL, PRINCE Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR SHAREHOLDER PROPOSAL REGARDING ISSUANCE OF SUSTAINABILITY REPORT Security Holder Yes AGAINST FOR SALLY BEAUTY HOLDINGS, INC. SBH 79546E104 1/29/2015 ELECTION OF DIRECTORS: BELL, GOLLIHER, MCMASTER, MULDER, RABIN, WINTERHALTER Issuer Yes FOR FOR RE-APPROVAL OF PERFORMANCE GOALS IN AMENDED AND RESTATED 2 Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR SANDERSON FARMS, INC. SAFM 2/12/2015 ELECTION OF DIRECTORS: BAKER III, BIERBUSSE, COCKRELL Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM Issuer Yes FOR FOR SCHLUMBERGER LIMITED SLB 4/8/2015 ELECTION OF DIRECTORS: L.S. CURRIE, KAMATH, DARKES, KIBSGAARD, KUDRYAVTSEV, MARKS, NOOYI, OLAYAN, REIF, SANDVOLD, SEYDOUX Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR APPROVE 2 Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR SEABOARD CORPORATION SEB 4/27/2015 ELECTION OF DIRECTORS: BRESKY, ADAMSEN, BAENA, SHIFMAN JR Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM Issuer Yes FOR FOR SHAREHOLDER PROPOSAL REGARDING PIG GESTATION Security Holder Yes AGAINST FOR SIRONA DENTAL SYSTEMS, INC. SIRO 82966C103 2/25/2015 ELECTION OF DIRECTORS: BEECKEN, KOWALOFF Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR APPROVE 2015 LONG-TERM INCENTIVE PLAN Issuer Yes FOR FOR SONOCO PRODUCTS COMPANY SON 4/15/2015 ELECTION OF DIRECTORS: DAVIES, DELOACH JR., LAWTON III, LINVILLE, NAGARAJAN, KYLE Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR SHAREHOLDER PROPOSAL TO ELECT EACH DIRECTOR ANNUALLY Security Holder Yes AGAINST FOR STURM RUGER & CO. INC. RGR 5/5/2015 ELECTION OF DIRECTORS: COSENTINO JR., FIFER, JACOBI, O'CONNOR, ROSENTHAL, WHITAKER, WIDMAN Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR THE ADT CORPORATION ADT 00101J106 3/17/2015 ELECTION OF DIRECTORS: COLLIGAN, DALY, DONAHUE, DUTKOWSKY, GORDON, GURSAHANEY, HELLER, HYLE, HYLEN Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR BABCOCK & WILCOX CO. BWC 05615F102 5/1/2015 ELECTION OF DIRECTORS: BERTSCH, CHRISTOPHER, HANKS Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR THORATEC CORP. THOR 5/5/2015 ELECTION OF DIRECTORS: DIMICK, GROSSMAN, COLE, COLLIS, HAWKINS III, LAVIOLETTE, MARSH, SCHERMERHORN Issuer Yes FOR FOR APPROVAL OF THE AMENDMENT AND RESTATEMENT OF THE CORPORATION AMENDED AND RESTATED 2 Issuer Yes FOR FOR APPROVAL OF THE AMENDMENT AND RESTATEMENT OF THE CORPORATION 2 Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM Issuer Yes FOR FOR VALERO ENERGY CORPORATION VLO 91913Y100 4/30/2015 ELECTION OF DIRECTORS: CHOATE, GORDER, MAJORAS, NICKLES, PFEIFFER, PROFUSEK, PURCELL, WATERS, WEISENBURGER, WILKINS JR. Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR APPROVE 2 Issuer Yes FOR FOR SHAREHOLDER PROPOSAL REGARDING GREENHOUSE GAS EMISSIONS Security Holder Yes AGAINST FOR VALMONT INDUSTRIES VMI 4/28/2015 ELECTION OF DIRECTORS: NEARY, STINSON Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR VCA INC. WOOF 4/16/2015 ELECTION OF DIRECTORS: BAUMER, REDDICK Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR APPROVE 2 Issuer Yes FOR FOR APPROVE 2 Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR PROXY ACCESS Security Holder Yes AGAINST FOR W.R. GRACE & CO. GRA 38388F108 5/7/2015 ELECTION OF DIRECTORS: CUMMINGS JR., FOX, HENRY, TOMKINS, GULYAS Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR ADVISORY VOTE ON THE FREQUENCY OF THE ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION Issuer Yes 1 YEAR 1 YEAR APPROVAL OF EXECUTIVE ANNUAL INCENTIVE COMPENSATION PLAN, INCLUDING THE MATERIAL TERMS OF THE PERFORMANCE MEASURES Issuer Yes FOR FOR WEIS MARKETS, INC. WMK 4/23/2015 ELECTION OF DIRECTORS: F.WEIS, H.WEIS, GRABER, LAUTH III, SILVERMAN, STEELE JR. Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM Issuer Yes FOR FOR KOPPERS HOLDINGS INC. KOP 50060P106 5/7/2015 ELECTION OF DIRECTORS: BALDWIN, BALL JR., FENG, NEUPAVER, TRITCH, TURNER, YOUNG Issuer Yes FOR FOR PROPOSE TO AMEND OUR AMENDED AND RESTATED ARTICLES OF INCORPORATION TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF COMMON STOCK Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR RELIANCE STEEL & ALUMINUM CO. RS 5/20/2015 ELECTION OF DIRECTORS: ANDERSON, FIGUEROA, GIMBEL, HANNAH, HAYES, KAMINSKI, MOLLINS, SHARKEY III, WAITE Issuer Yes FOR FOR REINCORPORATE THE COMPANY FROM CALIFORNIA TO DELAWARE BY MEANS OF A MERGER WITH AND INTO A WHOLLY-OWNED DELAWARE SUBSIDIARY Issuer Yes FOR FOR APPROVE AMENDED AND RESTATED 2 Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR SHAREHOLDER PROPOSAL TO ADOPT A POLICY TO SEPARATE THE ROLES OF CEO AND CHAIRMAN Security Holder Yes AGAINST FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR SCOTTS MIRACLE GRO COPMANY SMG 1/28/2015 ELECTION OF DIRECTORS: JOHNSON, KELLY JR., VINES Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM Issuer Yes FOR FOR PREMIER, INC. PINC 74051N102 12/5/2014 ELECTION OF DIRECTORS: D'ARCY, DEAN, HART M.D., INCARNATI, YORDY Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR PROPOSAL TO APPROVE EMPLOYEE STOCK PURCHASE PLAN Issuer Yes FOR FOR RESOURCES CONNECTION, INC RECN 76122Q105 10/23/2014 ELECTION OF DIRECTORS: KISTINGER, SARKIS, SHIH Issuer Yes FOR FOR APPROVAL OF 2 Issuer Yes FOR FOR APPROVAL OF AN AMENDMENT TO EMPLOYEE STOCK PURCHASE PLAN Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR INTER PARFUMS, INC. IPAR 9/8/2014 ELECTION OF DIRECTORS: MADAR, BENACIN, GREENBERG, SANTI, HEILBRONN, LEVY, BENSOUSSAN, CHOEL, DYENS Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes ABSTAIN AGAINST PATTERSON COMPANIES, INC. PDCO 9/8/2014 ELECTION OF DIRECTORS: BUCK, FERAGEN, LIN, SCHRIMSHER, VINNEY Issuer Yes FOR FOR APPROVAL OF 2014 SHARESAVE PLAN Issuer Yes ABSTAIN AGAINST ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes ABSTAIN AGAINST RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes ABSTAIN AGAINST FUTUREFUEL CORP FF 36116M106 9/3/2014 ELECTION OF DIRECTORS: MIKLES, EVANS, MANHEIM Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM Issuer Yes ABSTAIN AGAINST ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes ABSTAIN AGAINST TRANSACT OTHER BUSINESS AS MAY PROPERLY COME BEFORE THE MEETING Issuer Yes ABSTAIN AGAINST SMITH & WESSON HOLDING CORPORATION SWHC 9/22/2014 ELECTION OF DIRECTORS: MONHEIT, SCOTT, GOLDEN, BRUST, DEBNEY, FURMAN, SALTZ, WADECKI Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes ABSTAIN AGAINST RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM Issuer Yes ABSTAIN AGAINST SHAREHOLDER PROPOSAL: REGARDING POLITICAL CONTRIBUTIONS Security Holder Yes ABSTAIN AGAINST H&R BLOCK, INC. HRB 9/11/2014 ELECTION OF DIRECTORS: BROWN, COBB, GERARD, LEWIS, REICH, ROHDE, SEIP, WOOD, WRIGHT Issuer Yes ABSTAIN AGAINST RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM Issuer Yes ABSTAIN AGAINST ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes ABSTAIN AGAINST APPROVAL OF AMENDED AND RESTATED EXECUTIVE PERFORMANCE PLAN Issuer Yes ABSTAIN AGAINST SHAREHOLDER PROPOSAL: REGARDING POLITICAL CONTRIBUTIONS Security Holder Yes ABSTAIN AGAINST LANCASTER COLONY CORPORATION LANC 11/17/2014 ELECTION OF DIRECTORS: FOX, GERLACH JR., OSTRYNIEC Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM Issuer Yes FOR FOR COACH, INC. COH 11/6/2014 ELECTION OF DIRECTORS: DENTON, KROPF, LOVEMAN, LUIS, MENEZES, NUTI, TILENIUS, ZEITLIN Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR APPROVAL OF THE AMENDED AND RESTATED 2 Issuer Yes FOR FOR THE CLOROX COMPANY CLX 11/19/2014 ELECTION OF DIRECTORS: BOGGAN JR., CARMONA, DORER, HARAD, KNAUSS, LEE, MATSCHULLLAT, NODDLE, REBOLLEDO, THOMAS-GRAHAM, TICKNOR Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM Issuer Yes FOR FOR ALBEMARLE CORPORATION ALB 11/14/2014 PROPOSAL TO APPROVE THE ISSUANCE OF SHARES OF ALBEMARLE CORPORATION COMMON STOCK TO SHAREHOLDERS OF ROCKWOOD HOLDINGS, INC. ON THE TERMS AND CONDITIONS SET OUT IN THE AGREEMENT AND PLAN OF MERGER DATED AS OF JULY 15, 2014, AS IT MAY BE AMENDED FROM TIME TO TIME, AMONG ALBEMARLE CORPORATION, ALBEMARLE HOLDINGS CORPORATION AND ROCKWOOD HOLDINGS, INC. Issuer Yes FOR FOR PROPOSAL TO ADJOURN THE SPECIAL MEETING, IF NECESSARY OR APPROPRIATE, INCLUDING TO PERMIT FURTHER SOLICATATION OF PROXIES IF THERE ARE NOT SUFFICIENT VOTES AT THE TIME OF THE SPECIAL MEETING TO APPROVE PROPOSAL 1 Issuer Yes FOR FOR NATIONAL BEVERAGE CORP FIZZ 10/3/2014 ELECTION OF DIRECTORS: CAPORELLA Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR THOR INDUSTRIES, INC. THO 12/9/2014 ELECTION OF DIRECTORS: KOSOWSKY, SUWINSKI, JONES Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR WD-40 COMPANY WDFC 12/9/2014 ELECTION OF DIRECTORS: BATEMAN, BEWLEY, COLLATO, CRIVELLO, LANG, RIDGE, SANDFORT, SCHMALE Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR THE GREENBRIER COMPANIES, INC GBX 1/17/2015 ELECTION OF DIRECTORS: FURMAN, SWINDELLS Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR APPROVAL OF AMENDMENTS TO THE AMENDED AND RESTATED STOCK INCENTIVE PLAN TO INCREASE THE ANNUAL DIRECTOR STOCK COMPENSATION UNDER THE 2 Issuer Yes FOR FOR APPROVAL OF 2 Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR SPECTRUM BRANDS HOLDINGS, INC SPB 84763R101 1/27/2015 ELECTION OF DIRECTORS: MAURA, POLISTINA, ROVIT Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM FOR 2015 Issuer Yes FOR FOR ICONIX BRAND GROUP, INC ICON 10/24/2014 ELECTION OF DIRECTORS: COLE, EMANUEL, COHEN, CUNEO, FRIEDMAN, MARCUM Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR CARDINAL HEALTH, INC CAH 14149Y108 11/5/2014 ELECTION OF DIRECTORS: ANDERSON, ARNOLD, BARRETT, COX, DARDEN, DOWNEY, HEMINGWAY HALL, JONES, KENNY, KING, NOTEBAERT Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR PROPOSAL TO APPROVE PERFORMANCE GOALS UNDER THE MANAGEMENT INCENTIVE PLAN Issuer Yes FOR FOR SHAREHOLDER PROPOSAL: REGARDING POLITICAL CONTRIBUTIONS Security Holder Yes AGAINST FOR MEDTRONIC, INC MDT 1/16/2015 ADOPT PLAN OF MERGER CONTAINED IN THE TRANSACTION AGREEMENT DATED AS OF JUNE 15, 2014, AMONG MEDTRONIC, INC., COVIDIEN PLC, MEDTRONIC HOLDINGS LIMITED (FORMERLY KNOWN AS KALANI I LIMIITED), MAKANI II LIMITED, AVIATION ACQUSITION CO., INC. AND AVIATION MERGER SUB, LLC AND APPROVE THE REVISED MEMORANDUM AND ARTICLES OF ASSOCIATION OF THE NEW MEDTRONIC Issuer Yes FOR FOR APPROVE THE REDUCTION OF THE SHARE PREMIUM ACCOUNTOF MEDTRONIC HOLDINGS LIMITED TO ALLOWS FOR THE CREATION OF DISTRIBUTABLE RESERVES OF MEDTRONIC HOLDINGS LIMITED Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION RELATING TO THE TRANSACTION Issuer Yes FOR FOR APPROVE ANY MOTION TO ADJOURN THE MEDTRONIC SPECIAL MEETING TO ANOTHER TIME OR PLACE IF NECESSARY OR APPROPRIATE (SEE PROXY FOR FULL DETAILS) Issuer Yes FOR FOR UNIFIRST CORPORATION UNF 1/13/2015 ELECTION OF DIRECTORS: CAMILLI, IANDOLI Issuer Yes FOR FOR APPROVAL OF AMENDED AND RESTATED 2 Issuer Yes FOR FOR ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Issuer Yes FOR FOR RATIFY THE SELECTION OF INDEPENDENT ACCOUNTING FIRM Issuer Yes FOR FOR BLUE CURRENT GLOBAL DIVIDEND FUND Proxy Voting Records Inception September 18, 2014- June 30, 2015 Issuer Name Ticker Symbol CUSIP Shareholder Meeting Date Brief Identification of the Matter Voted On Proposed by Issuer or Security Holder? Did the Fund Vote? How did the Fund Cast its Vote? For, Against, Abstain Did the Fund vote For or Against Management? HSBC Holdings PLC HSBC 04/24/15 Receive annual report Issuer Y For For Approve Director comp Issuer Y For For Elect Directors Issuer Y For For Ratify auditor Issuer Y For For Ratify auditor comp Issuer Y For For Auth directors to allot shares Issuer Y For For disapply pre-emptive rights Issuer Y For For Auth Dir. Allot repurchased shares Issuer Y For For Auth co to purchase own shares Issuer Y For For Auth Dir allot shares per Conv. Nt Issuer Y For For Disapply rights re issue of Conv Nt Issuer Y For For Extend final grant date UK options Issuer Y For For Approve gen meeting 14 days notice Issuer Y For For Unilever UL 04/30/15 Approve annual report Issuer Y For For Approve Director comp Issuer Y For For Re-elect Directors Issuer Y For For Elect Directors Issuer Y For For Ratify auditor Issuer Y For For Ratify auditor comp Issuer Y For For Auth directors to allot shares Issuer Y For For disapply pre-emptive rights Issuer Y For For Auth co to purchase own shares Issuer Y For For Political donations and expenditure Issuer Y For For Notice period general meeting Issuer Y For For Kimberly Clark KMB 04/30/15 Elect Directors Issuer Y For For Ratify auditor Issuer Y For For Approve officer comp Issuer Y For For Right to act by written consent Security holder Y For Against Occidental Petroleum OXY 05/01/15 Elect Directors Issuer Y For For Approve Exec comp Issuer Y For For Approve long term incentive plan Issuer Y For For Ratify auditor Issuer Y For For Recovery of unearned mgmt bonuses Issuer Y Against For proxy access Security holder Y Against For Methane emmission and flaring Security holder Y Against For Review lobbying (Fed, state, local) Security holder Y Against For Leggett & Platt LEG 05/05/15 Elect Directors Issuer Y For For Ratify auditor Issuer Y For For Ratify Stock Flexible Plan Issuer Y For For Ratify Discounted Stock Plan Issuer Y For For Approve Exec comp Issuer Y For For Allianz SE AZSEY 05/06/15 Appropriation of earnings Issuer Y For For Approval of actions of mgmt board Issuer Y For For Approval of actions of supervisory Bd Issuer Y For For Ammendment appoint supe. Bd Issuer Y For For Dow Chemical DOW 05/14/15 Election of Board Issuer Y For For Appoint Indep Public Accounting firm Issuer Y For For Approve Exec comp Issuer Y For For Limit accelerated executive pay Issuer Y Against For HSBC Holdings PLC HSBC 05/21/15 Approve Exec comp Issuer Y For For Ratify Indep Accounting firm Issuer Y For For Proxy access Security holder Y Against For Equity holding period for execs Security holder Y Against For Limit vesting period equity sr execs Security holder Y Against For Cie Generale des Establissements MGDDY 59410T106 05/22/15 Approve corp financial stmts Issuer Y Abstain Against Allocation of income & dividend Issuer Y Abstain Against Approve consolidated fin stmts Issuer Y Abstain Against Auditor reports Issuer Y Abstain Against Authorize share buyback Issuer Y Abstain Against Chairman's compensation Issuer Y Abstain Against Renew supervisory Bd member Issuer Y Abstain Against Appoint supervisory bd member Issuer Y Abstain Against Auth to reduce capital by cxl shares Issuer Y Abstain Against Change date of record to attend meeting Issuer Y Abstain Against Powers to carry out legal formalities Issuer Y Abstain Against WPP PLC WPPGY 92937A102 06/03/15 Approve Audit report Issuer Y For For Declare dividend Issuer Y For For Approve Comp report Issuer Y For For Approve sustainability report Issuer Y For For Elect/re-elect Directrors Issuer Y For For Auth to comp auditors Issuer Y For For Auth to allot relevant securities Issuer Y For For Approve option plan Issuer Y For For Auth to repurch own shares Issuer Y For For Auth to Dissaply pre-emptive rights Issuer Y For For Cinemark CNK 17243V102 06/04/15 Ratify Indep Accounting firm Issuer Y For For Approve Exec comp Issuer Y For For Kingfisher PLC KGF 06/09/15 Approve Audit report Issuer Y For For Approve Dir renumeration report Issuer Y For For Approve dividend Issuer Y For For Re-elect Directors Issuer Y For For Re-appoint auditor Issuer Y For For Authorize Audit Committee to comp auditor Issuer Y For For Authority to make political donations Issuer Y For For Auth to allot new shares Issuer Y For For Auth to disapply pre-empt rights Issuer Y For For Authoriz Co. to re-purchase shares Issuer Y For For Approve reduction of meeting notice Issuer Y For For GALAPAGOS PARTNERS SELECT EQUITY FUND Proxy Voting Record Inception December 30, 2014- June 30, 2015 Issuer Name Ticker Symbol CUSIP Shareholder Meeting Date Brief Identification of the Matter Voted On Proposed by Issuer or Shareholder? Did the Fund Vote? How did the Fund Cast its Vote? For, Against, Abstain Did the Fund vote For or Against Management? REYNOLDS AMERICAN INC RAI 5/7/2015 Election of Directors Issuer Yes For For Compensation Issuer Yes For For Ratification of KPMG as Accounting Firm Issuer Yes For For Green Tobacco Sickness Shareholder Yes Against For Supression of Forced Labor Shareholder Yes Against For GREEN DOT CORPORATION GDOT 39304D102 5/28/2015 Election of Directors Issuer Yes For For Ratification of Ernst & Young as Accounting Firm Issuer Yes For For SKYWORKS SOLUTIONS, INC. SWKS 83088M102 5/19/2015 Election of Directors Issuer Yes For For Ratification Accounting Firm Issuer Yes For For Compensation Issuer Yes For For 2015 Long-Term Incentive Plan Issuer Yes For For Supermajority Voting Provisions Shareholder Yes Against For NAVIGATOR HOLDINGS LTD NVGS Y62132108 5/12/2015 Election of Directors Issuer Yes For For Ratification of KPMG as Accounting Firm Issuer Yes For For BARRETT BUSINESS SERVICES, INC. BBSI 5/27/2015 Election of Directors Issuer Yes For For Stock Inventive Plan Issuer Yes For For Ratification of Moss Adams as Accounting Firm Issuer Yes For For Compensation Issuer Yes For For GOOGLE INC. GOOG 38259P508 6/3/2015 Election of Directors Issuer Yes For For Ratification of Ernst & Young as Accounting Firm Issuer Yes For For Increase Share Reserve of Class C Stock Issuer Yes For For Equal Shareholder Voting Shareholder Yes Against For Lobbying Report Shareholder Yes Against For Majority Vote Standard for Election of Directors Shareholder Yes Against For Renewable Energy Report Shareholder Yes Against For Report of Business Risk Related to Climate Change Shareholder Yes Against For ALLEGION PLC ALLE G0176J109 6/10/2015 Election of Directors Issuer Yes For For Compensation Issuer Yes For For Ratification of PWC as Accounting Firm Issuer Yes For For Terms of Performance Goals Under 2013 Stock Incentive Plan Issuer Yes For For Terms of Performance Goals Under Senior Executive Plan Issuer Yes For For AMICUS THERAPEUTICS, INC FOLD 03152W109 6/10/2015 Election of Directors Issuer Yes For For Increase Common Stock Issuer Yes For For Ratification of Ernst & Young as Accounting Firm Issuer Yes For For Compensation Issuer Yes For For GP STRATEGIES CORPORATION GPX 36225V104 6/25/2015 Election of Directors Issuer Yes For For Ratification of KPMG as Accounting Firm Issuer Yes For For Compensation Issuer Yes For For Any Other Matters Issuer Yes For For LYRICAL U.S. VALUE EQUITY FUND Proxy Voting Records July 1, 2014 - June 30, 2015 Issuer Name Ticker CUSIP Shareholder Meeting Date Brief Identification of the Matter Vote On Proposed by Issuer or Shareholder? Did the Fund Vote? How Did the Fund Cast its Vote? For, Against, Abstain Did the Fund Vote For or Against Management? TE Connectivity Ltd. TEL H8912P106 3/3/2015 Elect eleven (11) Director nominees proposed by the Board of Directors. Issuer Yes For For Approve the 2014 Annual Report of TE Connectivity Ltd. Issuer Yes For For Approve the statutory financial statements of TE Connectivity Ltd. for the fiscal year ended September 26, 2014. Issuer Yes For For Release of the members of the Board of Directors and executive officers of TE Connectivity for activities during the fiscal year ended September 26, 2014. Issuer Yes For For Elect Deloitte & Touche LLP as independent registered public accounting firm for fiscal year 2015. Issuer Yes For For Elect PricewaterhouseCoopers AG, Zurich, Switzerland, as our special auditor until the next annual general meeting. Issuer Yes For For Approve amendments to the Articles of Association to implement requirements under the Swiss Ordinance regarding elections and certain other matters. Issuer Yes For For Approve amendments to the Articles of Association to implement requirements under the Swiss Ordinance regarding the compensation of members of the Board of Directors and the executive management, and certain other matters. Issuer Yes For For Approve fiscal year 2016 maximum aggregate compensation amount for executive management. Issuer Yes For For Approve the carry forward of unappropriated accumulated earnings. Issuer Yes For For Approve a dividend payment to shareholders equal to $ 1.32 per issued share to be paid in four equal quarterly installments of $ 0.33 starting with the third fiscal quarter of 2015 and ending in the second fiscal quarter of 2016 pursuant to the terms of the dividend resolution. Issuer Yes For For Approve a renewal of authorized capital and related amendment to our Articles of Association. Issuer Yes For For Approve a share capital reduction for shares acquired under our share repurchase program and related amendments to our Articles of Association. Issuer Yes For For Approve any adjournments or postponements of the meeting. Issuer Yes For For AECOM ACM 00766T100 3/4/2015 Elect the four ClassI Directors named in the Proxy Statement to the Company's Board of Directors to serve until the Company's 2016 Annual Meeting of Stockholders and until the election and qualification of their respective successors. Issuer Yes For For Ratify the selection of Ernst& YoungLLP as our independent registered public accounting firm for the fiscal year ending September30, 2015. Issuer Yes For For Vote on an advisory resolution on the Company's executive compensation. Issuer Yes For For Avago Technologies Limited AVGO Y0486S104 4/8/2015 Re-elect Directors to the Board of Directors. Issuer Yes For For Approve the re-appointment of PricewaterhouseCoopers LLP to serve as the Company's independent registered public accounting firm. Issuer Yes For For Approve the general authorization for the Directors of Avago to allot and issue ordinary shares, as set forth in Avago's notice of, and proxy statement relating to, its 2015 Annual General Meeting. Issuer Yes For For Approve the Share Purchase Mandate authorizing the purchase or acquisition by Avago. Issuer Yes For For Approve the cash compensation for Avago's non-employee Directors for services rendered. Issuer Yes For For Lexmark International, Inc. Class A LXK 4/21/2015 Elect eight Directors, each for a one-year term expiring in 2016. Issuer Yes For For Ratify the appointment of PricewaterhouseCoopers LLP as the Company's independent registered public accounting firm for 2015. Issuer Yes For For Approve compensation paid to the Company's named executive officers as disclosed in this Proxy. Issuer Yes For For Approve the Lexmark International, Inc. 2005 Non-Employee Director Stock Plan, as amended and restated. Issuer Yes For For Aflac Incorporated AFL 5/4/2015 Ratification of the appointment of KPMG LLP as independent registered public accounting firm of the Company for the year ending December 31, 2015. Issuer Yes For For Elect 13 Directors of the Company to serve until the next Annual Meeting and until their successors are duly elected and qualified. Issuer Yes For For Approve the compensation of the Company's named executive officers, pursuant to the compensation disclosure rules of the Securities and Exchange Commission, including as disclosed in the Compensation Discussion and Analysis, executive compensation tables and accompanying narrative discussion in the Proxy Statement. Issuer Yes For For Corning Incorporated GLW 4/30/2015 Elect all 14 Directors named in proxy statement to the Board of Directors for the coming year. Issuer Yes For For Ratify of the appointment of PricewaterhouseCoopers LLP as independent registered public accounting firm. Issuer Yes For For Approve, on an advisory basis, executive compensation. Issuer Yes For For Shareholder proposal regarding employment matters in Israel. Shareholder Yes For For NCR Corporation NCR 62886E108 4/22/2015 Ratification of the appointment of PricewaterhouseCoopers LLC as the Company's independent registered public accounting firm for 2015. Issuer Yes For For Approve, on an advisory basis, executive compensation ("say on pay") as disclosed in proxy materials. Issuer Yes For For Directors' proposal to approve the amendment and restatement of the NCR Corporation Economic Profit Plan for purposes of Section 162(m) of the Internal Revenue Code. Issuer Yes For For Directors' proposal to amend and restate the Charter of the Company to eliminate the supermajority provisions contemplated by the Maryland General Corporation Law and the Company's Charter. Issuer Yes For For Directors' proposal to amend the Charter of the Company to eliminate the classification of the Board of Directors of the Company. Issuer Yes For For Vote and otherwise represent the undersigned on any other matter that may properly come before the meeting. Issuer Yes For For Eaton Corp. Plc ETN G29183103 4/22/2015 Elect twelve Directors. Issuer Yes For For Approve proposed 2015 Stock Plan. Issuer Yes For For Approve the appointment of Ernst & Young LLP as independent auditor for 2015 and author the Audit Committee of the Board of Directors to set its remuneration. Issuer Yes For For Advisory approval of the Company's executive compensation. Issuer Yes For For Authorizing the Company and or any subsidiary of the Company to make overseas market purchases of Company shares. Issuer Yes For For Celanese Corporation Class A CE 4/23/2015 Elect three Directors. Issuer Yes For For Advisory approval of the Company's executive compensation. Issuer Yes For For Vote to ratify the selection of KPMG LLP as independent registered public accounting firm for 2015. Issuer Yes For For Goodyear Tire & Rubber Company GT 4/13/2015 Vote for Board of Directors. Issuer Yes For For Advisory Vote on Executive Compensation. Issuer Yes For For Ratification of Appointment of Independent Registered Public Accounting Firm. Issuer Yes For For Shareholder Proposal re: Simple Majority Vote. Shareholder Yes Against For Reduce the vote required for certain business combination transactions. Issuer Yes For For Approve amendments to the Articles of Incorporation and Code of Regulations to reduce the vote required to remove Directors and to eliminate cumulative voting in the election of Directors. Issuer Yes For For Aflac Incorporated AFL 5/4/2015 Vote to elect 13 Directors of the Company to serve until the next Annual Meeting and until their successors are duly elected and qualified. Issuer Yes For For Vote to consider non binding agreement that shareholders approve compensation of executives. Issuer Yes For For Vote to act upon the ratification of the appointment of KPMG LLP as independent registered public accounting firm of the Company for the year ending December 31, 2015. Issuer Yes For For Suncor Energy Inc. SU 4/30/2015 Elect Directors Issuer Yes For For Appoint PWC Issuer Yes For For Approve executive compensation Issuer Yes For For Confirm amendments to Suncor's By-Law No. 1. Issuer Yes For For Confirm amendments to Suncor's By-Law No. 2. Issuer Yes For For EOG Resources, Inc. EOG 26875P101 4/30/2015 Elect seven Directors of the Company to hold office until the 2016 annual meeting of stockholders and until their respective successors are duly elected and qualified. Issuer Yes For For Ratify the appointment by the Audit Committee of the Board of Directors of Deloitte & Touche LLP, independent registered public accounting firm, as auditors for the Company for the year ending December 31, 2015. Issuer Yes For For Approve, by non-binding vote, the compensation of the Company's named executive officers. Issuer Yes For For Stockholder proposal concerning proxy access, if properly presented. Shareholder Yes Against For Stockholder proposal concerning a methane emissions report, if properly presented. Shareholder Yes Against For Assurant, Inc. AIZ 04621X108 5/7/2015 Elect 10 Director Nominees. Issuer Yes For For Ratification of Appointment of PricewaterhouseCoopers LLP as Assurant's Independent Registered Public Accounting Firm for 2015. Issuer Yes For For Advisory Approval of 2014 Compensation of named executive officers. Issuer Yes For For Reapproval of the Material Terms of the Performance Goals under the Amended and Restated Assurant, Inc. Long Term Equity Incentive Plan for Purposes of Section 162(m) of the Internal Revenue Code. Issuer Yes For For Ameriprise Financial, Inc. AMP 03076C106 4/29/2015 Elect nine Directors. Issuer Yes For For Approve the compensation of the named executive officers by a nonbinding advisory vote . Issuer Yes For For Approve iIncentive Compensation Plan Issuer Yes For For Ratify the Audit Committee's selection of PricewaterhouseCoopersLLP as the Company's independent registered public accountants for 2015. Issuer Yes For For MRC Global Inc. MRC 55345K103 4/29/2015 Elect ten Directors. Issuer Yes For For Advisory vote on a non-binding advisory resolution approving the Company's named executive officer compensation. Issuer Yes For For Ratification of Ernst & Young LLP as our independent registered public accounting firm for 2015. Issuer Yes For For Approve amendment to the Company's 2011 Omnibus Incentive Plan. Issuer Yes For For Approve material terms of the performance goals for performance awards under the Company's 2011 Omnibus Incentive Plan. Issuer Yes For For NASDAQ OMX Group, Inc. NDAQ 5/6/2015 Elect 11 Directors. Issuer Yes For For Ratify the appointment of Ernst & Young LLP as Nasdaq's independent registered public accounting firm for the fiscal year ending December 31, 2015. Issuer Yes For For Approve the Company's executive compensation on an advisory basis. Issuer Yes For For Approve the Nasdaq Executive Corporate Incentive Plan, as amended and restated. Issuer Yes For For Stockholder proposal entitled "right to act by written consent. Shareholder Yes Against For Avis Budget Group, Inc. CAR 5/19/2015 Elect as Directors the ten nominees named in the Company's proxy statement for a one-year term expiring in 2016 and until their successors are duly elected and qualified. Issuer Yes For For Ratify the appointment of Deloitte & Touche LLP as the Company's independent registered public accounting firm for fiscal year 2015. Issuer Yes For For Advisory approval of the compensation of our named executive officers. Issuer Yes For For Anthem, Inc. ANTM 5/13/2015 Elect Directors for a three-year term. Issuer Yes For For Ratify the appointment of Ernst & Young LLP as the independent registered public accounting firm for 2015. Issuer Yes For For Advisory vote to approve the compensation of named executive officers. Issuer Yes For For Shareholder proposal to elect each Director annually. Shareholder Yes For For Shareholer proposal to amend the By-laws of Anthem, Inc. to allow proxy access by shareholders. Shareholder Yes Against For Owens-Illinois, Inc. OI 5/12/2015 Elect the Board of Directors. Issuer Yes For For Ratification of the selection of Ernst& YoungLLP as the Company's independent registered public accounting firm for 2015. Issuer Yes For For An advisory vote to approve named executive officer compensation. Issuer Yes For For Approve Incentive Compensation Plan. Issuer Yes For For Aetna Inc. AET 00817Y108 5/15/2015 Elect Directors. Issuer Yes for For Approve the appointment of KPMG LLP as the Company's independent registered public accounting firm for 2015. Issuer Yes For For Approve the Company's executive compensation on a non-binding advisory basis. Issuer Yes For For Shareholder Proposal on Political Contributions-Disclosure. Shareholder Yes Against For Shareholder Proposal on Executives To Retain Significant Stock. Shareholder Yes Against For AerCap Holdings NV AER N00985106 5/13/2015 Adoption of accrual accounts. Issuer Yes For For Release of liability of the Directors. Issuer Yes For For Approve Board-all. Issuer Yes For For Appointment of PWC. Issuer Yes For For Authorization of Board of Directors to repurchase ordinary shares. Issuer Yes For For Conditional authorization of Board to repurchase ordinary shares. Issuer Yes For For Reduction of capital through cancellation of Company's ordinary shares. Issuer Yes For For Amendment to the Articles of Association. Issuer Yes For For Designation of Company's Directors. Issuer Yes For For Western Union Company WU 5/15/2015 Elect 11 Directors. Issuer Yes For For Advisory approval of executive compensation. Issuer Yes For For Ratification of selection of Ernst & Young LLP as Independent Registered Public Accounting Firm for 2015. Issuer Yes For For Stockholder proposal regarding stockholder action by written consent. Shareholder Yes Against For Stockholder proposal concerning political contributions. Shareholder Yes Against For Stockholder proposal regarding new Board committee. Shareholder Yes Against For AmTrust Financial Services Inc. AFSI 5/20/2015 Elect Seven Directors. Issuer Yes For For Approval of the Amended and Restated AmTrust Financial Services, Inc. 2007 Executive Performance Plan. Issuer Yes For For Comcast Corporation Class A CMCSA 20030N101 5/21/2015 Elect twelve Directors. Issuer Yes For For Ratification of the appointment of independent auditors. Issuer Yes For For Approve 2006 Cash Bonus Plan. Issuer Yes For For Shareholder proposal for annual report on lobbying activities. Shareholder Yes Against For Shareholder proposal to prohibit accelerated vesting upon a change of control. Shareholder Yes Against For Shareholder proposal to provide each share an equal vote. Shareholder Yes Against For National Oilwell Varco, Inc. NOV 5/13/2015 Elect nine Directors to hold office for a one-year term. Issuer Yes For For Ratify the appointment of Ernst & Young LLP as independent auditors of the Company for 2015. Issuer Yes For For Advisory proposal to approve the compensation of named executive officers. Issuer Yes For For Jarden Corporation JAH 6/4/2015 Elect Class I Directors. Issuer Yes For For Approval of an amendment to the Company's Restated Certificate of Incorporation, as amended, to increase the number of shares of authorized Common Stock from 300,000,000 to 500,000,000. Issuer Yes For For Ratification of the appointment of PricewaterhouseCoopers LLP as Jarden Corporation's independent registered public accounting firm for the year ending December 31, 2015. Issuer Yes For For Advisory approval of Jarden Corporation's executive compensation. Issuer Yes For For Raytheon Company RTN 5/28/2015 Elect ten Directors nominated by the Company's Board to hold office until the next annual shareholders' meeting or until their respective successors have been elected. Issuer Yes For For Consider an advisory vote on the compensation of the Company's named executive officers. Issuer Yes For For Ratify the selection of PricewaterhouseCoopers LLP as the Company's independent auditors. Issuer Yes For For Shareholder proposal regarding lobbying activities. Shareholder Yes Against For Shareholder proposal regarding political expenditures. Shareholder Yes Against For Shareholder proposal regarding independent Board Chairman. Shareholder Yes Against For Liberty Interactive Corporation QVC Group Class A LVNTA 53071M104 6/2/2015 Vote for Board of Directors Issuer Yes For For Approve the adoption of the amendment and restatement of our restated certificate of incorporation (i) to change the name of the "interactive group" to the "qvc group," (ii) to change the name of the "liberty interactive common stock" to the "qvc group common stock," (iii) to reclassify each share of each series of existing Liberty Interactive Common Stock into one share of the corresponding series of our QVC Group Common Stock, and (iv) to make certain conforming changes as a result of the foregoing. Issuer Yes For For To approve the appointment of KPMG LLP as the Company's independent registered public accounting firm for 2015. Issuer Yes For For Approve the adoption of the amendment of our certificate of incorporation to increase (i) the total number of shares of our capital stock which our company will have the authority to issue, (ii) the number of shares of our capital stock designated as "common stock," and (iii) the number of shares of Common Stock designated as "Series A Liberty Ventures Common Stock," "Series B Liberty Ventures Common Stock" and "Series C Liberty Ventures Common Stock". Issuer Yes For For LYRICAL U.S. HEDGED VALUE FUND Proxy Voting Records Inception July 14, 2014- June 30, 2015 Issuer Name Ticker CUSIP Shareholder Meeting Date Brief Identification of the Matter Vote On Proposed by Issuer or Shareholder? Did the Fund Vote? How Did the Fund Cast its Vote? For, Against, Abstain Did the Fund Vote For or Against Management? TE Connectivity Ltd. TEL H8912P106 3/3/2015 Elect eleven (11) Director nominees proposed by the Board of Directors. Issuer Yes For For Approve the 2014 Annual Report of TE Connectivity Ltd. Issuer Yes For For Approve the statutory financial statements of TE Connectivity Ltd. for the fiscal year ended September 26, 2014. Issuer Yes For For Release of the members of the Board of Directors and executive officers of TE Connectivity for activities during the fiscal year ended September 26, 2014. Issuer Yes For For Elect Deloitte & Touche LLP as independent registered public accounting firm for fiscal year 2015. Issuer Yes For For Elect PricewaterhouseCoopers AG, Zurich, Switzerland, as our special auditor until the next annual general meeting. Issuer Yes For For Approve amendments to the Articles of Association to implement requirements under the Swiss Ordinance regarding elections and certain other matters. Issuer Yes For For Approve amendments to the Articles of Association to implement requirements under the Swiss Ordinance regarding the compensation of members of the Board of Directors and the executive management, and certain other matters. Issuer Yes For For Approve fiscal year 2016 maximum aggregate compensation amount for executive management. Issuer Yes For For Approve the carry forward of unappropriated accumulated earnings. Issuer Yes For For Approve a dividend payment to shareholders equal to $ 1.32 per issued share to be paid in four equal quarterly installments of $ 0.33 starting with the third fiscal quarter of 2015 and ending in the second fiscal quarter of 2016 pursuant to the terms of the dividend resolution. Issuer Yes For For Approve a renewal of authorized capital and related amendment to our Articles of Association. Issuer Yes For For Approve a share capital reduction for shares acquired under our share repurchase program and related amendments to our Articles of Association. Issuer Yes For For Approve any adjournments or postponements of the meeting. Issuer Yes For For AECOM ACM 00766T100 3/4/2015 Elect the four ClassI Directors named in the Proxy Statement to the Company's Board of Directors to serve until the Company's 2016 Annual Meeting of Stockholders and until the election and qualification of their respective successors. Issuer Yes For For Ratify the selection of Ernst& YoungLLP as our independent registered public accounting firm for the fiscal year ending September30, 2015. Issuer Yes For For Vote on an advisory resolution on the Company's executive compensation. Issuer Yes For For Avago Technologies Limited AVGO Y0486S104 4/8/2015 Re-elect Directors to the Board of Directors. Issuer Yes For For Approve the re-appointment of PricewaterhouseCoopers LLP to serve as the Company's independent registered public accounting firm. Issuer Yes For For Approve the general authorization for the Directors of Avago to allot and issue ordinary shares, as set forth in Avago's notice of, and proxy statement relating to, its 2015 Annual General Meeting. Issuer Yes For For Approve the Share Purchase Mandate authorizing the purchase or acquisition by Avago. Issuer Yes For For Approve the cash compensation for Avago's non-employee Directors for services rendered. Issuer Yes For For Lexmark International, Inc. Class A LXK 4/21/2015 Elect eight Directors, each for a one-year term expiring in 2016. Issuer Yes For For Ratify the appointment of PricewaterhouseCoopers LLP as the Company's independent registered public accounting firm for 2015. Issuer Yes For For Approve compensation paid to the Company's named executive officers as disclosed in this Proxy. Issuer Yes For For Approve the Lexmark International, Inc. 2005 Non-Employee Director Stock Plan, as amended and restated. Issuer Yes For For Aflac Incorporated AFL 5/4/2015 Ratification of the appointment of KPMG LLP as independent registered public accounting firm of the Company for the year ending December 31, 2015. Issuer Yes For For Elect 13 Directors of the Company to serve until the next Annual Meeting and until their successors are duly elected and qualified. Issuer Yes For For Approve the compensation of the Company's named executive officers, pursuant to the compensation disclosure rules of the Securities and Exchange Commission, including as disclosed in the Compensation Discussion and Analysis, executive compensation tables and accompanying narrative discussion in the Proxy Statement. Issuer Yes For For Corning Incorporated GLW 4/30/2015 Elect all 14 Directors named in proxy statement to the Board of Directors for the coming year. Issuer Yes For For Ratify of the appointment of PricewaterhouseCoopers LLP as independent registered public accounting firm. Issuer Yes For For Approve, on an advisory basis, executive compensation. Issuer Yes For For Shareholder proposal regarding employment matters in Israel. Shareholder Yes For For NCR Corporation NCR 62886E108 4/22/2015 Ratification of the appointment of PricewaterhouseCoopers LLC as the Company's independent registered public accounting firm for 2015. Issuer Yes For For Approve, on an advisory basis, executive compensation ("say on pay") as disclosed in proxy materials. Issuer Yes For For Directors' proposal to approve the amendment and restatement of the NCR Corporation Economic Profit Plan for purposes of Section 162(m) of the Internal Revenue Code. Issuer Yes For For Directors' proposal to amend and restate the Charter of the Company to eliminate the supermajority provisions contemplated by the Maryland General Corporation Law and the Company's Charter. Issuer Yes For For Directors' proposal to amend the Charter of the Company to eliminate the classification of the Board of Directors of the Company. Issuer Yes For For Vote and otherwise represent the undersigned on any other matter that may properly come before the meeting. Issuer Yes For For Eaton Corp. Plc ETN G29183103 4/22/2015 Elect twelve Directors. Issuer Yes For For Approve proposed 2015 Stock Plan. Issuer Yes For For Approve the appointment of Ernst & Young LLP as independent auditor for 2015 and author the Audit Committee of the Board of Directors to set its remuneration. Issuer Yes For For Advisory approval of the Company's executive compensation. Issuer Yes For For Authorizing the Company and or any subsidiary of the Company to make overseas market purchases of Company shares. Issuer Yes For For Celanese Corporation Class A CE 4/23/2015 Elect three Directors. Issuer Yes For For Advisory approval of the Company's executive compensation. Issuer Yes For For Vote to ratify the selection of KPMG LLP as independent registered public accounting firm for 2015. Issuer Yes For For Goodyear Tire & Rubber Company GT 4/13/2015 Vote for Board of Directors. Issuer Yes For For Advisory Vote on Executive Compensation. Issuer Yes For For Ratification of Appointment of Independent Registered Public Accounting Firm. Issuer Yes For For Shareholder Proposal re: Simple Majority Vote. Shareholder Yes Against For Reduce the vote required for certain business combination transactions. Issuer Yes for For Approve amendments to the Articles of Incorporation and Code of Regulations to reduce the vote required to remove Directors and to eliminate cumulative voting in the election of Directors. Issuer Yes for For Aflac Incorporated AFL 5/4/2015 Vote to elect 13 Directors of the Company to serve until the next Annual Meeting and until their successors are duly elected and qualified. Issuer Yes For For Vote to consider non binding agreement that shareholders approve compensation of executives. Issuer Yes For For Vote to act upon the ratification of the appointment of KPMG LLP as independent registered public accounting firm of the Company for the year ending December 31, 2015. Issuer Yes For For Suncor Energy Inc. SU 4/30/2015 Elect Directors Issuer Yes For For Appoint PWC Issuer Yes For For Approve executive compensation Issuer Yes For For Confirm amendments to Suncor's By-Law No. 1. Issuer Yes For For Confirm amendments to Suncor's By-Law No. 2. Issuer Yes For For EOG Resources, Inc. EOG 26875P101 4/30/2015 Elect seven Directors of the Company to hold office until the 2016 annual meeting of stockholders and until their respective successors are duly elected and qualified. Issuer Yes For For Ratify the appointment by the Audit Committee of the Board of Directors of Deloitte & Touche LLP, independent registered public accounting firm, as auditors for the Company for the year ending December 31, 2015. Issuer Yes For For Approve, by non-binding vote, the compensation of the Company's named executive officers. Issuer Yes For For Stockholder proposal concerning proxy access, if properly presented. Shareholder Yes Against For Stockholder proposal concerning a methane emissions report, if properly presented. Shareholder Yes Against For Assurant, Inc. AIZ 04621X108 5/7/2015 Elect 10 Director Nominees. Issuer Yes For For Ratification of Appointment of PricewaterhouseCoopers LLP as Assurant's Independent Registered Public Accounting Firm for 2015. Issuer Yes For For Advisory Approval of 2014 Compensation of named executive officers. Issuer Yes For For Reapproval of the Material Terms of the Performance Goals under the Amended and Restated Assurant, Inc. Long Term Equity Incentive Plan for Purposes of Section 162(m) of the Internal Revenue Code. Issuer Yes For For Ameriprise Financial, Inc. AMP 03076C106 4/29/2015 Elect nine Directors. Issuer Yes For For Approve the compensation of the named executive officers by a nonbinding advisory vote . Issuer Yes For For Approve iIncentive Compensation Plan Issuer Yes For For Ratify the Audit Committee's selection of PricewaterhouseCoopersLLP as the Company's independent registered public accountants for 2015. Issuer Yes For For MRC Global Inc. MRC 55345K103 4/29/2015 Elect ten Directors. Issuer Yes For For Advisory vote on a non-binding advisory resolution approving the Company's named executive officer compensation. Issuer Yes For For Ratification of Ernst & Young LLP as our independent registered public accounting firm for 2015. Issuer Yes For For Approve amendment to the Company's 2011 Omnibus Incentive Plan. Issuer Yes For For Approve material terms of the performance goals for performance awards under the Company's 2011 Omnibus Incentive Plan. Issuer Yes For For NASDAQ OMX Group, Inc. NDAQ 5/6/2015 Elect 11 Directors. Issuer Yes For For Ratify the appointment of Ernst & Young LLP as Nasdaq's independent registered public accounting firm for the fiscal year ending December 31, 2015. Issuer Yes For For Approve the Company's executive compensation on an advisory basis. Issuer Yes For For Approve the Nasdaq Executive Corporate Incentive Plan, as amended and restated. Issuer Yes For For Stockholder proposal entitled "right to act by written consent. Shareholder Yes Against For Avis Budget Group, Inc. CAR 5/19/2015 Elect as Directors the ten nominees named in the Company's proxy statement for a one-year term expiring in 2016 and until their successors are duly elected and qualified. Issuer Yes For For Ratify the appointment of Deloitte & Touche LLP as the Company's independent registered public accounting firm for fiscal year 2015. Issuer Yes For For Advisory approval of the compensation of our named executive officers. Issuer Yes For For Anthem, Inc. ANTM 5/13/2015 Elect Directors for a three-year term. Issuer Yes For For Ratify the appointment of Ernst & Young LLP as the independent registered public accounting firm for 2015. Issuer Yes For For Advisory vote to approve the compensation of named executive officers. Issuer Yes For For Shareholder proposal to elect each Director annually. Shareholder Yes For For Shareholer proposal to amend the By-laws of Anthem, Inc. to allow proxy access by shareholders. Shareholder Yes Against For Owens-Illinois, Inc. OI 5/12/2015 Elect the Board of Directors. Issuer Yes For For Ratification of the selection of Ernst& YoungLLP as the Company's independent registered public accounting firm for 2015. Issuer Yes For For An advisory vote to approve named executive officer compensation. Issuer Yes For For Approve Incentive Compensation Plan. Issuer Yes For For Aetna Inc. AET 00817Y108 5/15/2015 Elect Directors. Issuer Yes for For Approve the appointment of KPMG LLP as the Company's independent registered public accounting firm for 2015. Issuer Yes for For Approve the Company's executive compensation on a non-binding advisory basis. Issuer Yes for For Shareholder Proposal on Political Contributions-Disclosure. Shareholder Yes Against For Shareholder Proposal on Executives To Retain Significant Stock. Shareholder Yes Against For AerCap Holdings NV AER N00985106 5/13/2015 Adoption of accrual accounts. Issuer Yes For For Release of liability of the Directors. Issuer Yes For For Approve Board-all. Issuer Yes For For Appointment of PWC. Issuer Yes For For Authorization of Board of Directors to repurchase ordinary shares. Issuer Yes For For Conditional authorization of Board to repurchase ordinary shares. Issuer Yes For For Reduction of capital through cancellation of Company's ordinary shares. Issuer Yes For For Amendment to the Articles of Association. Issuer Yes For For Designation of Company's Directors. Issuer Yes For For Western Union Company WU 5/15/2015 Elect 11 Directors. Issuer Yes For For Advisory approval of executive compensation. Issuer Yes For For Ratification of selection of Ernst & Young LLP as Independent Registered Public Accounting Firm for 2015. Issuer Yes For For Stockholder proposal regarding stockholder action by written consent. Shareholder Yes Against For Stockholder proposal concerning political contributions. Shareholder Yes Against For Stockholder proposal regarding new Board committee. Shareholder Yes Against For AmTrust Financial Services Inc. AFSI 5/20/2015 Elect Seven Directors. Issuer Yes For For Approval of the Amended and Restated AmTrust Financial Services, Inc. 2007 Executive Performance Plan. Issuer Yes For For Comcast Corporation Class A CMCSA 20030N101 5/21/2015 Elect twelve Directors. Issuer Yes For For Ratification of the appointment of independent auditors. Issuer Yes For For Approve 2006 Cash Bonus Plan. Issuer Yes For For Shareholder proposal for annual report on lobbying activities. Shareholder Yes Against For Shareholder proposal to prohibit accelerated vesting upon a change of control. Shareholder Yes Against For Shareholder proposal to provide each share an equal vote. Shareholder Yes Against For National Oilwell Varco, Inc. NOV 5/13/2015 Elect nine Directors to hold office for a one-year term. Issuer Yes For For Ratify the appointment of Ernst & Young LLP as independent auditors of the Company for 2015. Issuer Yes For For Advisory proposal to approve the compensation of named executive officers. Issuer Yes For For Jarden Corporation JAH 6/4/2015 Elect Class I Directors. Issuer Yes For For Approval of an amendment to the Company's Restated Certificate of Incorporation, as amended, to increase the number of shares of authorized Common Stock from 300,000,000 to 500,000,000. Issuer Yes For For Ratification of the appointment of PricewaterhouseCoopers LLP as Jarden Corporation's independent registered public accounting firm for the year ending December 31, 2015. Issuer Yes For For Advisory approval of Jarden Corporation's executive compensation. Issuer Yes For For Raytheon Company RTN 5/28/2015 Elect ten Directors nominated by the Company's Board to hold office until the next annual shareholders' meeting or until their respective successors have been elected. Issuer Yes For For Consider an advisory vote on the compensation of the Company's named executive officers. Issuer Yes For For Ratify the selection of PricewaterhouseCoopers LLP as the Company's independent auditors. Issuer Yes For For Shareholder proposal regarding lobbying activities. Shareholder Yes Against For Shareholder proposal regarding political expenditures. Shareholder Yes Against For Shareholder proposal regarding independent Board Chairman. Shareholder Yes Against For Liberty Interactive Corporation QVC Group Class A LVNTA 53071M104 6/2/2015 Vote for Board of Directors Issuer Yes For For Approve the adoption of the amendment and restatement of our restated certificate of incorporation (i) to change the name of the "interactive group" to the "qvc group," (ii) to change the name of the "liberty interactive common stock" to the "qvc group common stock," (iii) to reclassify each share of each series of existing Liberty Interactive Common Stock into one share of the corresponding series of our QVC Group Common Stock, and (iv) to make certain conforming changes as a result of the foregoing. Issuer Yes For For To approve the appointment of KPMG LLP as the Company's independent registered public accounting firm for 2015. Issuer Yes For For Approve the adoption of the amendment of our certificate of incorporation to increase (i) the total number of shares of our capital stock which our company will have the authority to issue, (ii) the number of shares of our capital stock designated as "common stock," and (iii) the number of shares of Common Stock designated as "Series A Liberty Ventures Common Stock," "Series B Liberty Ventures Common Stock" and "Series C Liberty Ventures Common Stock". Issuer Yes For For WAVELENGTH INTEREST RATE NEUTRAL FUND Proxy Voting Record July 1, 2014 - June 30, 2015 Issuer Name Ticker Symbol CUSIP Shareholder Meeting Date Brief Identification of the Matter Voted On Proposed by Issuer or Security Holder? Did the Fund Vote? How did the Fund Cast its Vote? For, Against, Abstain Did the Fund vote For or Against Management? SPDR Gold Trust GLD 78463V107 02/27/15 Unitary Fee:To approve amendments to the Trust Indenture that change the manner in which the ordinary fees and expenses of the Trust are paid such that, in return for a payment to the Sponsor of 0.40%per year of the daily NAV of the Trust, the Sponsor will be responsible for all other ordinary fees and expenses of the Trust, as described in the Consent Solicitation Statement. Issuer Yes For For Affiliate Compensation:To approve the amendment to section 3.08 of the Trust Indenture to permit the Sponsor to compensate affiliates for providing marketing and other services to the Trust. Issuer Yes For For
